EXHIBIT 10.1


SIXTH AMENDMENT
to
RECEIVABLES PURCHASE AGREEMENT
This SIXTH AMENDMENT, dated as of July 8, 2019 (this “Amendment”), is entered
into by and among the following parties:
(a)
CE RECEIVABLES LLC, a Delaware limited liability company (the “Seller”);

(b)
CELANESE INTERNATIONAL CORPORATION, a Delaware corporation (“Celanese
International”);

(c)
SMBC NIKKO SECURITIES AMERICA, INC. (“SMBC Nikko”);

(d)
SUMITOMO MITSUI BANKING CORPORATION (“SMBC”);

(e)
PNC BANK, NATIONAL ASSOCIATION (“PNC”); and

(f)
PNC CAPITAL MARKETS LLC, a Pennsylvania limited liability company (“PNCCM”).

R E C I T A L S
WHEREAS, the parties hereto (other than PNC and PNCCM) have entered into that
certain Receivables Purchase Agreement, dated as of August 28, 2013 (as amended
by Amendment No. 1, dated as of August 31, 2013, Amendment No. 2, dated as of
October 20, 2014, Amendment No. 3, dated as of February 2, 2015, the Omnibus
Amendment, dated as of December 1, 2015, and the Omnibus Amendment No. 2, dated
as of July 8, 2016, the “Receivables Purchase Agreement”).
WHEREAS, PNC desires to become a party to the Receivables Purchase Agreement as
a Related Committed Purchaser, an LC Bank and a Purchaser Agent, and PNCCM
desires to become a party to the Receivables Purchase Agreement as the
Structuring Agent, in each case, on the terms set forth herein.
WHEREAS, concurrently herewith, the parties hereto, Celanese US Holdings LLC,
MUFG Bank, Ltd. (“MUFG”) and Victory Receivables Corporation (“Victory”) have
entered into that certain Assignment, Assumption and Payoff Agreement (the
“Payoff Agreement”), pursuant to which, (i) MUFG has resigned as Administrator,
(ii) PNC became the Administrator, (iii) both MUFG and Victory ceased to be
parties to the Receivables Purchase Agreement and (iv) the Agent Fee Letter was
terminated.
WHEREAS, no Letters of Credit issued by an LC Bank remain outstanding under the
Receivables Purchase Agreement as of the date hereof.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:




--------------------------------------------------------------------------------




SECTION 1.Certain Defined Terms. Capitalized terms used but not defined herein
shall have the meanings given to such terms in Exhibit I to the Receivables
Purchase Agreement.
SECTION 2.Joinder of PNC and PNCCM.
(a)Joinders. Effective as of the date hereof, (i) PNC hereby becomes a party to
the Receivables Purchase Agreement as a Related Committed Purchaser, as an LC
Bank and as a Purchaser Agent with all the rights, interests, duties and
obligations of a Related Committed Purchaser, an LC Bank and a Purchaser Agent
thereunder and (ii) PNC, in such capacities, shall constitute the sole member of
a new Purchaser Group. PNC’s Purchaser Group does not contain a Conduit
Purchaser as of the date hereof. Effective as of the date hereof, PNCCM hereby
becomes a party to the Receivables Purchase Agreement as the Structuring Agent
with all the rights, interests, duties and obligations of the Structuring Agent
thereunder (for the avoidance of doubt, subject to the limitations thereon set
forth in Section 4.17 of the Receivables Purchase Agreement as amended hereby).
(b)Consent. Each party hereto hereby agrees and consents to the transactions set
forth in clause (a) above and waives any otherwise-applicable notice
requirements therefor.
SECTION 3.Rebalancing of Capital; Non-Ratable Funded Purchase.
(a)Non-Ratable Funded Purchase. The Seller has requested that the Purchasers
make a Funded Purchase on the date hereof in an amount of Capital equal to
$34,956,096. Subject to the conditions precedent for Funded Purchases set forth
in the Receivables Purchase Agreement, but notwithstanding the Receivables
Purchase Agreement’s ratable allocation of Funded Purchases among Purchaser
Groups, the entire amount of such Funded Purchase shall be funded by PNC.
(b)Consent. Each party hereto hereby agrees and consents to the transactions set
forth in clause (a) above and waives any otherwise-applicable notice
requirements therefor.
(c)Effect of Funded Purchase. After giving effect to the Funded Purchase
contemplated by this Section 3 and the transactions contemplated by the Payoff
Agreement, (i) the Aggregate Capital will be $69,912,192, (ii) PNC’s aggregate
outstanding Capital will be $34,956,096, (iii) SMBC’s aggregate outstanding
Capital will be $34,956,096, and (iv) the Aggregate LC Amount will be zero ($0).
SECTION 4.Amendments to the Receivables Purchase Agreement. The Receivables
Purchase Agreement is hereby amended to incorporate the changes shown on the
marked pages on the Receivables Purchase Agreement attached hereto as Exhibit A.
For the avoidance of doubt, after giving effect to such amendments, the
Purchaser Groups and Maximum Commitments shall be as follows:




--------------------------------------------------------------------------------




Purchaser Group of PNC
Party
Capacity
Maximum Commitment
PNC
Related Committed Purchaser and LC Bank
$60,000,000 (in aggregate for both such capacities)
PNC
Purchaser Agent
N/A

Purchaser Group of SMBC
Party
Capacity
Maximum Commitment
SMBC
Related Committed Purchaser and LC Bank
$60,000,000 (in aggregate for both such capacities)
SMBC Nikko
Purchaser Agent
N/A

SECTION 5.Representations and Warranties. Each of the Seller and Celanese
International hereby represents and warrants to each of the other parties hereto
as of the date hereof, both before and immediately after giving effect to this
Amendment, as follows:
(a)Representations and Warranties. The representations and warranties made by
such Person in the Transaction Documents are true and correct as of the date
hereof and after giving effect to this Amendment (unless stated to relate solely
to an earlier date, in which case such representations or warranties were true
and correct as of such earlier date).
(b)Enforceability. The execution and delivery by such Person of this Amendment,
and the performance of each of its obligations under this Amendment and the
other Transaction Documents to which such Person is a party, as amended hereby,
are within each of its organizational powers and have been duly authorized by
all necessary organizational action on its part. This Amendment and the other
Transaction Documents to which such Person is a party, as amended hereby, are
such Person’s valid and legally binding obligations, enforceable in accordance
with its terms, subject to the effect of bankruptcy, insolvency, reorganization
or other similar laws affecting the enforcement of creditors’ rights generally.
(c)No Termination Event. After giving effect to this Amendment and the
transactions contemplated hereby, no Termination Event or Unmatured Termination
Event has occurred and is continuing.
SECTION 6.Effect of Amendment. Except as expressly amended and modified by this
Amendment, all provisions of the Receivables Purchase Agreement shall remain in
full force and effect. After this Amendment becomes effective, all references in
the Receivables Purchase Agreement and each of the other Transaction Documents
to “this Agreement”, “hereof”, “herein”, or words of similar effect referring to
the Receivables Purchase Agreement shall be deemed to be references to the
Receivables Purchase Agreement as amended by this Amendment. This Amendment
shall not be deemed to expressly or impliedly waive, amend or supplement any
provision of the Receivables Purchase Agreement (or any related document or
agreement) other than as expressly set forth herein.




--------------------------------------------------------------------------------




SECTION 7.Effectiveness. This Amendment shall become effective on the date
hereof upon the Administrator’s and each Purchaser Agent’s receipt of (i)
counterparts of this Amendment executed by each of the parties hereto and fully
executed copies of each of the other agreements, documents, certificates and
opinions of counsel requested by the Administrator, in each case, in form and
substance reasonably acceptable to the Administrator and (ii) all fees due as of
the date hereof under the Fee Letter (as defined after giving effect to this
Amendment).
SECTION 8.Counterparts. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, and each
counterpart shall be deemed to be an original, and all such counterparts shall
together constitute but one and the same instrument. Counterparts of this
Amendment may be delivered by facsimile transmission or other electronic
transmission, and such counterparts shall be as effective as if original
counterparts had been physically delivered, and thereafter shall be binding on
the parties hereto and their respective successors and assigns.
SECTION 9.Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.
(a)THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ANY OTHERWISE APPLICABLE
CONFLICTS OF LAW PRINCIPLES (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK).
(b)ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AMENDMENT MAY BE BROUGHT
IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN
DISTRICT OF NEW YORK; AND, BY EXECUTION AND DELIVERY OF THIS AMENDMENT, EACH OF
THE PARTIES HERETO CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE
NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH OF THE PARTIES HERETO
IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT PERMITTED BY LAW, ANY OBJECTION,
INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM
NON CONVENIENS, THAT IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION
OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS AMENDMENT OR ANY DOCUMENT
RELATED HERETO. EACH OF THE PARTIES HERETO WAIVES PERSONAL SERVICE OF ANY
SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH SERVICE MAY BE MADE BY ANY OTHER
MEANS PERMITTED BY NEW YORK LAW.
(c)EACH OF THE PARTIES HERETO WAIVES ITS RESPECTIVE RIGHTS TO A TRIAL BY JURY OF
ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR RELATED TO THIS
AMENDMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY IN ANY ACTION, PROCEEDING OR
OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY OF THE PARTIES AGAINST ANY OTHER
PARTY OR PARTIES, WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS OR
OTHERWISE. EACH OF THE PARTIES HERETO AGREES THAT ANY SUCH CLAIM OR CAUSE OF
ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A JURY. WITHOUT




--------------------------------------------------------------------------------




LIMITING THE FOREGOING, EACH OF THE PARTIES HERETO FURTHER AGREES THAT ITS
RESPECTIVE RIGHT TO A TRIAL BY JURY IS WAIVED BY OPERATION OF THIS SECTION AS TO
ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING THAT SEEKS, IN WHOLE OR IN PART, TO
CHALLENGE THE VALIDITY OR ENFORCEABILITY OF THIS AMENDMENT OR ANY PROVISION
HEREOF. THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS,
SUPPLEMENTS OR MODIFICATIONS TO THIS AMENDMENT.
SECTION 10.Section Headings. The various headings of this Amendment are inserted
for convenience only and shall not affect the meaning or interpretation of this
Amendment, the Receivables Purchase Agreement or any other Transaction Document
or any provision hereof or thereof.
SECTION 11.Transaction Document. This Amendment shall constitute a Transaction
Document for all purposes.
SECTION 12.Successors and Assigns. This Amendment shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and permitted assigns.
SECTION 13.Severability. Each provision of this Amendment shall be severable
from every other provision of this Amendment for the purpose of determining the
legal enforceability of any provision hereof, and the unenforceability of one or
more provisions of this Amendment in one jurisdiction shall not have the effect
of rendering such provision or provisions unenforceable in any other
jurisdiction.
[Signature Pages Follow]








--------------------------------------------------------------------------------






Reaffirmation of Performance Guaranty. By executing a counterpart to this
Amendment, the Performance Guarantor hereby unconditionally reaffirms its
obligations under the Performance Guaranty and acknowledges and agrees that such
obligations continue in full force and effect (including, without limitation,
with respect to the “Guaranteed Obligations”, as defined in the Performance
Guaranty), and the Performance Guaranty in favor of PNC Bank, National
Association, as assignee Administrator, is hereby ratified and confirmed.


CELANESE US HOLDINGS LLC,
as Performance Guarantor


By: /s/ Scott A. Richardson        
Name: Scott A. Richardson
Title: President





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first
written above.


 
CELANESE INTERNATIONAL
 
CORPORATION, as the initial servicer
 
 
 
 
By:
/s/ Ronnie D. Berry
 
Name:
Ronnie D. Berry
 
Title:
Vice President, Global Taxes
 
 
 
 
 
 
 
 
 
 
CE RECEIVABLES LLC
 
 
 
 
 
By:
/s/ Chuck B. Kyrish
 
Name:
Chuck B. Kyrish
 
Title:
Vice President and Treasurer





Signature Page to Sixth Amendment (Celanese)

--------------------------------------------------------------------------------




 
SUMITOMO MITSUI BANKING
 
CORPORATION, as Related Committed
 
Purchaser and as an LC Bank
 
 
 
 
By:
/s/ Michael Maguire
 
Name:
Michael Maguire
 
Title:
Executive Director
 
 
 
 
 
 
 
 
 
 
SMBC NIKKO SECURITIES AMERICA, INC.,
 
as Purchaser Agent
 
 
 
 
 
By:
/s/ Yukimi Konno
 
Name:
Yukimi Konno
 
Title:
Managing Director



Signature Page to Sixth Amendment (Celanese)

--------------------------------------------------------------------------------




 
PNC BANK, NATIONAL ASSOCIATION, as a
 
Related Committed Purchaser, as an LC Bank, as a
 
Purchaser Agent and as the new Administrator
 
 
 
 
By:
/s/ Michael Brown
 
Name:
Michael Brown
 
Title:
Senior Vice President
 
 
 
 
 
 
 
 
 
 
PNC CAPITAL MARKETS LLC, as Structuring
 
Agent
 
 
 
 
 
By:
/s/ Michael Brown
 
Name:
Michael Brown
 
Title:
Managing Director



Signature Page to Sixth Amendment (Celanese)

--------------------------------------------------------------------------------






EXHIBIT A


CHANGES TO RECEIVABLES PURCHASE AGREEMENT







--------------------------------------------------------------------------------






CONFORMED COPY
- First Amendment 8/31/13
- Second Amendment 10/20/14
- Third Amendment 2/2/15
-Omnibus Amendment 12/1/15
-Omnibus Amendment No. 2 7/8/16
-Sixth Amendment 7/8/19






RECEIVABLES PURCHASE AGREEMENT
DATED AS OF AUGUST 28, 2013
by and among
CE RECEIVABLES LLC,
as Seller,
CELANESE INTERNATIONAL CORPORATION,
as initial Servicer,
THE VARIOUS CONDUIT PURCHASERS, RELATED COMMITTED PURCHASERS, LC BANKS AND
PURCHASER AGENTS FROM TIME TO TIME PARTY HERETO,
PNC BANK, NATIONAL ASSOCIATION,
as Administrator
and
PNC CAPITAL MARKETS LLC,
as Structuring Agent











--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
 
 
 
Page
ARTICLE I.
AMOUNTS AND TERMS OF THE PURCHASES
1


 
Section 1.1
Purchase Facility
1


 
Section 1.2
Making Purchases
3


 
Section 1.3
Purchased Interest Computation
5


 
Section 1.4
Settlement Procedures
5


 
Section 1.5
Fees
11


 
Section 1.6
Payments and Computations, Etc.
11


 
Section 1.7
Increased Costs
12


 
Section 1.8
Break Funding Costs
13


 
Section 1.9
Inability to Determine the Euro-Rate or LMIR; Replacement
14


 
Section 1.10
Taxes
16


 
Section 1.11
Letters of Credit
20


 
Section 1.12
Issuance of Letters of Credit
20


 
Section 1.13
Requirements For Issuance of Letters of Credit
21


 
Section 1.14
Disbursements, Reimbursement
21


 
Section 1.15
LC Collateral Account
22


 
Section 1.16
Documentation
23


 
Section 1.17
Determination to Honor Drawing Request
23


 
Section 1.18
Nature of Reimbursement Obligations
23


 
Section 1.19
Liability for Acts and Omissions
25


ARTICLE II.
REPRESENTATIONS AND WARRANTIES; COVENANTS;
TERMINATION EVENTS
26


 
Section 2.1
Representations and Warranties; Covenants
26


 
Section 2.2
Termination Events
26


ARTICLE III.
INDEMNIFICATION
27


 
Section 3.1
Indemnities by the Seller
29


 
Section 3.2
Indemnities by the Servicer
20


ARTICLE IV.
ADMINISTRATION AND COLLECTIONS
30


 
Section 4.1
Appointment of the Servicer
30


 
Section 4.2
Duties of the Servicer
31


 
Section 4.3
Account Arrangements
32


 
Section 4.4
Enforcement Rights
32


 
Section 4.5
Responsibilities of the Seller
33


 
Section 4.6
Servicing Fee
34


 
Section 4.7
Authorization and Action of the Administrator and Purchaser Agents
34


 
Section 4.8
Nature of Administrator’s Duties; Delegation of Administrator’s Duties;
Exculpatory Duties
35


 
Section 4.9
UCC Filings
36


 
Section 4.10
Agent’s Reliance, Etc
37


 
Section 4.11
Administrator and Affiliates; Agent Roles
38


 
Section 4.12
Notice of Termination Events
38








--------------------------------------------------------------------------------





TABLE OF CONTENTS
(continued)
 
 
 
 
 
Section 4.13
Non-Reliance on Administrator, Purchaser Agents and other Purchasers;
Administrators and Affiliates
39


 
Section 4.14
Indemnification
39


 
Section 4.15
Successor Administrator
40


 
Section 4.16
Successor Administrator
40


ARTICLE V.
MISCELLANEOUS
41


 
Section 5.1
Amendments, Etc
41


 
Section 5.2
Notices, Etc
42


 
Section 5.3
Successors and Assigns; Assignability; Participations; Replacement of Purchasers
42


 
Section 5.4
Costs and Expenses
47


 
Section 5.5
No Proceedings; Limitation on Payments
47


 
Section 5.6
Confidentiality
48


 
Section 5.7
GOVERNING LAW AND JURISDICTION
49


 
Section 5.8
Execution in Counterparts
49


 
Section 5.9
Survival of Termination
49


 
Section 5.10
WAIVER OF JURY TRIAL
50


 
Section 5.11
Entire Agreement
50


 
Section 5.12
Headings
50


 
Section 5.13
Right of Setoff
50


 
Section 5.14
Purchaser Groups’ Liabilities
50


 
Section 5.15
Sharing of Recoveries
50


 
Section 5.16
USA PATRIOT Act
51


 
Section 5.17
Defaulting Purchasers
51


 
Section 5.18
Construction
52


 
Section 5.19
Interpretation; Accounting Terms and Principles
52



EXHIBIT I
DEFINITIONS
EXHIBIT II
CONDITIONS OF PURCHASES
EXHIBIT III
REPRESENTATIONS AND WARRANTIES
EXHIBIT IV
COVENANTS
EXHIBIT V
TERMINATION EVENTS

SCHEDULE I
RESERVED
SCHEDULE II
LOCK-BOX BANKS, LOCK-BOXES AND LOCK-BOX ACCOUNTS
SCHEDULE III
RESERVED
SCHEDULE IV
PURCHASER GROUPS AND MAXIMUM COMMITMENTS
SCHEDULE V
PAYMENT INSTRUCTIONS
 
 
 
 






--------------------------------------------------------------------------------





ANNEX A
FORMS OF INFORMATION PACKAGE
ANNEX B
FORM OF PURCHASE NOTICE
ANNEX C
FORM OF PAYDOWN NOTICE
ANNEX D
FORM OF COMPLIANCE CERTIFICATE
ANNEX E
FORM OF LETTER OF CREDIT APPLICATION
ANNEX F
FORM OF TRANSFER SUPPLEMENT
ANNEX G
FPR, PF EXCLUDED OBLIGOR REQUEST








--------------------------------------------------------------------------------






This RECEIVABLES PURCHASE AGREEMENT (as amended, restated, supplemented or
otherwise modified from time to time, this “Agreement”) is entered into as of
August 28, 2013 by and among CE RECEIVABLES LLC, a Delaware limited liability
company, as seller (the “Seller”), CELANESE INTERNATIONAL CORPORATION, a
Delaware corporation (“Celanese International”), as initial servicer (in such
capacity, together with its successors and permitted assigns in such capacity,
the “Servicer”), the various CONDUIT PURCHASERS, RELATED COMMITTED PURCHASERS,
LC BANKS and PURCHASER AGENTS from time to time party hereto, PNC BANK NATIONAL
ASSOCIATION, as administrator (in such capacity, together with its successors
and assigns in such capacity, the “Administrator”), and PNC CAPITAL MARKETS LLC,
a Pennsylvania limited liability company, as Structuring Agent.
PRELIMINARY STATEMENTS.
Certain terms that are capitalized and used throughout this Agreement are
defined in, or by reference in, Exhibit I. References in the Exhibits, Schedules
and Annexes hereto to the “Agreement” refer to this Agreement, as amended,
supplemented or otherwise modified from time to time.
The Seller (i) desires to sell, transfer and assign an undivided percentage
ownership interest in a pool of receivables, and the Purchasers desire to
acquire such undivided percentage ownership interest, as such percentage
interest shall be adjusted from time to time based upon, in part, reinvestment
payments that are made by such Purchasers, and (ii) may, subject to the terms
and conditions hereof, request that the LC Banks issue or cause the issuance of
one or more Letters of Credit.
In consideration of the mutual agreements, provisions and covenants contained
herein, the sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:
ARTICLE I.
AMOUNTS AND TERMS OF THE PURCHASES
Section 1.1    Purchase Facility.
(a)    On the terms and subject to the conditions hereof, the Seller may, from
time to time before the Termination Date, (i) request that (x) the Conduit
Purchasers make purchases (and deemed purchases) of and reinvestments in, or (y)
only if a Conduit Purchaser denies such request or is unable to fund (and
provides notice of such denial or inability to the Seller, the Administrator and
its Purchaser Agent) or if the applicable Purchaser Group does not include a
Conduit Purchaser, the Related Committed Purchasers in the applicable Purchaser
Group ratably make purchases (and deemed purchases) of and reinvestments in,
undivided percentage ownership interests with regard to the Purchased Interest
from the Seller and (ii) request that the LC Banks issue or cause the issuance
of Letters of Credit (each such purchase, deemed purchase, reinvestment or
issuance is referred to herein as a “Purchase”). Subject to Section 1.4(b)
concerning reinvestments, at no time will a Conduit Purchaser have any
obligation to make a Purchase. Each Related Committed Purchaser severally hereby
agrees, on the terms and subject to the conditions hereof, to make purchases of
and reinvestments in undivided percentage ownership interests with regard to the
Purchased Interest





--------------------------------------------------------------------------------





from the Seller from time to time from the Closing Date to (but excluding) the
Termination Date, and, on the terms of and subject to the conditions of this
Agreement, each LC Bank hereby agrees to issue Letters of Credit in return for
undivided percentage ownership interests with regard to the Purchased Interest
from the Seller from time to time from the Closing Date to (but excluding) the
Termination Date. Notwithstanding anything set forth in this Section 1.1(a) or
otherwise herein to the contrary, under no circumstances shall any Purchaser be
required to make any purchase or reinvestment hereunder (including, without
limitation, any Purchases deemed to have been requested by Seller pursuant to
Section 1.14(a)) or to issue any Letter of Credit hereunder, in either case, if,
after giving effect to such Purchase:
(i)
any event has occurred and is continuing, or would result from such Purchase,
that constitutes a Termination Event or an Unmatured Termination Event;

(ii)
the Purchased Interest would exceed 100%;

(iii)
the sum of (x) the Aggregate Capital plus (y) the Aggregate LC Amount, would
exceed the Purchase Limit;

(iv)
the Exposure of such Purchaser’s Purchaser Group would exceed such Purchaser
Group’s Group Commitment; or

(v)
the sum of (x) such Purchaser’s outstanding Capital, plus (y) the aggregate
amount available to be drawn under all Letters of Credit (if any) issued by such
Purchaser, would exceed such Purchaser’s Commitment.

The Seller may, subject to this Section 1.1(a) and the other requirements and
conditions herein, use the proceeds of any purchase by the Purchasers hereunder
to satisfy any Reimbursement Obligation to the LC Banks pursuant to Section 1.14
below.
(b)    The Seller may, upon at least three (3) Business Days’ prior written
notice to the Administrator and each Purchaser Agent (except as otherwise
provided below), terminate the Purchase Facility in whole or, upon at least
three (3) Business Days’ prior written notice to the Administrator and each
Purchaser Agent, from time to time, irrevocably reduce in part the unused
portion of the Purchase Limit (but not below the amount that would cause the
Aggregate Capital plus the Aggregate LC Amount to exceed the Purchase Limit or
would cause the Exposure of any Purchaser Group to exceed its Group Commitment,
in each case after giving effect to such reduction); provided, that each partial
reduction shall be in the amount of at least $1,000,000, or an integral multiple
of $500,000 in excess thereof, and that, unless terminated in whole, the
Purchase Limit shall in no event be reduced below $75,000,000. The Administrator
shall promptly advise the Purchaser Agents of any notice received by it pursuant
to this Section 1.1(b). Such partial reduction shall, unless otherwise agreed to
in writing by the Seller, the Administrator, and each Purchaser Agent, be
applied ratably to reduce the Group Commitment of each Purchaser Group and the
Commitment (if any) of each Purchaser. In addition to and without limiting any
other requirements for termination, prepayment and/or the funding of the LC
Collateral Account hereunder, no termination of the Purchase Facility shall be
effective unless and until (i) the amount on deposit in the LC Collateral
Account is at least equal to the Aggregate LC Amount plus the Expected LC Fees,





--------------------------------------------------------------------------------





(ii) the Aggregate Capital is reduced to zero and (iii) all other amounts owed
to the Administrator, the Purchaser Agents and the Purchasers under this
Agreement and each of the other Transaction Documents have been paid in full.
Section 1.2    Making Purchases.
(a)    The Seller may request a purchase (but not reinvestment) of undivided
percentage ownership interests with regard to the Purchased Interest hereunder
to be made in cash on any day upon the Seller’s irrevocable written notice in
the form of Annex B (each, a “Purchase Notice”) delivered to the Administrator
and each Purchaser Agent in accordance with Section 5.2, which notice must be
received by the Administrator and each Purchaser Agent by not later than 12:00
p.m. (noon) (New York City time) on the requested Purchase Date, and which
notice shall specify (A) the amount requested to be paid to the Seller (such
amount, which shall not be less than $1,000,000 and shall be in integral
multiples of $100,000 in excess thereof, being the Capital relating to the
undivided percentage ownership interest then being purchased with respect to
each Purchaser Group), (B) the date of such purchase (which shall be a Business
Day) and (C) the pro forma calculation of the Purchased Interest after giving
effect to the increase in the Aggregate Capital and any change in the Aggregate
LC Amount resulting from such purchase.
(b)    On the date of each Purchase requested by the Seller pursuant to
Section 1.2(a), each applicable Conduit Purchaser or Related Committed
Purchaser, as the case may be, shall, upon satisfaction of the applicable
conditions set forth in Exhibit II, make available to the Seller in same day
funds, at the Purchase Account (or such other account as may be designated in
writing by the Seller to the Administrator and each Purchaser Agent), an amount
equal to the portion of Capital relating to the undivided percentage ownership
interest then being purchased by such Purchaser in accordance with the following
paragraph.
Each Purchase made pursuant to this Section 1.2(b) shall be funded ratably by
the Purchaser Groups based upon their respective Ratable Shares; provided,
however, that if, prior to funding such Purchase (and, if applicable, applying
the proceeds thereof in satisfaction of the Reimbursement Obligation), any
Purchaser Group’s Exposure Percentage is less than its Ratable Share (including,
without limitation, due to the issuance of Letters of Credit by one or more LC
Banks), 100% of such Purchase shall be funded by such Purchaser Group (or, if
multiple Purchaser Groups’ Exposure Percentages are less than their respective
Ratable Shares, by such Purchaser Groups, ratably based upon their respective
available Group Commitments) up to the amount necessary to cause all Purchaser
Groups’ Exposures to equal their respective Ratable Shares, and any remainder of
such Purchase shall be funded ratably by the Purchaser Groups based upon their
respective Ratable Shares. Each Purchaser Group’s portion of any Purchase made
pursuant to this Section 1.2(b) shall be funded either (i) by the Conduit
Purchaser(s), if any, in such Purchaser Group if they so elect in their sole
discretion, or (ii) alternatively, by the Related Committed Purchasers in such
Purchaser Group ratably based upon their respective Commitment Percentages. For
the avoidance of doubt, this paragraph shall not be construed to require any
Purchaser to fund any Purchase unless all applicable conditions precedent set
forth in this Agreement (including, without limitation, the conditions set forth
in Section 1.1(a)) have been satisfied.





--------------------------------------------------------------------------------





(c)    Effective on the date of each Purchase pursuant to this Agreement, the
Seller hereby sells and assigns to the Administrator for the benefit of the
Purchasers (ratably, based on their respective Capital and the amounts available
to be drawn under their respective Letters of Credit) an undivided percentage
ownership interest in: (i) each Pool Receivable then existing, (ii) all Related
Security with respect to such Pool Receivables and (iii) all Collections with
respect to, and other proceeds of, such Pool Receivables and Related Security.
(d)    To secure all of the Seller’s obligations (monetary or otherwise) under
this Agreement and the other Transaction Documents to which it is a party,
whether now or hereafter existing or arising, due or to become due, direct or
indirect, absolute or contingent (collectively, the “Obligations”), the Seller
hereby grants to the Administrator (for the benefit of the Administrator, the
Purchasers, the Purchaser Agents and their respective permitted assigns) a
security interest in all of the Seller’s right, title and interest (including
any undivided interest of the Seller) in, to and under all of the following,
whether now or hereafter owned, existing or arising: (i) all Pool Receivables,
(ii) all Related Security with respect to such Pool Receivables, (iii) all
Collections with respect to such Pool Receivables, (iv) the Lock-Box Accounts
and all Collections on deposit therein, and all certificates and instruments, if
any, from time to time evidencing such Lock-Box Accounts and amounts on deposit
therein, (v) all rights (but none of the obligations) of the Seller under the
Purchase and Sale Agreement and (vi) all proceeds of, and all amounts received
or receivable under any or all of, the foregoing (collectively, the “Pool
Assets”). The Seller hereby authorizes the Administrator to file financing
statements naming the Seller as debtor or seller and describing the collateral
covered thereby as “all of the debtor’s personal property or assets” or words to
that effect, notwithstanding that such wording may be broader in scope than the
collateral described in this Agreement. The Administrator (on behalf of itself,
the Purchasers, the Purchaser Agents and their respective permitted assigns)
shall have, with respect to the Pool Assets, and in addition to all the other
rights and remedies available to the Administrator and the Purchasers, all the
rights and remedies of a secured party under any applicable UCC.
(e)    Provided that no Termination Event or Unmatured Termination Event exists
and is continuing, the Seller may request, from time to time, in a written
notice given to the Administrator and each Purchaser Agent, not less than 30
days and not more than 150 days prior to each anniversary of the Closing Date,
that the then-current Scheduled Termination Date be extended to the date that is
one year after such then-current Scheduled Termination Date. In the event that
the Purchasers in any Purchaser Group are agreeable to such extension, the
Administrator shall so notify the Seller and the Servicer in writing (it being
understood that the Purchasers may accept or decline such a request in their
sole discretion and on such terms as they may elect) and the Seller, the
Servicer, the Purchasers, the Purchaser Agents and the Administrator shall enter
into such documents as the Purchasers may reasonably deem necessary or
appropriate to reflect such extension. In the event the Purchasers in any
Purchaser Group decline the request for such extension, such Purchasers (or
their Purchaser Agent) shall so notify the Administrator, and the Administrator
shall so notify the Seller of such determination; provided, that the failure of
the Administrator to affirmatively notify the Seller of any Purchasers’ election
regarding such extension request within 30 days following receipt of such
request shall be deemed to be a refusal by such Purchasers to grant the
requested extension (any Purchaser Group that declines or is deemed to refuse
such an extension, an “Exiting Purchaser Group”). If the Scheduled Termination
Date is extended with respect to one or more,





--------------------------------------------------------------------------------





but less than all, Purchaser Groups, then the Purchase Limit shall be reduced by
an amount equal to the Group Commitment(s) of the Exiting Purchaser Group(s).
(f)    Each Related Committed Purchaser’s and LC Bank’s obligations hereunder
shall be several, such that the failure of any Related Committed Purchaser or LC
Bank to make a payment in connection with any Funded Purchase hereunder or to
issue any Letter of Credit hereunder, as the case may be, shall not relieve any
other Related Committed Purchaser or LC Bank of its obligations hereunder to
make payment for any Funded Purchase or to issue any Letter of Credit.
Section 1.3    Purchased Interest Computation.
The Purchased Interest shall be initially computed on the Closing Date.
Thereafter, until the Termination Date, the Purchased Interest shall be
automatically recomputed (or deemed to be recomputed) on each Business Day other
than a Termination Day. The Purchased Interest shall become zero on the Final
Payout Date.
Section 1.4    Settlement Procedures.
(a)    The collection of the Pool Receivables shall be administered by the
Servicer in accordance with this Agreement. The Seller shall provide to the
Servicer on a timely basis all information needed for such administration,
including notice of the occurrence of any Termination Day and current
computations of the Purchased Interest.
(b)    The Servicer shall, on each day on which Collections of Pool Receivables
are received (or deemed received) by the Seller or the Servicer:
(i)    identify, track, and hold, or cause to be held, in trust for the benefit
of the Purchasers, out of such Collections, an amount equal to the sum of (x)
the Aggregate Discount accrued through such day for each Portion of Capital and
not previously identified, tracked and held in trust, (y) an amount equal to the
fees set forth in the Fee Letter accrued and unpaid through such day and not
previously identified, tracked and held in trust, and (z) an amount equal to the
aggregate of the Purchasers’ Share of the Servicing Fee accrued through such day
and not previously identified, tracked and held in trust;
(ii)    subject to Section 1.4(f), if such day is not a Termination Day, remit
to the Seller, ratably, on behalf of the Purchasers, the remainder of such
Collections. Such remainder shall, to the extent representing a return of the
Aggregate Capital, be automatically reinvested, ratably, according to each
Purchaser’s Capital, in Pool Receivables and in the Related Security,
Collections and other proceeds with respect thereto; provided, however, that if,
after giving effect to any such reinvestment, (x) the Purchased Interest would
exceed 100% or (y) the Aggregate Capital plus the Aggregate LC Amount would
exceed the Purchase Limit then in effect, then the Servicer shall not remit such
remainder to the Seller or reinvest, but shall identify, track and hold, or
cause to be held, in trust for the Administrator (for the benefit of the
Purchasers for distribution on the next Settlement Date pursuant to Section
1.4(d)(i)(C) or 1.4(d)(ii), as applicable) (and following the occurrence of a
Termination Event or during the continuance of an Unmatured Termination Event
shall, at the request





--------------------------------------------------------------------------------





of the Administrators segregate in a separate account approved by the
Administrator) a portion of such Collections that, together with the other
Collections identified and tracked pursuant to this paragraph, shall equal the
amount necessary to reduce the Purchased Interest to 100% or cause the Aggregate
Capital plus the Aggregate LC Amount to not exceed the Purchase Limit, as the
case may be (determined as if such Collections set aside had been applied to
reduce the Aggregate Capital and/or the Aggregate LC Amount at such time);
provided, further, that if the Scheduled Termination Date has been extended by
one or more Purchaser Groups pursuant to Section 1.2(e) and, on such day, there
are one or more Exiting Purchaser Groups with Adjusted Exposures greater than
zero (each such day, a “Non-Extension Day”), then each Exiting Purchaser Group’s
ratable share (determined based upon the respective Adjusted Exposures of the
various Purchaser Groups) of Collections shall not be reinvested or remitted to
the Seller and shall instead be held in trust for the benefit of such Exiting
Purchaser Groups pursuant to clause (iii) below;
(iii)    if such day is a Termination Day (or any Non-Extension Day), identify,
track and hold, or cause to be held, in trust for the benefit of all Purchasers
(in the case of a Termination Day) or Exiting Purchaser Groups (in the case of a
Non-Extension Day that is not a Termination Day), as applicable (and following
the occurrence of a Termination Event or during the continuance of an Unmatured
Termination Event shall, at the request of the Administrators segregate in a
separate account approved by the Administrator), the entire remainder of such
Collections (or in the case of any Non-Extension Day that is not also a
Termination Day, an amount equal to the Exiting Purchaser Groups’ ratable share
of such Collections based on their respective Adjusted Exposures; provided,
however, that solely for purposes of determining such Exiting Purchaser Groups’
ratable share of such Collections, such Exiting Purchaser Groups’ Adjusted
Exposure shall be deemed to remain constant from the first Non-Extension Day
until the date such Exiting Purchaser Groups’ Adjusted Exposures have been
reduced to zero; it being understood that if a Termination Day occurs following
a Non-Extension Day, such Exiting Purchaser Groups’ Adjusted Exposures shall be
recalculated taking into account amounts received by such Exiting Purchaser
Groups in respect of this parenthetical and, thereafter, Collections shall be
set aside for all Purchasers ratably in respect of their respective Adjusted
Exposures (as recalculated)); and
(iv)    release to the Seller (subject to Section 1.4(f)) for its own account
any Collections in excess of: (w) amounts required to be reinvested in
accordance with clause (ii) plus (x) the amounts that are required to be set
aside pursuant to clause (i) above, pursuant to the proviso to clause (ii) above
and pursuant to clause (iii) above, plus (y) the Seller’s Share of the Servicing
Fee accrued and unpaid through such day and all reasonable and appropriate
out-of-pocket costs and expenses of the Servicer for servicing, collecting and
administering the Pool Receivables plus (z) all other amounts then due and
payable by the Seller under this Agreement to the Purchasers, the Purchaser
Agents, the Administrator, and any other Indemnified Party or Affected Person.
(c)    On each Settlement Date, the Servicer shall, in accordance with the
priorities set forth in Section 1.4(d), deposit into the account specified by
each Purchaser Agent all Collections





--------------------------------------------------------------------------------





held for the Administrator, the Purchaser Agents and the Purchasers pursuant to
Section 1.4(b) and 1.4(f); provided, that if Celanese International or an
Affiliate thereof is the Servicer, such day is not a Termination Day and the
Administrator has not notified Celanese International (or such Affiliate) that
such right is revoked, Celanese International (or such Affiliate), as Servicer,
may retain the portion of the Collections set aside pursuant to
Section 1.4(b)(i) that represents the aggregate of the Purchasers’ Share of the
Servicing Fee. On or prior to the fifth (5th) Business Day of each calendar
month following the end of the Settlement Period, each Purchaser Agent will
notify the Servicer telephonically, by electronic mail or by facsimile of the
amount of Discount accrued with respect to each Portion of Capital during the
most recently ended calendar month.
(d)    The Servicer shall distribute the Collections held for the Administrator,
the Purchaser Agents and the Purchasers described in Section 1.4(c) in the
following order of priority:
(i)    if such distribution occurs on a day that is not a Termination Day:
(A)    first, to the Purchaser Agents ratably according to the Discount and Fees
accrued during such Settlement Period (for the benefit of the relevant
Purchasers within such Purchaser Agent’s Purchaser Group) in payment in full of
all such accrued Discount with respect to each Portion of Capital maintained by
such Purchasers and all such accrued Fees; it being understood that each
Purchaser Agent shall distribute such amounts to the Purchasers within such
Purchaser Agent’s Purchaser Group ratably according to Discount and Fees owing,
respectively;
(B)    second, if the Servicer has set aside amounts in respect of the Servicing
Fee pursuant to Section 1.4(b)(i) and has not retained such amounts pursuant to
Section 1.4(c), to the Servicer (payable in arrears on each Settlement Date) in
payment in full of the aggregate of the Purchasers’ Share of accrued Servicing
Fees so set aside;
(C)    third, if any such Collections are then being held in trust for the
benefit of the Purchasers pursuant to Section 1.4(b)(ii) or 1.4(f), such
Collections shall be distributed to the Purchaser Agents ratably (based on the
Adjusted Exposures of their respective Purchaser Groups at such time) (for the
benefit of the relevant Purchasers in their respective Purchaser Groups);
provided, that each Purchaser Agent shall apply any amount distributed to it
pursuant to this clause in the following order of priority: (x) first, in
payment in full of the outstanding Capital of the Purchasers in its Purchaser
Group, and (y) second, to the LC Collateral Account for the benefit of any LC
Bank in its Purchaser Group to cash collateralize such LC Bank’s outstanding
Letters of Credit until the amount held in the LC Collateral Account equals 100%
of the aggregate amount available to be drawn under such Letters of Credit plus
the amount of all Expected LC Fees with respect thereto; and
(D)    fourth, if any such Collections are then being held in trust for the
benefit of an Exiting Purchaser Group pursuant to Section 1.4(b)(iii), such
Collections shall be distributed to the Purchaser Agent for such Existing
Purchaser Group (for the benefit of the Purchasers in such Exiting Purchaser
Group); provided, that such Purchaser Agent shall apply any amount distributed
to it pursuant to this clause in the following order of priority: (x) first, in
payment in full of the outstanding Capital of the Purchasers in such Exiting





--------------------------------------------------------------------------------





Purchaser Group, and (y) second, to the LC Collateral Account for the benefit of
any LC Bank in such Exiting Purchaser Group to cash collateralize such LC Bank’s
outstanding Letters of Credit until the amount held in the LC Collateral Account
equals 100% of the aggregate amount available to be drawn under such Letters of
Credit plus the amount of all Expected LC Fees with respect thereto; and
(ii)    if such distribution occurs on a Termination Day:
(A)    first, to the Servicer (if other than Celanese International or an
Affiliate thereof), in payment in full of the Purchasers’ Share of all accrued
Servicing Fees;
(B)    second, to the Purchaser Agents ratably (based on the aggregate accrued
and unpaid Discount and Fees payable to their respective Purchaser Groups at
such time) (for the benefit of the relevant Purchasers in their respective
Purchaser Groups) in payment in full of all accrued Discount with respect to
each Portion of Capital funded or maintained by the Purchasers and all accrued
Fees;
(C)    third, to the Purchaser Agents ratably (based on the Adjusted Exposures
of their respective Purchaser Groups at such time) (for the benefit of the
relevant Purchasers in their respective Purchaser Groups) in an amount, for each
Purchaser Group, equal to such Purchaser Group’s Aggregate Exposure; provided,
that each Purchaser Agent shall apply any amount distributed to it pursuant to
this clause in the following order of priority: (x) first, in payment in full of
the outstanding Capital of the Purchasers in its Purchaser Group, and (y)
second, to the LC Collateral Account for the benefit of any LC Bank in its
Purchaser Group to cash collateralize such LC Bank’s outstanding Letters of
Credit until the amount held in the LC Collateral Account equals 100% of the
aggregate amount available to be drawn under such Letters of Credit plus the
amount of all Expected LC Fees with respect thereto;
(D)    fourth, if the Adjusted Exposures of all Purchaser Groups have been
reduced to zero, all accrued Discount and Fees have been paid in full and the
aggregate of the Purchasers’ Share of all accrued Servicing Fees payable to the
Servicer (if other than Celanese International or an Affiliate thereof) have
been paid in full, to each Purchaser Agent ratably, based on the remaining
amounts, if any, payable to each Purchaser in such Purchaser Agent’s Purchaser
Group (for the benefit of the relevant Purchasers in such Purchaser Agent’s
Purchaser Group), the Administrator and any other Indemnified Party or Affected
Person in payment in full of any other amounts owed thereto by the Seller or the
Servicer hereunder; and
(E)    fifth, to the Servicer (if the Servicer is Celanese International or an
Affiliate thereof) in payment in full of the aggregate of the Purchasers’ Share
of all accrued Servicing Fees.
After the Adjusted Exposures of all Purchaser Groups have been reduced to zero,
all accrued Discount, Fees and Servicing Fees have been paid in full and all
other amounts payable by the Seller and the Servicer to each Purchaser Group,
the Administrator or any other Indemnified





--------------------------------------------------------------------------------





Party or Affected Person hereunder and under the other Transaction Documents
have been paid in full, all additional Collections with respect to the Purchased
Interest shall be paid to the Seller for its own account.
(e)    For the purposes of this Section 1.4:
(i)    if on any day the Outstanding Balance of any Pool Receivable is either
(A) reduced or canceled as a result of (I) any defective, rejected, returned
goods or services, any cash or other discount, or any failure by an Originator
to deliver any goods or perform any services or otherwise perform under the
underlying Contract or invoice, (II) any change in or cancellation of any of the
terms of such Contract or invoice or any other adjustment by the Originator, the
Servicer or the Seller which reduces the amount payable by the Obligor on the
related Receivable, (III) any rebates, warranties, allowances or charge-backs or
(IV) any setoff or credit in respect of any claim by the Obligor thereof
(whether such claim arises out of the same or a related transaction or an
unrelated transaction) or (B) subject to any specific dispute, offset,
counterclaim or defense whatsoever (except the discharge in bankruptcy of the
Obligor thereof), in either case, the Seller shall be deemed to have received on
such day a Collection of such Pool Receivable in the amount of such reduction,
adjustment, cancellation or dispute and shall, (x) prior to the Termination
Date, hold any and all such amounts in trust for the benefit of the Purchasers
and their assigns and, on the following Settlement Date, apply such amounts in
accordance with this Section 1.4 or (y) on or after the Termination Date, within
two (2) Business Days of such reduction or adjustment, pay any and all such
amounts in respect thereof to a Lock-Box Account for the benefit of the
Purchasers and their assigns and for application pursuant to Section 1.4;
(ii)    if (x) the representation and warranty in Section l(j) of Exhibit III is
not true on the day such representation and warranty is made or deemed made or
(y) if any of the representations or warranties in Section 1(r) of Exhibit III
is not true with respect to any Pool Receivable, the Seller shall be deemed to
have received a Collection of the full Outstanding Balance of such Pool
Receivable existing on the date of such designation, as applicable, and shall,
within two (2) Business Days of the Seller or the Servicer having knowledge or
notice of any such inaccuracy, pay the amount of such deemed Collection to a
Lock-Box Account (or as otherwise directed by the Administrator at such time)
for the benefit of the Purchasers for application pursuant to Section 1.4(b)
(Collections deemed to have been received pursuant to Section 1.4(e)(i) or (ii)
are hereinafter sometimes referred to as “Deemed Collections”);
(iii)    except as provided in Section 1.4(e)(i) and (ii) or as otherwise
required by Applicable Law or the relevant Contract, all Collections received
from an Obligor of any Receivable shall be applied to the Receivables of such
Obligor in the order of the age of such Receivables, starting with the oldest
such Receivable, unless such Obligor designates that its payment is to be
applied to specific Receivables; and
(iv)    if and to the extent the Administrator, any Purchaser Agent or any
Purchaser shall be required for any reason to pay over to an Obligor (or any
trustee, receiver, custodian or similar official in any Insolvency Proceeding)
any amount received by it hereunder, such





--------------------------------------------------------------------------------





amount shall be deemed not to have been so received by such Person but rather to
have been retained by the Seller and, accordingly, such Person shall have a
claim against the Seller for such amount, payable when and to the extent that
any distribution from or on behalf of such Obligor is made in respect thereof.
(f)    If at any time the Seller shall wish to cause a voluntary reduction (in
whole or in part) of the Aggregate Capital, the Seller may do so as follows:
(i)    the Seller shall give the Administrator and each Purchaser Agent written
notice in substantially the form of Annex C (each, a “Paydown Notice”) by not
later than 12:00 p.m. (noon) (New York City time) on the date of such reduction,
which Paydown Notice shall include, among other things, the amount of such
proposed reduction and the proposed date on which such reduction will commence;
(ii)    (A) on the proposed date of the commencement of such reduction and on
each day thereafter, the Servicer shall cause Collections not to be reinvested
until the amount thereof not so reinvested shall equal the desired amount of
reduction or (B) the Seller shall (from its own funds) remit to the Purchaser
Agents (for the benefit of the Purchasers in their respective Purchaser Groups),
no later than 1:00 p.m. (New York City time), in immediately available funds, an
amount equal to the desired amount of such reduction together with accrued and
unpaid Aggregate Discount with respect to the amount of the Aggregate Capital
reduced thereby and any amount due and payable under Section 1.8(a) in
connection therewith, ratably based on such Purchaser Agent’s Purchasers’
portion of the Aggregate Capital reduced thereby and portion of the related
Aggregate Discount;
(iii)    in the case of clause (ii)(A) above, the Servicer shall hold such
Collections in trust for the benefit of the Purchasers ratably (based on their
respective Portions of Capital funded thereby) for payment to the Purchaser
Agents (for the benefit of the relevant Purchasers in such Purchaser Agent’s
Purchaser Group) in accordance with Section 1.4(d) on the next Settlement Date
immediately following the current Settlement Period or such other date approved
by the Administrator and each Purchaser Agent, and the Aggregate Capital
(together with the Capital of any related Purchaser) shall be deemed reduced in
the amount to be paid to each such Purchaser Agent (on behalf of its related
Purchasers) only when in fact finally so paid; and
(iv)    any such amounts owing by the Seller pursuant to Section 1.8 related to
such reduction shall be distributed pursuant to Section 1.4(c) on the Settlement
Date immediately following the date of such reduction.
Section 1.5    Fees.
The Seller shall pay to the Administrator, the Structuring Agent, the Purchaser
Agents, and the Purchasers, as applicable, certain fees in the amounts and on
the dates set forth in that certain fee letter agreement, dated as of Sixth
Amendment Date, among the Seller, the Servicer, the Purchaser Agents (on behalf
of their respective Purchaser Groups), the LC Banks and the





--------------------------------------------------------------------------------





Administrator (as amended, restated, supplemented or otherwise modified from
time to time, the “Fee Letter”).
Section 1.6    Payments and Computations, Etc.
(a)    All amounts to be paid or deposited by the Seller or the Servicer
hereunder or under any other Transaction Document shall be made without
reduction for offset or counterclaim and shall be paid or deposited no later
than 1:00 p.m. (New York City time) on the day when due in immediately available
funds to each account designated by each applicable Purchaser Agent (for the
benefit of the Purchasers in such Purchaser Agent’s Purchaser Group) and/or the
Administrator, as applicable. All amounts received after 1:00 p.m. (New York
City time) will be deemed to have been received on the next Business Day. Except
as expressly set forth herein (including, without limitation, as set forth in
Sections 1.4(b)(ii) or (iii) with respect to Collections held in trust for
Exiting Purchaser Groups), each Purchaser Agent shall distribute the amounts
paid to it hereunder for the benefit of the Purchasers in its Purchaser Group to
the Purchasers within its Purchaser Group ratably (x) in the case of such
amounts paid in respect of Discount and Fees, according to the Discount and Fees
payable to such Purchasers, (y) in the case of amounts paid in respect of the
Reimbursement Obligation or to cash collateralize a Letter of Credit, to the
applicable LC Bank or LC Collateral Account and (z) in the case of such amounts
paid in respect of Capital (or in respect of any other obligations other than
Discount and Fees or described in clause (y) above), according to the
outstanding Capital funded by such Purchasers.
(b)    The Seller or the Servicer, as the case may be, shall, to the extent
permitted by law, pay interest on any amount not paid or deposited by the Seller
or the Servicer, as the case may be, when due hereunder, at an interest rate
equal to the Default Rate, payable on demand.
(c)    All computations of interest under Section 1.6(b) and all computations of
Discount, fees and other amounts hereunder shall be made on the basis of a year
of 360 (or 365 or 366, as applicable, with respect to Discount or other amounts
calculated by reference to the Base Rate) days for the actual number of days
elapsed. Whenever any payment or deposit to be made hereunder shall be due on a
day other than a Business Day, such payment or deposit shall be made on the next
Business Day and such extension of time shall be included in the computation of
such payment or deposit.
Section 1.7    Increased Costs.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
liquidity, compulsory loan, insurance charge or similar requirement against
assets of, deposits with or for the account of, or credit extended or
participated in by, any Affected Person (except any such reserve included in the
calculation of the Euro-Rate through the Euro-Rate Reserve Percentage);
(ii)    subject any Affected Person to any Taxes (other than Indemnified Taxes,
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
or Connection





--------------------------------------------------------------------------------





Income Taxes) on its loans, loan principal, letters of credit, commitments or
other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or
(iii)    impose on any Affected Person any other condition, cost or expense
(other than Taxes) affecting this Agreement, the Purchased Interest, any Portion
of Capital, any Discount or any Letter of Credit;
and the result of any of the foregoing shall be to increase the cost to such
Affected Person of (A) acting as Administrator, a Purchaser Agent or a Purchaser
hereunder or as a Program Support Provider with respect to the transactions
contemplated hereby, (B) purchasing, funding or maintaining the ownership of
undivided percentage ownership interests with regard to the Purchased Interest
(or interests therein) or any Portion of Capital, (C) issuing or maintaining any
Letter of Credit or (D) maintaining its obligation to fund or maintain such
ownership or any such Portion of Capital or to issue or maintain any such Letter
of Credit, or to reduce the amount of any sum received or receivable by such
Affected Person hereunder, then, upon request of such Affected Person (or its
Purchaser Agent), the Seller will pay to such Affected Person such additional
amount or amounts as will compensate such Affected Person for such additional
costs incurred or reduction suffered.
(b)    Capital Requirements. If any Affected Person determines that any Change
in Law affecting such Affected Person or any lending office of such Affected
Person or such Affected Person’s holding company, if any, regarding capital or
liquidity requirements, has or would have the effect of reducing the rate of
return on such Affected Person’s capital or on the capital of such Affected
Person’s holding company, if any, as a consequence of (A) this Agreement, (B)
the commitments of such Affected Person hereunder or under any related Program
Support Agreement, (C) the ownership of undivided percentage ownership interests
with regard to the Purchased Interest (or interests therein) or any Portion of
Capital or (D) any Letter of Credit, to a level below that which such Affected
Person or such Affected Person’s holding company could have achieved but for
such Change in Law (taking into consideration such Affected Person’s policies
and the policies of such Affected Person’s holding company with respect to
capital adequacy and liquidity), and determined to be material by such Affected
Person then from time to time, upon request of such Affected Person (or its
Purchaser Agent), the Seller will pay to such Affected Person such additional
amount or amounts as will compensate such Affected Person or such Affected
Person’s holding company for any such reduction suffered.
(c)    Certificates for Reimbursement. A certificate of an Affected Person (or
its Purchaser Agent on its behalf) setting forth the amount or amounts necessary
to compensate such Affected Person or its holding company, as the case may be,
as specified in clause (a) or (b) of this Section and delivered to the Seller,
shall be conclusive absent manifest error. The Seller shall, subject to the
priorities for payment set forth in Section 1.4, pay such Affected Person’s
Purchaser Agent (for the account of such Affected Person) the amount shown as
due on any such certificate on the first Settlement Date occurring at least 10
days after the Seller’s receipt of such certificate.
(d)    Delay in Requests. Promptly after any determination is made by an
Affected Person that it will make a request for increased compensation pursuant
to this Section 1.7, such Affected Person shall notify the Seller. Failure or
delay on the part of any Affected Person to demand compensation pursuant to this
Section shall not constitute a waiver of such Affected Person’s right





--------------------------------------------------------------------------------





to demand such compensation; provided that the Seller shall not be required to
compensate an Affected Person pursuant to this Section for any increased costs
incurred or reductions suffered more than 120 days prior to the date that such
Affected Person notifies the Seller of the Change in Law giving rise to such
increased costs or reductions and of such Affected Person’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 120-day period referred
to above shall be extended to include the period of retroactive effect thereof).
Section 1.8    Break Funding Costs.
(a)The Seller will compensate each Purchaser in accordance with the terms of
this Section 1.8 for all losses, expenses and liabilities (including any loss,
expense or liability incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by such Purchaser in order to fund or maintain
any Portion of Capital hereunder) as a result of (i) any repayment (in whole or
in part) of any Portion of Capital of such Purchaser on any day other than a
Settlement Date or (ii) any Funded Purchase not being completed by the Seller in
accordance with its request therefor pursuant to Section 1.2. Such losses,
expenses and liabilities will include the amount, if any, by which (A) the
additional Discount that would have accrued had such repayment or failure to
Purchase not have occurred, exceeds (B) the income, if any, received by the
applicable Purchaser.
(b)    A certificate of a Purchaser (or its related Purchaser Agent) setting
forth the amount or amounts necessary to compensate such Purchaser as specified
in Section 1.8(a) and delivered to the Seller and the Administrator, shall be
conclusive absent manifest error. The Seller shall pay such Purchaser’s related
Purchaser Agent (for the account of such Purchaser) the amount shown as due on
any such certificate on the first Settlement Date to occur at least 10 days
after the Seller’s receipt of such certificate.
Section 1.9    Inability to Determine the Euro-Rate or LMIR; Replacement.
(a)    Inability to Determine the Euro-Rate or LMIR.
(i)    If the Administrator (or any Purchaser Agent) reasonably determines on
any day (which determination shall be final and conclusive absent manifest
error) that, by reason of circumstances affecting the interbank eurodollar
market generally, (x) deposits in dollars are not being offered to banks in the
interbank eurodollar market for such day, (y) adequate means do not exist for
ascertaining the Euro-Rate or LMIR for such day or (z) the Euro-Rate or LMIR
does not accurately reflect the cost to any Purchaser (as determined by such
Purchaser or such Purchaser’s Purchaser Agent) of maintaining any Portion of
Capital during any Settlement Period (or portion thereof), then the
Administrator (or any Purchaser Agent) shall give notice thereof to the Seller.
Thereafter, until the Administrator or such Purchaser Agent notifies the Seller
that the circumstances giving rise to such suspension no longer exist, (A) no
Portion of Capital shall be funded at the Alternate Rate determined by reference
to the Euro-Rate or LMIR and (B) the Discount for any outstanding Portions of
Capital then funded at the Alternate Rate determined by reference to the
Euro-Rate or LMIR shall be converted to the Alternate Rate determined by
reference to the Base Rate.





--------------------------------------------------------------------------------





(ii)    If, on any day, the Administrator shall have been notified by any
Affected Person that such Affected Person has reasonably determined (which
determination shall be final and conclusive) that any Change in Law, or
compliance by such Affected Person with any Change in Law, shall make it
unlawful or impossible for such Affected Person to fund or maintain any Portion
of Capital at the Alternate Rate determined by reference to the Euro-Rate or
LMIR, the Administrator shall notify the Seller thereof. Upon receipt of such
notice, until the Administrator notifies the Seller that the circumstances
giving rise to such determination no longer apply, (A) no Portion of Capital
shall be funded at the Alternate Rate determined by reference to the Euro-Rate
or LMIR and (B) the Discount for any outstanding Portions of Capital then funded
at the Alternate Rate determined by reference to the Euro-Rate or LMIR shall be
converted to the Alternate Rate determined by reference to the Base Rate either
(x) on the last day of the then current Settlement Period (or solely with
respect to LMIR, immediately) if such Affected Person may lawfully continue to
maintain such Portion of Capital at the Alternate Rate determined by reference
to the Euro-Rate or LMIR to such day, or (y) immediately, if such Affected
Person may not lawfully continue to maintain such Portion of Capital at the
Alternate Rate determined by reference to the Euro-Rate or LMIR to the last day
of the then current Settlement Period (or solely with respect to LMIR,
immediately).
(b)Replacement of LIBOR-Based Euro-Rate or LMIR.
(i)If the Administrator determines (which determination shall be final and
conclusive, absent manifest error) that either (x) (A) the circumstances set
forth in Section 1.9(a) have arisen and are unlikely to be temporary, or (B) the
circumstances set forth in Section 1.9(a) have not arisen but the applicable
supervisor or administrator (if any) of the London interbank offered rate
(“LIBOR,” it being understood and agreed that each of the Euro-Rate and LMIR are
based upon, and constitute implementations of, LIBOR) or a Governmental
Authority having jurisdiction over the Administrator has made a public statement
identifying the specific date after which LIBOR (or the Euro-Rate or LMIR) shall
no longer be used for determining interest rates for loans (either such date, a
“LIBOR Termination Date”), or (y) a rate other than LIBOR has become a widely
recognized benchmark rate for newly originated loans in Dollars in the U.S.
market, then the Administrator may (in consultation with the Seller) choose a
replacement index for LIBOR and make adjustments to the “Alternate Rate,”
“Euro-Rate,” “LMIR,” applicable margins and related amendments to this Agreement
as referred to below such that, to the extent practicable, the all-in interest-,
discount- or yield-rate based on the replacement index will be substantially
equivalent to the all-in LIBOR Rate-based interest-, discount- or yield-rate in
effect prior to its replacement.
(ii)The Administrator and the Seller shall enter into an amendment to this
Agreement to reflect the replacement index, the adjusted margins and such other
related amendments as may be appropriate, in the discretion of the
Administrator, for the implementation and administration of the replacement
index-based rate. Notwithstanding anything to the contrary in this Agreement or
the other Transaction Documents (including, without limitation, Section 5.1),
such amendment shall become effective without any further





--------------------------------------------------------------------------------





action or consent of any other party to this Agreement at 5:00 p.m. New York
City time on the tenth (10th) Business Day after the date a draft of the
amendment is provided to the Purchaser Agents, unless the Administrator
receives, on or before such tenth (10th) Business Day, a written notice from the
Majority Purchaser Agents (or, in the event that there are only two Purchaser
Groups, then any one Purchaser Agent) stating that such Majority Purchaser
Agents (or, if applicable, such Purchaser Agent) object to such amendment.
(iii)Selection of the replacement index, adjustments to the applicable margins,
and amendments to this Agreement (i) will be determined with due consideration
to the then-current market practices for determining and implementing a rate of
interest for newly originated loans in the United States and loans converted
from a LIBOR-based rate to a replacement index-based rate, and (ii) may also
reflect adjustments to account for (x) the effects of the transition from LIBOR
to the replacement index and (y) yield- or risk-based differences between LIBOR
and the replacement index.
(iv)Until an amendment reflecting a new replacement index in accordance with
this Section 1.9(b) is effective, each Portion of Capital accruing Discount by
reference to the LIBOR-based Euro-Rate or LMIR will continue to bear interest
with reference to the LIBOR-based Euro-Rate or LMIR, as the case may be;
provided, however, that if the Administrator determines (which determination
shall be final and conclusive, absent manifest error) that a LIBOR Termination
Date has occurred, then following the LIBOR Termination Date, each Portion of
Capital that would otherwise accrue Discount pursuant to the LIBOR-based
Euro-Rate or LMIR shall automatically accrue Discount pursuant to the Base Rate
(as contemplated by clauses (a)(ii) and (b)(ii) in the definition of “Alternate
Rate”) until such time as an amendment reflecting a replacement index and
related matters as described above is implemented.
(v)Notwithstanding anything to the contrary contained herein, if at any time the
replacement index is less than zero, at such times, such index shall be deemed
to be zero for purposes of this Agreement.
Section 1.10    Taxes.
(a)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Seller under any Transaction Document shall be made without
deduction or withholding for any Taxes, except as required by Applicable Law. If
any Applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with Applicable Law, and, if such Tax is an Indemnified Tax, then the sum
payable by the Seller shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section), the
applicable Affected Person receives an amount equal to the sum it would have
received had no such deduction or withholding been made.





--------------------------------------------------------------------------------





(b)    Payment of Other Taxes by the Seller. The Seller shall timely pay to the
relevant Governmental Authority in accordance with Applicable Law, or, at the
option of the Administrator, timely reimburse it for the payment of, any Other
Taxes.
(c)    Indemnification by the Seller. The Seller hereby indemnifies each
Affected Person, within ten (10) days after demand therefor, for the full amount
of any (A) Indemnified Taxes (including Indemnified Taxes imposed or asserted on
or attributable to amounts payable under this Section) payable or paid by such
Affected Person or required to be withheld or deducted from a payment to such
Affected Person and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority and (B) Taxes (other than
Taxes described in clause (a) and (d) of the definition of Excluded Taxes) that
arise because a Purchase is not treated for U.S. federal, state, local or
franchise tax purposes as intended under Section 1.10(k) (such indemnification
will include any U.S. federal, state or local income and franchise taxes
necessary to make such Affected Person whole on an after-tax basis taking into
account the taxability of receipt of payments under this clause (B) and any
reasonable expenses (other than Taxes) arising out of, relating to, or resulting
from the foregoing). A certificate as to the amount of such payment or liability
delivered to the Seller by an Affected Person (with a copy to the
Administrator), or by the Administrator on its own behalf or on behalf of an
Affected Person, shall be conclusive absent manifest error.
(d)    Indemnification by the Purchasers. Each Purchaser (other than the Conduit
Purchasers) shall severally indemnify the Administrator, within ten (10) days
after demand therefor, for (i) any Indemnified Taxes attributable to such
Purchaser, its related Conduit Purchaser or any of their respective Affiliates
that are Affected Persons (but only to the extent that the Seller and the other
Celanese Parties have not already indemnified the Administrator for such
Indemnified Taxes and without limiting any obligation of the Seller or any other
Celanese Party to do so), (ii) any Taxes attributable to the failure of such
Purchaser, its related Conduit Purchaser or any of their respective Affiliates
that are Affected Persons to comply with Section 5.3(b) relating to the
maintenance of a Participant Register and (iii) any Excluded Taxes attributable
to such Purchaser, its related Conduit Purchaser or any of their respective
Affiliates that are Affected Persons, in each case, that are payable or paid by
the Administrator in connection with any Transaction Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Purchaser (or its Purchaser Agent) by the
Administrator shall be conclusive absent manifest error. Each Purchaser hereby
authorizes the Administrator to set off and apply any and all amounts at any
time owing to such Purchaser, its related Conduit Purchaser or any of their
respective Affiliates that are Affected Persons under any Transaction Document
or otherwise payable by the Administrator to such Purchaser, its related Conduit
Purchaser or any of their respective Affiliates that are Affected Persons from
any other source against any amount due to the Administrator under this clause
(d).
(e)    Evidence of Payments. As soon as practicable after any payment of Taxes
by the Seller to a Governmental Authority pursuant to this Section 1.10, the
Seller shall deliver to the Administrator the original or a certified copy of a
receipt issued by such Governmental Authority





--------------------------------------------------------------------------------





evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrator.
(f)    Status of Affected Persons. (I) Any Affected Person that is entitled to
an exemption from or reduction of withholding Tax with respect to payments made
under any Transaction Document shall deliver to the Seller and the
Administrator, at the time or times reasonably requested by the Seller or the
Administrator, such properly completed and executed documentation reasonably
requested by the Seller or the Administrator as will permit such payments to be
made without withholding or at a reduced rate of withholding. In addition, any
Affected Person, if reasonably requested by the Seller or the Administrator,
shall deliver such other documentation prescribed by Applicable Law or
reasonably requested by the Seller or the Administrator as will enable the
Seller or the Administrator to determine whether or not such Affected Person is
subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Sections 1.10(f)(ii)(A) and (ii)(B) and 1.10(g)
below) shall not be required if, in the Affected Person’s reasonable judgment,
such completion, execution or submission would subject such Affected Person to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Affected Person.
(ii)    Without limiting the generality of the foregoing:
(A)    an Affected Person that is a U.S. Person shall deliver to the Seller and
the Administrator from time to time upon the reasonable request of the Seller or
the Administrator, executed originals of IRS Form W-9 certifying that such
Affected Person is exempt from U.S. federal backup withholding tax;
(B)    any Affected Person that is not a U.S. Person shall, to the extent it is
legally entitled to do so, deliver to the Seller and the Administrator (in such
number of copies as shall be requested by the Affected Person) from time to time
upon the reasonable request of the Seller or the Administrator, whichever of the
following is applicable:
(i)    in the case of such an Affected Person claiming the benefits of an income
tax treaty to which the United States is a party, (x) with respect to payments
of interest under any Transaction Document, executed originals of IRS Form
W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any
Transaction Document, IRS Form W-8BEN or IRS Form W-8BEN-E establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;
(ii)    executed originals of IRS Form W-8ECI;
(iii)    in the case of such an Affected Person claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate to the effect that such Affected Person is not a “bank” within the
meaning of Section





--------------------------------------------------------------------------------





881(c)(3)(A) of the Code, a “10 percent shareholder” of the Seller within the
meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E; or
(iv)    to the extent such Affected Person is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided
that, if such Affected Person is a partnership and one or more direct or
indirect partners of such Affected Person are claiming the portfolio interest
exemption, such Affected Person may provide a U.S. Tax Compliance Certificate on
behalf of each such direct and indirect partner; and
(C)    any Affected Person that is not a U.S. Person shall, to the extent it is
legally entitled to do so, deliver to the Seller and the Administrator (in such
number of copies as shall be requested by the recipient), from time to time upon
the reasonable request of the Seller or the Administrator, executed originals of
any other form prescribed by Applicable Law as a basis for claiming exemption
from or a reduction in U.S. federal withholding Tax, duly completed, together
with such supplementary documentation as may be prescribed by Applicable Law to
permit the Seller or the Administrator to determine the withholding or deduction
required to be made.
(g)    Documentation Required by FATCA. If a payment made to an Affected Person
under any Transaction Document would be subject to U.S. federal withholding Tax
imposed by FATCA if such Affected Person were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Code, as applicable), such Affected Person shall
deliver to the Seller and the Administrator at the time or times prescribed by
law and at such time or times reasonably requested by the Seller or the
Administrator such documentation prescribed by Applicable Law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Seller or the Administrator as may be
necessary for the Seller and the Administrator to comply with their obligations
under FATCA and to determine that such Affected Person has complied with such
Affected Person’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (g), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement and
any fiscal or regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement entered into in connection with FATCA.
(h)    Treatment of Certain Refunds. If any Affected Person determines, in its
sole discretion, exercised in good faith, that it has received a refund or
credit of any Taxes as to which it has been reimbursed or indemnified by the
Seller or with respect to which the Seller has paid additional amounts pursuant
to this Section, it shall pay over such refund or credit to the Seller (but only
to the extent of indemnity payments made, or additional amounts paid, by the
Seller under this Section with respect to the Taxes giving rise to such refund),
net of all out-of-pocket expenses of such Affected Person and without interest
(other than any interest paid by the relevant Governmental





--------------------------------------------------------------------------------





Authority with respect to such refund); provided that the Seller, upon the
request of such Recipient, agrees to repay the amount paid over to the Seller
pursuant to this paragraph (f) (plus any penalties, interest, or other charges
imposed by the relevant Governmental Authority) to such Affected Person in the
event such Affected Person is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (h), in no
event will the Affected Person be required to pay any amount to the Seller
pursuant to this paragraph (h) the payment of which would place the Affected
Person in a less favorable net after-Tax position than the Affected Person would
have been in if the Tax subject to indemnification and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. The foregoing shall not be construed to require any Affected
Person to make available its tax returns (or any other information relating to
its Taxes which it deems confidential) to the Seller or any other Person.
(i)    Survival. Each party’s obligations under this Section 1.10 shall survive
the resignation or replacement of the Administrator or any assignment of rights
by, or the replacement of, a Purchaser or any other Affected person, the
termination of the Commitments and the repayment, satisfaction or discharge of
all the Seller’s and the Servicer’s obligations hereunder.
(j)    Updates. Each Affected Person agrees that if any form or certification it
previously delivered pursuant to this Section 1.10 expires or becomes obsolete
or inaccurate in any respect, it shall update such form or certification or
promptly notify the Seller and the Administrator in writing of its legal
inability to do so.
(k)    Intended Tax Treatment. Notwithstanding anything to the contrary herein
or in any other Transaction Document, all parties to this Agreement covenant and
agree to treat any Purchase and any Reimbursement Obligation hereunder as debt
(and all Discount as interest) for all federal, state, local and franchise tax
purposes and agree not to take any position on any tax return inconsistent with
the foregoing, except as otherwise required pursuant to a “determination” within
the meaning of Section 1313(a) of the Code (or any comparable provision of any
state, local or foreign law), it being understood that the parties to this
Agreement will otherwise defend in good faith such agreed upon position prior to
such determination; provided, however, that neither the Seller nor any Affiliate
nor any of the Purchaser nor any of their Affiliates will be obligated to
litigate any challenge to such agreed upon position by a Governmental Authority.
Section 1.11    Letters of Credit.
Subject to the terms and conditions hereof, each LC Bank shall issue or cause
the issuance of Letters of Credit (“Letters of Credit”) on behalf of the Seller
(and, if applicable, on behalf of, or for the account of, an Originator or an
Affiliate of an Originator in favor of such beneficiaries as such Originator or
such Affiliate may elect with the consent of the Seller); provided, however,
that, for the avoidance of doubt, no LC Bank will be required to issue or cause
to be issued any Letter of Credit under any of the circumstances listed in
clauses (i) through (v) of Section 1.1(a). All amounts drawn upon Letters of
Credit shall accrue Discount for each day on and after the applicable
Reimbursement Date that such drawn amounts shall have not been reimbursed by the
Seller or from Collections.





--------------------------------------------------------------------------------





Section 1.12    Issuance of Letters of Credit.
(a)    The Seller may request that any LC Bank, upon three (3) Business Days’
prior written notice submitted on or before 2:00 p.m., New York City time (or
such later date and time as such LC Bank may agree in its sole discretion),
issue a Letter of Credit by completing and delivering to the Administrator and
each Purchaser Agent in accordance with Section 5.2 (i) the applicable LC Bank’s
form of Letter of Credit Application (the “Letter of Credit Application”),
substantially in the form of Annex E hereto, and a Purchase Notice,
substantially in the form of Annex B hereto, in each case completed to the
satisfaction of the Administrator and the applicable LC Bank, and (ii) such
other certificates, documents and other papers and information as the applicable
LC Bank may reasonably request. The Seller will also have the right to give
instructions and make agreements with respect to any Letter of Credit
Application and the disposition of documents, and to agree with the applicable
LC Bank upon any amendment, extension or renewal of any Letter of Credit.
(b)    Each Letter of Credit will, among other things, (i) provide for the
payment of sight drafts or other written demands for payment when presented for
honor thereunder in accordance with the terms thereof and when accompanied by
the documents described therein and (ii) have an expiry date not later than
twelve (12) months after the date of issuance, extension or renewal, as the case
may be, of such Letter of Credit and in no event later than twelve (12) months
after the Termination Date. The terms of each Letter of Credit may include
customary “evergreen” provisions providing that such Letter of Credit’s expiry
date shall automatically be extended for additional periods not to exceed twelve
(12) months unless, not less than thirty (30) days (or such longer period as may
be specified in such Letter of Credit) (the “Notice Date”) prior to the
applicable expiry date, the applicable LC Bank delivers written notice to the
beneficiary thereof declining such extension; provided, however, that if (x) any
such extension would cause the expiry date of such Letter of Credit to occur
after the date that is twelve (12) months after the Termination Date or (y) the
applicable LC Bank determines that any condition precedent (including, without
limitation, those set forth in Section 1.1(a) or Exhibit II) to issuing such
Letter of Credit hereunder (as if such Letter of Credit were then being first
issued) is not satisfied (other than any such condition requiring the Seller to
submit a Purchase Notice or Letter of Credit Application in respect thereof),
then the applicable LC Bank, in the case of clause (x) above, may, or, in the
case of clause (y) above, shall, use reasonable efforts in accordance with (and
to the extent permitted by) the terms of such Letter of Credit to prevent the
extension of such expiry date (including notifying the Seller and the
beneficiary of such Letter of Credit in writing prior to the Notice Date that
such expiry date will not be so extended). Each Letter of Credit shall be
subject either to the Uniform Customs and Practice for Documentary Credits (2007
Revision), International Chamber of Commerce Publication No. 600, and any
amendments or revisions thereof adhered to by the applicable LC Bank or the
International Standby Practices (ISP98-International Chamber of Commerce
Publication Number 590), and any amendments or revisions thereof adhered to by
the applicable LC Bank, as determined by the applicable LC Bank.
Section 1.13    Requirements For Issuance of Letters of Credit.
The Seller shall authorize and direct the applicable LC Bank to name the Seller,
an Originator or an Affiliate of an Originator as the “Applicant” or “Account
Party” of each Letter of Credit.





--------------------------------------------------------------------------------





Section 1.14    Disbursements, Reimbursement.
In the event of any request for a drawing under a Letter of Credit by the
beneficiary or transferee thereof, the applicable LC Bank will promptly notify
the Administrator, each Purchaser Agent and the Seller of such request, which
notice may be made orally if promptly confirmed in writing. The Seller shall
reimburse (such obligation to reimburse the applicable LC Bank, the
“Reimbursement Obligation”) the applicable LC Bank (i) if the Seller shall have
received notice of such drawing prior to 10:00 a.m., New York City time, on any
Business Day, no later than 3:00 p.m., New York City time, on such Business Day,
or (ii) otherwise, noon, New York City time, on the Business Day immediately
following the day that the Seller receives such notice (each such date for
reimbursement, a “Reimbursement Date”) in an amount equal to the amount so paid
by the applicable LC Bank. Any cash collateral held in the LC Collateral Account
by or on behalf of an LC Bank in respect of a Letter of Credit shall be applied
to discharge the Seller’s Reimbursement Obligation with respect thereto so long
as, prior to the occurrence of a Termination Event, any remaining cash
collateral with respect to that Letter of Credit equals or exceeds any undrawn
amount under that Letter of Credit following such application. Any remaining
portion of the Seller’s Reimbursement Obligation shall be funded by the Seller
either from its own funds or from the proceeds of a Purchase requested by the
Seller and made by the Purchasers in accordance with Section 1.2 (subject to all
the conditions precedent for such Purchases hereunder). If the Seller fails to
reimburse an LC Bank for the full amount of any drawing under a Letter of Credit
by the applicable time on the Reimbursement Date, such LC Bank (or its Purchaser
Agent) shall notify the Administrator and each other Purchaser Agent of such
failure.
For the avoidance of doubt, any amount paid by an LC Bank in satisfaction of a
drawing under a Letter of Credit shall constitute Capital of such LC Bank for
all purposes hereof until such time as the Seller satisfies its Reimbursement
Obligation with respect thereto or such Capital is repaid in accordance with
Section 1.4.
Section 1.15    LC Collateral Account.
(a)    If any Letters of Credit are outstanding and undrawn on the Termination
Date, the applicable LC Collateral Account shall be funded from Collections (or
by other funds available to the Seller) in an amount equal to the aggregate
undrawn face amount of such Letters of Credit plus fees to accrue through the
stated expiration dates thereof.
(b)    Funds in the applicable LC Collateral Account will be used to reimburse
the applicable LC Bank for fees related to the Letters of Credit and for any
draws on the Letters of Credit which have not been reimbursed by the Seller or
repaid from Collections. If at any time the amount of the funds on deposit in an
LC Bank’s LC Collateral Account exceeds the aggregate amount available to be
drawn under such LC Bank’s Letters of Credit at such time, plus the amount of
the Expected LC Fees therefor at such time, such excess amount shall be released
from such LC Collateral Account. In addition, from time to time prior to the
Termination Date, the Seller (or the Servicer on its behalf) may request, by
written notice to the Administrator and each Purchaser Agent not less than two
(2) Business Days prior to a Settlement Date, that amounts be released from the
LC Collateral Account on such Settlement Date so long as after giving effect to
such release and the application of such amounts as Collections on in accordance
with Section 1.4 on such Settlement





--------------------------------------------------------------------------------





Date, the Purchased Interest does not exceed 100% and no Termination Event or
Unmatured Termination Event has occurred and is continuing.  Any amounts
released from the LC Collateral Account pursuant to the foregoing two sentences
shall be released to the Servicer (or if so requested by the Administrator, to a
separate account approved by the Administrator) to be applied as a Collection of
Pool Receivables in accordance with Section 1.4 (and shall constitute
“Collections” for all purposes thereof). Any funds on deposit in the LC
Collateral Account after all Letters of Credit have expired, all draws on the
Letters of Credit have been reimbursed, all fees due with respect to the Letters
of Credit have been paid in full, and this Agreement has been terminated, shall
be remitted to the Seller.
Section 1.16    Documentation.
The Seller agrees to be bound by the terms of the Letter of Credit Application
and by the applicable LC Bank’s reasonable interpretations of any Letter of
Credit issued for the Seller and by the applicable LC Bank’s written regulations
and customary practices relating to letters of credit, though the applicable LC
Bank’s reasonable interpretation of such regulations and practices may be
different from the Seller’s own. In the event of a conflict between the Letter
of Credit Application and this Agreement, this Agreement shall govern. It is
understood and agreed that, except in the case of gross negligence or willful
misconduct by the applicable LC Bank, the applicable LC Bank shall not be liable
for any error, negligence and/or mistakes, whether of omission or commission, in
following the Seller’s instructions or those contained in the Letters of Credit
or any modifications, amendments or supplements thereto.
Section 1.17    Determination to Honor Drawing Request.
In determining whether to honor any request for drawing under any Letter of
Credit by the beneficiary thereof, the applicable LC Bank shall be responsible
only to determine that the documents and certificates required to be delivered
under such Letter of Credit have been delivered and that they comply on their
face with the requirements of such Letter of Credit and that any other drawing
condition appearing on the face of such Letter of Credit has been satisfied in
the manner so set forth.
Section 1.18    Nature of Reimbursement Obligations.
The obligations of the Seller to reimburse an LC Bank upon a draw under a Letter
of Credit, shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this Article I under all
circumstances, including the following circumstances:
(i)    the Seller’s lack of funds available to satisfy its Reimbursement
Obligation or the unavailability (for any reason) of Purchases under Section
1.2;
(ii)    any lack of validity or enforceability of any Letter of Credit or any
set-off, counterclaim, recoupment, defense or other right which the Seller, any
Originator or any Affiliate thereof on behalf of which a Letter of Credit has
been issued may have against any LC Bank, the Administrator, any Purchaser, any
Purchaser Agent or any other Person for any reason whatsoever;





--------------------------------------------------------------------------------





(iii)    any claim of breach of warranty that might be made by the Seller or any
LC Bank against the beneficiary of a Letter of Credit, or the existence of any
claim, set-off, defense or other right which the Seller or any LC Bank may have
at any time against a beneficiary, any successor beneficiary or any transferee
of any Letter of Credit or the proceeds thereof (or any Persons for whom any
such transferee may be acting), any LC Bank, the Administrator, any Purchaser or
any Purchaser Agent or any other Person, whether in connection with this
Agreement, the transactions contemplated herein or any unrelated transaction
(including any underlying transaction between the Seller or any Subsidiaries of
the Seller or any Affiliates of the Seller and the beneficiary for which any
Letter of Credit was procured);
(iv)    the lack of power or authority of any signer of, or lack of validity,
sufficiency, accuracy, enforceability or genuineness of, any draft, demand,
instrument, certificate or other document presented under any Letter of Credit,
or any such draft, demand, instrument, certificate or other document proving to
be forged, fraudulent, invalid, defective or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect, even if the
Administrator or the applicable LC Bank has been notified thereof;
(v)    payment by any LC Bank under any Letter of Credit against presentation of
a demand, draft or certificate or other document which does not comply with the
terms of such Letter of Credit other than as a result of the gross negligence or
willful misconduct of the applicable LC Bank;
(vi)    the solvency of, or any acts or omissions by, any beneficiary of any
Letter of Credit, or any other Person having a role in any transaction or
obligation relating to a Letter of Credit, or the existence, nature, quality,
quantity, condition, value or other characteristic of any property or services
relating to a Letter of Credit;
(vii)    any failure by any LC Bank or any of such LC Bank’s Affiliates to issue
any Letter of Credit in the form requested by the Seller, unless such LC Bank
has received written notice from the Seller of such failure within three
Business Days after such LC Bank shall have furnished the Seller a copy of such
Letter of Credit and such error is material and no drawing has been made thereon
prior to receipt of such notice;
(viii)    any Material Adverse Effect;
(ix)    any breach of this Agreement or any other Transaction Document by any
party thereto;
(x)    the occurrence or continuance of an Insolvency Proceeding with respect to
the Seller, any Originator or any Affiliate thereof;
(xi)    the fact that a Termination Event or an Unmatured Termination Event
shall have occurred and be continuing;





--------------------------------------------------------------------------------





(xii)    the fact that this Agreement or the obligations of the Seller or the
Servicer hereunder shall have been terminated; and
(xiii)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing.
Section 1.19    Liability for Acts and Omissions.
As between the Seller, on the one hand, and the Administrator, the LC Banks, the
Purchaser Agents and the Purchasers, on the other, the Seller assumes all risks
of the acts and omissions of, or misuse of any Letter of Credit by, the
respective beneficiaries of such Letter of Credit. In furtherance and not in
limitation of the foregoing, none of the Administrator, the LC Banks, the
Purchaser Agents or the Purchasers shall be responsible for: (i) the form,
validity, sufficiency, accuracy, genuineness or legal effect of any document
submitted by any party in connection with the application for an issuance of any
such Letter of Credit, even if it should in fact prove to be in any or all
respects invalid, insufficient, inaccurate, fraudulent or forged (even if any LC
Bank shall have been notified thereof); (ii) the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign any
such Letter of Credit or the rights or benefits thereunder or proceeds thereof,
in whole or in part, which may prove to be invalid or ineffective for any
reason; (iii) the failure of the beneficiary of any such Letter of Credit, or
any other party to which such Letter of Credit may be transferred, to comply
fully with any conditions required in order to draw upon such Letter of Credit
or any other claim of the Seller against any beneficiary of such Letter of
Credit, or any such transferee, or any dispute between or among the Seller and
any beneficiary of any Letter of Credit or any such transferee; (iv) errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, electronic mail, cable, telegraph, telex, facsimile or otherwise,
whether or not they be encrypted; (v) errors in interpretation of technical
terms; (vi) any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under any such Letter of Credit or of the
proceeds thereof; (vii) the misapplication by the beneficiary of any such Letter
of Credit of the proceeds of any drawing under such Letter of Credit; or (viii)
any consequences arising from causes beyond the control of the Administrator,
the LC Banks, the Purchaser Agents and the Purchasers, including any
Governmental Acts, and none of the above shall affect or impair, or prevent the
vesting of, any of such LC Bank’s rights or powers hereunder. Nothing in the
preceding sentence shall relieve any LC Bank from liability for its gross
negligence or willful misconduct, as determined by a final non-appealable
judgment of a court of competent jurisdiction, in connection with actions or
omissions described in such clauses (i) through (viii) of such sentence. In no
event shall the Administrator, the LC Banks, the Purchaser Agents or the
Purchasers or their respective Affiliates, be liable to the Seller or any other
Person for any indirect, consequential, incidental, punitive, exemplary or
special damages or expenses (including without limitation attorneys’ fees), or
for any damages resulting from any change in the value of any property relating
to a Letter of Credit.
Without limiting the generality of the foregoing, the Administrator, the LC
Banks, the Purchaser Agents and the Purchasers and each of their Affiliates (i)
may rely on any written communication believed in good faith by such Person to
have been authorized or given by or on behalf of the applicant for a Letter of
Credit; (ii) may honor any presentation if the documents





--------------------------------------------------------------------------------





presented appear on their face to comply with the terms and conditions of the
relevant Letter of Credit; (iii) may honor a previously dishonored presentation
under a Letter of Credit, whether such dishonor was pursuant to a court order,
to settle or compromise any claim of wrongful dishonor, or otherwise, and shall
be entitled to reimbursement to the same extent as if such presentation had
initially been honored, together with any interest paid by the applicable LC
Bank or its Affiliates; (iv) may honor any drawing that is payable upon
presentation of a statement advising negotiation or payment, upon receipt of
such statement (even if such statement indicates that a draft or other document
is being delivered separately), and shall not be liable for any failure of any
such draft or other document to arrive, or to conform in any way with the
relevant Letter of Credit; (v) may pay any paying or negotiating bank claiming
that it rightfully honored any presentation under the laws or practices of the
place where such bank is located; and (vi) may settle or adjust any claim or
demand made on the Administrator, the LC Banks, the Purchaser Agents or the
Purchasers or their respective Affiliates, in any way related to any order
issued at the applicant’s request to an air carrier, a letter of guarantee or of
indemnity issued to a carrier or any similar document (each an “Order”) and may
honor any drawing in connection with any Letter of Credit that is the subject of
such Order, notwithstanding that any drafts or other documents presented in
connection with such Letter of Credit fail to conform in any way with such
Letter of Credit.
In furtherance and extension and not in limitation of the specific provisions
set forth above, any action taken or omitted by any LC Bank under or in
connection with any Letter of Credit issued by it or any documents and
certificates delivered thereunder, if taken or omitted in good faith and without
gross negligence or willful misconduct, as determined by a final non-appealable
judgment of a court of competent jurisdiction, shall not put such LC Bank under
any resulting liability to the Seller or any other Person.
ARTICLE II.
REPRESENTATIONS AND WARRANTIES; COVENANTS;
TERMINATION EVENTS
Section 2.1    Representations and Warranties; Covenants.
Each of the Seller and the Servicer hereby makes the representations and
warranties, and hereby agrees to perform and observe the covenants, applicable
to it as set forth in Exhibits III and IV, respectively.
Section 2.2    Termination Events.
If any of the Termination Events set forth in Exhibit V shall occur, the
Administrator may (with the consent of the Majority Purchaser Agents) and shall
(at the direction of the Majority Purchaser Agents), by notice to the Seller,
declare the Termination Date to have occurred (in which case the Termination
Date shall be deemed to have occurred); provided, that the Termination Date
shall occur automatically upon the occurrence of any event described in
paragraph (d) of Exhibit V. Upon any such declaration, occurrence or deemed
occurrence of the Termination Date, the Purchasers, the Purchaser Agents and the
Administrator shall have, in addition to the rights and remedies that they may
have under this Agreement, all other rights and remedies provided to secured





--------------------------------------------------------------------------------





parties after default under the UCC and under other Applicable Law, which rights
and remedies shall be cumulative.
ARTICLE III.
INDEMNIFICATION
Section 3.1    Indemnities by the Seller.
Without limiting any other rights that the Administrator, the Purchasers, the
Purchaser Agents, the Liquidity Providers, any Program Support Provider, the LC
Banks or any of their respective Affiliates, employees, officers, directors,
agents, counsel, successors or permitted assigns (each, an “Indemnified Party”)
may have hereunder or under Applicable Law, the Seller hereby agrees to
indemnify each Indemnified Party from and against any and all claims, damages,
expenses, costs, losses, liabilities and penalties (including reasonable
Attorney Costs), but excluding Taxes (all of the foregoing being collectively
referred to as “Indemnified Amounts”) at any time awarded against or incurred by
such Indemnified Party arising out of, relating to or in connection with the
Transaction Documents, the LC Collateral Accounts, the transactions contemplated
thereby (including the issuance of any Letter of Credit), or the ownership,
maintenance or funding, directly or indirectly, of the Purchased Interest (or
any part thereof), the issuance of or drawing on any Letter of Credit, or in
respect of or related to the Pool Receivables or any Related Security or
otherwise arising out of or relating to or in connection with the actions of the
Seller (including any action taken by the Administrator as attorney-in-fact for
the Seller or any Originator under any Transaction Document), provided, however,
notwithstanding anything to the contrary in this provision, that such indemnity
shall not, as to any Indemnified Party, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction in a final and nonappealable judgment to have
resulted from the bad faith, gross negligence or willful misconduct of such
Indemnified Party, (y) result from a claim brought by the Seller against an
Indemnified Party for breach of such Indemnified Party’s obligations under this
Agreement or under any other Transaction Document, if the Seller has obtained a
final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction or (z) constitute recourse with respect to a
Pool Receivable by reason of the bankruptcy or insolvency, or the financial or
credit condition or financial default, of the related Obligor. Without limiting
the foregoing, the Seller shall indemnify, subject to the express limitations
set forth in this provision, and hold harmless each Indemnified Party for any
and all Indemnified Amounts incurred by any of them arising out of, relating to
or in connection with:
(i)    the transfer by the Seller or the Originators of any interest in any Pool
Receivable other than the transfer of any Pool Receivable and Related Security
to the Administrator and any Purchaser pursuant to this Agreement, to the
Administrator and to the Seller pursuant to the Purchase and Sale Agreement and
the grant of a security interest to the Administrator pursuant to this Agreement
and to the Seller pursuant to the Purchase and Sale Agreement;
(ii)    any representation or warranty made by the Seller under or in connection
with any Transaction Document, any Information Package or any other information
or report delivered by or on behalf of the Seller pursuant to this Agreement or





--------------------------------------------------------------------------------





any other Transaction Document, which shall have been untrue, false or incorrect
when made or deemed made;
(iii)    the failure of the Seller to comply with the terms of any Transaction
Document or any Applicable Law (including with respect to any Pool Receivable or
Related Security), or the nonconformity of any Pool Receivable or Related
Security with any such law;
(iv)    the lack of an enforceable ownership interest, or a first priority
perfected lien, in the Pool Receivables (and all Related Security) against all
Persons (including any bankruptcy trustee or similar Person), in either case,
free and clear of any Adverse Claim;
(v)    any Dilution;
(vi)    the failure to file, or any delay in filing of, financing statements or
other similar instruments or documents under the UCC of any applicable
jurisdiction or under any other Applicable Laws with respect to any Pool
Receivable as may be necessary from time to time to perfect the Seller’s or the
Administrator’s interest therein;
(vii)    any dispute, claim, offset or defense (other than discharge in
bankruptcy) of the Obligor to the payment of any Receivable in the Receivables
Pool (including a defense based on such Receivable’s or the related Contract’s
not being a legal, valid and binding obligation of such Obligor enforceable
against it in accordance with its terms) or any other claim resulting from the
sale of the chemicals or other property, products or services related to such
Receivable or the furnishing or failure to furnish such chemicals, property,
products, or services;
(viii)    any suit or claim related to the Pool Receivables or any Transaction
Document (including any products liability or environmental liability claim
arising out of or in connection with the chemicals or other property, products
or services that are the subject of any Pool Receivable to the extent not
covered pursuant to other applicable provisions of this Agreement);
(ix)    the ownership, delivery, non-delivery, possession, design, construction,
use, maintenance, transportation, performance (whether or not according to
specifications), operation (including the failure to operate or faulty
operation), condition, return, sale, repossession or other disposition or safety
of any Related Security (including claims for patent, trademark, or copyright
infringement and claims for injury to persons or property, liability principles,
or otherwise, and claims of breach of warranty, whether express or implied);
(x)    the failure by the Seller to notify (or to cause notification to be
delivered to) any Obligor of the assignment pursuant to the terms of this
Agreement of any Pool Receivable to Administrator for the benefit of Purchasers
or the failure to require that





--------------------------------------------------------------------------------





payments (including any under the related insurance policies) be made directly
to the Administrator for the benefit of Purchasers;
(xi)    any commingling of any Collections by the Seller, the Originators, the
Parent or the Servicer relating to the Pool Receivables with any of their funds
or the funds of any other Person (including, without limitation, any such
commingling associated with the Canadian Collection Account or Approved Third
Party Collections);
(xii)    the failure or delay to provide any Obligor with an invoice or other
evidence of indebtedness;
(xiii)    any inability of the Originators or the Seller to assign any
Receivable or other Related Asset as contemplated under the Transaction
Documents; or the violation or breach by any Originator, the Seller, the
Servicer, the Parent or any of their respective Affiliates of any
confidentiality provision, or of any similar covenant of non-disclosure, with
respect to any Contract, or any other Indemnified Amount with respect to or
resulting from any such violation or breach;
(xiv)    the use of proceeds of purchases or reinvestments or the issuance of
any Letter of Credit; or
(xv)    any reduction in Capital as a result of the distribution of Collections
pursuant to Section 1.4, if all or a portion of such distributions shall
thereafter be rescinded or otherwise must be returned for any reason.
Section 3.2    Indemnities by the Servicer.
Without limiting any other rights that any Indemnified Party may have hereunder
or under Applicable Law, the Servicer hereby agrees to indemnify and hold
harmless each Indemnified Party from any and all Indemnified Amounts incurred by
any of them and arising out of, relating to or in connection with (i) any breach
of any representation, warranty or agreement by the Servicer in any Transaction
Document; (ii) the failure of any information contained in an Information
Package to be true and correct, or the failure of any other information provided
to any such Indemnified Party by, or on behalf of, the Servicer (in any
capacity) to be true and correct; (iii) any gross negligence or willful
misconduct on the Servicer’s (in any capacity) part arising out of, relating to,
in connection with, or affecting any transaction contemplated by the Transaction
Documents, any Pool Receivable or any Related Asset; (iv) the failure by the
Servicer (in any capacity) to comply with any Applicable Law, rule or regulation
with respect to any Pool Receivable or the related Contract or its servicing
thereof; or (v) any commingling of any funds by the Servicer (in any capacity)
with any of the Servicer’s funds or the funds of any other Person (including,
without limitation, any such commingling associated with the Canadian Collection
Account or Approved Third Party Collections); provided that such indemnity shall
not, as to any Indemnified Party, be available to the extent that such losses,
claims, damages, liabilities or related expenses (x) are determined by a court
of competent jurisdiction in a final and nonappealable judgment to have resulted
from the gross negligence or willful misconduct of such Indemnified Party, (y)
result from a claim brought by the Servicer against an Indemnified Party for
breach of such Indemnified Party’s obligations





--------------------------------------------------------------------------------





hereunder or under any other Transaction Document, if the Servicer has obtained
a final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction or (z) constitute recourse with respect to a
Pool Receivable by reason of the bankruptcy or insolvency, or the financial or
credit condition or financial default, of the related Obligor.
ARTICLE IV.
ADMINISTRATION AND COLLECTIONS
Section 4.1    Appointment of the Servicer.
(a)    The servicing, administering and collection of the Pool Receivables shall
be conducted by the Person so designated from time to time as the Servicer in
accordance with this Section. Until the Administrator gives notice to Celanese
International in accordance with this Section of the designation of a new
Servicer, Celanese International is hereby designated as, and hereby agrees to
perform the duties and obligations of, the Servicer pursuant to the terms
hereof. Upon the occurrence and during the continuation of a Termination Event,
the Administrator may (with the consent of the Majority Purchaser Agents) and
shall (at the direction of the Majority Purchaser Agents) designate as the
Servicer any Person (including itself) to succeed Celanese International or any
successor Servicer, on the condition in each case that any such Person so
designated shall agree to perform the duties and obligations of the Servicer
pursuant to the terms hereof.
(b)    Upon the designation of a successor Servicer as set forth in
Section 4.1(a) above, Celanese International agrees that it will terminate its
activities as the Servicer hereunder in a manner that the Administrator
determines will facilitate the transition of the performance of such activities
to the new Servicer, and Celanese International shall cooperate with and assist
such new Servicer. Such cooperation shall include access to and transfer of
records (including Contracts) related to Pool Receivables and use by the new
Servicer of all licenses, hardware or software necessary or desirable to collect
the Pool Receivables and the Related Security.
(c)    Celanese International acknowledges that, in making their decision to
execute and deliver this Agreement, the Administrator, the Purchaser Agents and
the Purchasers have relied on Celanese International’s agreement to act as the
Servicer hereunder. Accordingly, Celanese International agrees that it will not
voluntarily resign as the Servicer without the prior written consent of the
Administrator and each Purchaser Agent; provided that Celanese International may
transfer all of its rights and obligations under this Agreement in accordance
with Section 4.1(e).
(d)    The Servicer may delegate its duties and obligations under this Agreement
to any subservicer (each a “Sub-Servicer”); provided, that, in each such
delegation: (i) each such Sub-Servicer shall agree in writing to perform the
delegated duties and obligations of the Servicer pursuant to the terms of this
Agreement, (ii) the Servicer shall remain liable for the performance of the
duties and obligations so delegated, (iii) the Seller, the Administrator, the
Purchaser Agents and the Purchasers shall have the right to look solely to the
Servicer for performance, and (iv) the terms of any agreement with any
Sub-Servicer shall provide that the Administrator may terminate such agreement
upon the termination of the Servicer hereunder by giving notice of its desire to
terminate such agreement to the Servicer (and the Servicer shall provide
appropriate notice to each such Sub-





--------------------------------------------------------------------------------





Servicer); provided, however, that if any such delegation is to any Person other
than an Originator or another Affiliate of the Parent, the Administrator and the
Majority Purchaser Agents shall have consented in writing in advance to such
delegation.
(e)    At any time and from time to time when no Termination Event or Unmatured
Termination Event exists, the Servicer may, with the consent of the Seller and
each Originator, transfer all of its rights and obligations under this Agreement
and each of the other Transaction Documents to another wholly-owned Subsidiary
of the Parent, upon the satisfaction of each of the following conditions
(collectively, the “Servicer Replacement Conditions”): (i) receipt of 30 days’
prior written notice thereof by the Administrator and each Purchaser Agent, (ii)
prior written consent to such replacement by the Administrator and the Majority
Purchaser Agents, (iii) delivery to the Administrator and each Purchaser Agent
of opinions of counsel to the replacement Servicer and the Parent covering
corporate, enforceability and substantive consolidation matters and that are
addressed, and in form and substance reasonably satisfactory, to the
Administrator, the Purchasers and each Purchaser Agent, (iv) delivery to the
Administrator and each Purchaser Agent of a replacement Performance Guaranty by
the Parent with respect to the obligations of the replacement Servicer under the
Transaction Documents, in form and substance reasonably satisfactory to the
Administrator and each Purchaser Agent, (v) each of the representations and
warranties made by the Servicer under each of the Transaction Documents shall be
true and correct with respect to the replacement Servicer after giving effect to
such replacement and (vi) receipt by the Administrator and each Purchaser Agent
of such additional documents and information reasonably requested by such Person
concerning the replacement Servicer. Any such assignee shall be the “Servicer”
for all purposes under this Agreement and each of the other Transaction
Documents from and after the date of the transferee’s written acceptance of such
transfer of rights and obligations, which acceptance shall be in form and
substance reasonably satisfactory to the Administrator and the Majority
Purchaser Agents. Upon such transfer, the previous Servicer shall transfer to
the new Servicer all its documents and rights as the Servicer and will be
released from any liability for actions or inactions of the Servicer taken
thereafter; provided, that notwithstanding such transfer, the Servicer (and CUSH
pursuant to the Performance Guaranty) shall remain liable under the Transaction
Documents for any breach, indemnity or other obligation owing by the Servicer
under any Transaction Document that occurred or accrued at any time prior to the
effectiveness of such assignment of its rights and obligations under the
Transaction Documents to the replacement Servicer.
Section 4.2    Duties of the Servicer. The Servicer shall take or cause to be
taken all such action as may be necessary or advisable to service, administer
and collect the Pool Receivables from time to time, in accordance with this
Agreement and all Applicable Laws, with reasonable care and diligence, and in
accordance with the Credit and Collection Policy. The Servicer shall set aside,
for the accounts of the Seller and the Purchasers, the amount of the Collections
to which each is entitled in accordance with Article I. The Servicer may, in
accordance with the Credit and Collection Policy, take such action, including
modifications, waivers or restructurings of Pool Receivables and the related
Contracts, as the Servicer may determine to be appropriate to maximize
Collections thereof or reflect adjustments permitted under the Credit and
Collection Policy or required under Applicable Laws or the applicable Contract;
provided, however, that for the purposes of this Agreement, (i) such action
shall not change the number of days such Pool Receivable has





--------------------------------------------------------------------------------





remained unpaid from the date of the original due date related to such Pool
Receivable, (ii) such action shall not alter the status of such Pool Receivable
as a Defaulted Receivable under this Agreement or limit the rights of any of the
Purchasers, Purchaser Agents or the Administrator under this Agreement or any
other Transaction Document and (iii) if a Termination Event has occurred and is
continuing, the Servicer may take such action only with the prior written
consent of the Administrator. The Seller shall deliver to the Servicer and the
Servicer shall hold for the benefit of the Seller and the Administrator
(individually and for the benefit of the Purchasers), in accordance with their
respective interests, all records and documents (including computer tapes or
disks) with respect to each Pool Receivable. Notwithstanding anything to the
contrary contained herein, if a Termination Event has occurred and is
continuing, the Administrator may direct the Servicer to commence or settle any
legal action to enforce collection of any Pool Receivable that is a Defaulted
Receivable or to foreclose upon or repossess, if applicable, any Related
Security with respect to any such Defaulted Receivable.
Section 4.3    Account Arrangements.
On the Closing Date, the Seller shall enter into Lock-Box Agreements with all of
the Lock-Box Banks and in each case deliver executed counterparts thereof to the
Administrator. Upon the occurrence of a Termination Event and during the
continuance thereof, the Administrator may or, at the direction of the Majority
Purchaser Agents, shall instruct the Seller or the Servicer to direct Obligors
of Receivables to make payments to such accounts (other than the Lock-Box
Accounts or the Canadian Collection Account) as directed by the Administrator;
provided, that if the Seller or the Servicer, as the case may be, fails to so
direct each Obligor, the Administrator (at the Seller’s or the Servicer’s, as
the case may be, expense) may so direct the Obligors. Any proceeds of Pool
Receivables received by the Seller or the Servicer thereafter other than through
a Lock-Box Account (but including any such proceeds received in the Canadian
Collection Account) shall be sent immediately to, or as otherwise instructed by,
the Administrator.
Section 4.4    Enforcement Rights.
(a)    At any time following the occurrence and during the continuation of a
Termination Event (or, in the case of clause (iv) below, an Unmatured
Termination Event) and upon notice to the Seller and the Servicer:
(i)    the Administrator may instruct the Seller or the Servicer to direct the
Obligors that payment of all amounts payable under any Pool Receivable is to be
made directly to the Administrator or its designee; provided, that if (i) the
Seller or the Servicer, as the case may be, fails to so instruct each Obligor
within two (2) Business Days following request by the Administrator or (ii) a
Termination Event set forth in clause (d) of the definition thereof shall have
occurred and be continuing, the Administrator (at the Seller’s or the
Servicer’s, as the case may be, expense) may so direct the Obligors;
(ii)    the Administrator may instruct the Seller or the Servicer to give notice
of the Purchasers’ interest in Pool Receivables to each Obligor, which notice
shall direct that payments be made directly to the Administrator or its designee
(on behalf of the Purchasers), and the Seller or the Servicer, as the case may
be, shall give such notice at the





--------------------------------------------------------------------------------





expense of the Seller or the Servicer, as the case may be; provided, that if (i)
the Seller or the Servicer, as the case may be, fails to so notify each Obligor
within two (2) Business Days following request by the Administrator or (ii) a
Termination Event set forth in clause (d) of the definition thereof shall have
occurred and be continuing, the Administrator (at the Seller’s or the
Servicer’s, as the case may be, expense) may so notify the Obligors;
(iii)    the Administrator may request the Servicer to, and upon such request
the Servicer shall: (A) assemble all of the records necessary or desirable to
collect the Pool Receivables and the Related Security, and transfer or license
to a successor Servicer the use of all software necessary or desirable to
collect the Pool Receivables and the Related Security, and make the same
available to the Administrator or its designee (for the benefit of the
Purchasers) at a place selected by the Administrator, and (B) segregate all
cash, checks and other instruments received by it from time to time constituting
Collections in a manner acceptable to the Administrator and, promptly upon
receipt, remit all such cash, checks and instruments, duly endorsed or with duly
executed instruments of transfer, to the Administrator or its designee;
(iv)    the Administrator may notify the Lock-Box Banks that the Seller and the
Servicer will no longer have any access to the Lock-Box Accounts; and
(v)    the Administrator may (with the consent of the Majority Purchaser Agents)
and shall (at the direction of the Majority Purchaser Agents) replace the Person
then acting as the Servicer.
(b)    The Seller hereby authorizes the Administrator (on behalf of each
Purchaser Group), and irrevocably appoints the Administrator as its
attorney-in-fact with full power of substitution and with full authority in the
place and stead of the Seller, which appointment is coupled with an interest, to
take any and all steps in the name of the Seller and on behalf of the Seller
necessary or desirable, in the determination of the Administrator, following the
occurrence and during the continuation of a Termination Event, to collect any
and all amounts or portions thereof due under any and all Pool Assets, including
endorsing the name of the Seller on checks and other instruments representing
Collections and enforcing such Pool Assets. Notwithstanding anything to the
contrary contained in this Section 4.4(b), none of the powers conferred upon
such attorney-in-fact pursuant to the preceding sentence shall subject such
attorney-in-fact to any liability if any action taken by it shall prove to be
inadequate or invalid, nor shall they confer any obligations upon such
attorney-in-fact in any manner whatsoever.
Section 4.5    Responsibilities of the Seller.
(a)    Anything herein to the contrary notwithstanding, the Seller shall:
(i) perform all of its obligations, if any, under the Contracts related to the
Pool Receivables to the same extent as if interests in such Pool Receivables had
not been transferred hereunder, and the exercise by the Administrator, any
Purchaser Agent or any Purchaser of their respective rights hereunder shall not
relieve the Seller from such obligations, and (ii) pay (or cause to be paid)
when due any taxes payable by the Seller, including any sales taxes payable by
the Seller in connection with the Pool Receivables and their creation and
satisfaction. None of the Administrator, the Purchaser Agents





--------------------------------------------------------------------------------





and the Purchasers shall have any obligation or liability with respect to any
Pool Asset, nor shall any of them be obligated to perform any of the obligations
of the Seller or any Originator thereunder.
(b)    Celanese International hereby irrevocably agrees that if at any time it
shall cease to be the Servicer hereunder, it shall act (if the then-current
Servicer so requests) as the data-processing agent of the Servicer and, in such
capacity, Celanese International shall conduct the data-processing functions of
the administration of the Receivables and the Collections thereon in
substantially the same way that Celanese International conducted such
data-processing functions while it acted as the Servicer.
Section 4.6    Servicing Fee.
The Servicer shall be paid a fee (the “Servicing Fee”) equal to 1.00% per annum
(the “Servicing Fee Rate”) of the daily average aggregate Outstanding Balance of
the Pool Receivables. The Purchasers’ Share of the Servicing Fee shall be paid
through the distributions contemplated by Section 1.4(d), and the Seller’s Share
of the Servicing Fee shall be paid by the Seller on each Settlement Date.
Section 4.7    Authorization and Action of the Administrator and Purchaser
Agents.
(a)    Each Purchaser and Purchaser Agent hereby accepts the appointment of and
irrevocably authorizes the Administrator to take such actions as agent on its
behalf and to exercise such powers as are delegated to the Administrator hereby
and to exercise such other powers as are reasonably incidental thereto. The
Administrator shall hold, in its name, for the benefit of each Purchaser,
ratably, the Purchased Interest. The Administrator shall not have any duties
other than those expressly set forth herein or any fiduciary relationship with
any Purchaser or Purchaser Agent, and no implied obligations or liabilities
shall be read into this Agreement, or otherwise exist, against the
Administrator. The Administrator does not assume, nor shall it be deemed to have
assumed, any obligation to, or relationship of trust or agency with, the Seller
or the Servicer. Notwithstanding any provision of this Agreement or any other
Transaction Document to the contrary, in no event shall the Administrator ever
be required to take any action which exposes the Administrator to personal
liability or which is contrary to the provisions of this Agreement, any other
Transaction Document or Applicable Law. The appointment and authority of the
Administrator hereunder shall terminate on the Final Payout Date.
(b)    Each Purchaser hereby accepts the appointment of the respective
institution identified as the Purchaser Agent for such Purchaser’s Purchaser
Group on Schedule IV hereto or in the Transfer Supplement or other agreement
pursuant to which such Purchaser becomes a party hereto, and irrevocably
authorizes such Purchaser Agent to take such action on its behalf under the
provisions of this Agreement and to exercise such powers and perform such duties
as are expressly delegated to such Purchaser Agent by the terms of this
Agreement, if any, together with such other powers as are reasonably incidental
thereto. Notwithstanding any provision to the contrary elsewhere in this
Agreement, no Purchaser Agent shall have any duties or responsibilities, except
those expressly set forth herein, or any fiduciary relationship with any
Purchaser or other Purchaser Agent or the Administrator, and no implied
obligations or liabilities shall be read into this Agreement, or otherwise
exist, against any Purchaser Agent.





--------------------------------------------------------------------------------





(c)    Except as otherwise specifically provided in this Agreement, the
provisions of this Section 4.7 are solely for the benefit of the Administrator,
the Purchaser Agents and the Purchasers, and none of the Seller or the Servicer
shall have any rights as a third-party beneficiary or otherwise under any of the
provisions of this Section 4.7, except that this Section 4.7 shall not affect
any obligations which the Administrator, any Purchaser Agent or any Purchaser
may have to the Seller or the Servicer under the other provisions of this
Agreement. Furthermore, no Purchaser shall have any rights as a third-party
beneficiary or otherwise under any of the provisions hereof in respect of a
Purchaser Agent that is not the Purchaser Agent for such Purchaser.
(d)    In performing its functions and duties hereunder, the Administrator shall
act solely as the agent of the Purchasers and the Purchaser Agents and does not
assume nor shall be deemed to have assumed any obligation or relationship of
trust or agency with or for the Seller or the Servicer or any of their
respective successors and assigns. In performing its functions and duties
hereunder, each Purchaser Agent shall act solely as the agent of its respective
Purchasers and does not assume nor shall be deemed to have assumed any
obligation or relationship of trust or agency with or for the Seller, the
Servicer, any Purchaser not in such Purchaser Agent’s Purchaser Group, any other
Purchaser Agent or the Administrator, or any of their respective successors and
assigns.
Section 4.8    Nature of Administrator’s Duties; Delegation of Administrator’s
Duties; Exculpatory Duties.
(a)    The Administrator shall have no duties or responsibilities except those
expressly set forth in this Agreement or in the other Transaction Documents. The
duties of the Administrator shall be mechanical and administrative in nature. At
no time shall the Administrator have any duty or responsibility to any Person to
investigate or confirm the correctness or accuracy of any information or
documents delivered to it in its role as Administrator hereunder or any
obligation in respect of the failure of any Person (other than the
Administrator) to perform any obligation hereunder or under any other
Transaction Document. The Administrator shall not have, by reason of this
Agreement, a fiduciary relationship in respect of any Purchaser. Nothing in this
Agreement or any of the Transaction Documents, express or implied, is intended
to or shall be construed to impose upon the Administrator any obligations in
respect of this Agreement or any of the Transaction Documents except as
expressly set forth herein or therein. The Administrator shall not have any duty
or responsibility, either initially or on a continuing basis, to provide any
Purchaser or Purchaser Agent with any credit or other information with respect
to any Celanese Party or any of their Affiliates, whether coming into its
possession before the Closing Date or at any time or times thereafter. If the
Administrator seeks the consent or approval of the Purchasers or the Purchaser
Agents to the taking or refraining from taking any action hereunder, the
Administrator shall send notice thereof to each Purchaser (or such Purchaser’s
Purchaser Agent, on its behalf) or each Purchaser Agent, as applicable. The
Administrator shall promptly notify each Purchaser Agent any time that the
Purchasers and/or Purchaser Agents, as the case may be, have instructed the
Administrator to act or refrain from acting pursuant hereto.
(b)    The Administrator may execute any of its duties through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The





--------------------------------------------------------------------------------





Administrator shall not be responsible for the negligence or misconduct of any
agents or attorneys-in-fact selected by it with reasonable care.
(c)    None of the Administrator and the Purchaser Agents, nor any of their
respective directors, officers, agents or employees, shall be liable for any
action taken or omitted (i) with the consent or at the direction of the Majority
Purchaser Agents (or, in the case of any Purchaser Agent, the Purchasers within
such Purchaser Agent’s Purchaser Group that have a majority of the aggregate
Commitments of such Purchaser Group) or (ii) in the absence of such Person’s
gross negligence or willful misconduct. The Administrator shall not be
responsible to any Purchaser, Purchaser Agent or other Person for (i) any
recitals, representations, warranties or other statements made by any Celanese
Party or any of their Affiliates, (ii) the value, validity, effectiveness,
genuineness, enforceability or sufficiency of any Transaction Document, (iii)
any failure of any Celanese Party or any of their Affiliates to perform any
obligation hereunder or under the other Transaction Documents to which it is a
party (or under any Contract), or (iv) the satisfaction of any condition
specified in Exhibit II. The Administrator shall not have any obligation to any
Purchaser Agent or Purchaser to ascertain or inquire about the observance or
performance of any agreement contained in any Transaction Document or to inspect
the properties, books or records of any Celanese Party or any of their
Affiliates.
(d)    Section 1.9(b) provides a mechanism for determining an alternative rate
of interest in the event that the London interbank offered rate is no longer
available or in certain other circumstances. The Administrator does not warrant
or accept any responsibility for and shall not have any liability with respect
to, the administration, submission or any other matter related to the London
interbank offered rate or other rates in the definition of “Alternative Rate,”
“Euro-Rate” or “LMIR” or with respect to any alternative or successor rate
thereto, or replacement rate therefor.
Section 4.9    UCC Filings.
Each of the Seller and the Purchasers expressly recognizes and agrees that the
Administrator may be listed as the assignee or secured party of record on the
various UCC filings required to be made hereunder in order to perfect the
transfer of the Purchased Interest from the Seller to the Purchasers, that such
listing shall be for administrative convenience only in creating a record or
nominee owner to take certain actions hereunder on behalf of the Purchasers and
that such listing will not affect in any way the status of the Purchasers as the
beneficial owners of the Purchased Interest. In addition, such listing shall
impose no duties on the Administrator other than those expressly and
specifically undertaken in accordance with this Section 4.9.
Section 4.10    Agent’s Reliance, Etc.
None of the Administrator and the Purchaser Agents, nor any of their respective
directors, officers, agents or employees shall be liable for any action taken or
omitted to be taken by it as Administrator or as Purchaser Agent, as the case
may be, under or in connection with this Agreement except for such Person’s own
gross negligence or willful misconduct. Each of the Administrator and each
Purchaser Agent: (i) may consult with legal counsel (including counsel for the
Seller), independent public accountants and other experts selected by the
Administrator and shall not be liable for any action taken or omitted to be
taken in good faith by it in accordance with the advice





--------------------------------------------------------------------------------





of such counsel, accountants or experts; (ii) makes no warranty or
representation to any Purchaser or Purchaser Agent and shall not be responsible
to any Purchaser or Purchaser Agent for any statements, warranties or
representations made in or in connection with this Agreement; (iii) shall not
have any duty to ascertain or to inquire as to the performance or observance of
any of the terms, covenants or conditions of this Agreement on the part of any
Celanese Party or any Sub-Servicer or to inspect the property (including the
books and records) of any Celanese Party or any Sub-Servicer; (iv) shall not be
responsible to any Purchaser or Purchaser Agent for the due execution, legality,
validity, enforceability, genuineness, sufficiency, or value of this Agreement,
or any other instrument or document furnished pursuant hereto; and (v) shall
incur no liability under or in respect of this Agreement or any other
Transaction Document by acting upon any notice (including notice by telephone),
consent, certificate or other instrument or writing (which may be by facsimile)
believed by it to be genuine and signed or sent by the proper party or parties.
The Administrator may at any time request instructions from the Purchasers
and/or Purchaser Agents, and the Purchaser Agents may at any time request
instructions from the Purchasers in their Purchaser Groups, with respect to any
actions or approvals which by the terms of this Agreement or of any of the other
Transaction Documents the Administrator or such Purchaser Agent is permitted or
required to take or to grant, and if such instructions are promptly requested,
the Administrator and/or such Purchaser Agent shall be absolutely entitled to
refrain from taking any action or to withhold any approval and shall not be
under any liability whatsoever to any Person for refraining from any action or
withholding any approval under any of the Transaction Documents until it shall
have received such instructions from the Majority Purchaser Agents, in the case
of the Administrator or Purchasers holding the majority of the aggregate of the
Commitments in such Purchaser Agent’s Purchaser Group, in the case of any
Purchaser Agent (or, in either case, where expressly required hereunder, from
the LC Banks, and/or all of the Purchasers). Without limiting the foregoing, (x)
none of the Purchasers and the Purchaser Agents shall have any right of action
whatsoever against the Administrator as a result of the Administrator acting or
refraining from acting under this Agreement or any of the other Transaction
Documents in accordance with the instructions of the Majority Purchaser Agent
and (y) none of the Purchasers in a Purchaser Agent’s Purchaser Group shall have
any right of action whatsoever against such Purchaser Agent as a result of such
Purchaser Agent acting or refraining from acting under this Agreement or any of
the other Transaction Documents in accordance with the instructions of the
Purchasers within such Purchaser Agent’s Purchaser Group with a majority of the
Commitments of such Purchaser Group. The Administrator shall in all cases be
fully protected in acting, or in refraining from acting, under this Agreement in
accordance with a request of the required Purchasers or required Purchaser
Agents, and such request and any action taken or failure to act pursuant thereto
shall be binding upon all Purchasers, all Purchaser Agents and the
Administrator. Each Purchaser Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement in accordance with a
request of the Purchasers in such Purchaser Agent’s Purchaser Group with a
majority of the Commitments of such Purchaser Group, and any such request and
any action taken or failure to act pursuant thereto shall be binding upon all
the Purchasers in such Purchaser Agent’s Purchaser Group and such Purchaser
Agent.
Section 4.11    Administrator and Affiliates; Agent Roles.
The Administrator and its Affiliates may generally engage in any kind of
business with the Seller, any Originator, any Sub-Servicer or the Servicer, any
of their respective Affiliates and any





--------------------------------------------------------------------------------





Person who may do business with or own securities of the Seller, any Originator,
any Sub-Servicer or the Servicer or any of their respective Affiliates, all as
if it were not the Administrator hereunder and without any duty to account
therefor to any Purchaser Agent or Purchaser.
Each Person party hereto as the Administrator or a Purchaser Agent may act in
various other capacities under or in connection with the Transaction Documents
(including as a Purchaser, Lock-Box Bank or Program Support Provider) (with
respect to each such Person, the “Agent Roles”). Each of the parties hereto
hereby acknowledges and consents to any and all Agent Roles, waives any
objections it may have to any actual or potential conflict of interest caused by
any such Person acting as the Administrator or a Purchaser Agent and also acting
in other Agent Role, and agrees that in connection with any Agent Role, such
Person may take, or refrain from taking, any action it deems appropriate in its
discretion.
Section 4.12    Notice of Termination Events.
Neither the Administrator nor any Purchaser Agent shall be deemed to have
knowledge or notice of the occurrence of any Termination Event or Unmatured
Termination Event unless it has received notice from, in the case of the
Administrator, any Purchaser Agent, any Purchaser, the Servicer or the Seller
and, in the case of any Purchaser Agent, the Administrator, any other Purchaser
Agent, any Purchaser, the Servicer or the Seller, in each case stating that a
Termination Event or an Unmatured Termination Event has occurred hereunder and
describing such Termination Event or Unmatured Termination Event. In the event
that the Administrator receives such a notice, it shall promptly give notice
thereof to each Purchaser Agent. In the event that a Purchaser Agent receives
such a notice, it shall promptly give notice thereof to the Administrator
(unless such Purchaser Agent first received notice of such Termination Event or
Unmatured Termination Event from the Administrator) and to each of its related
Purchasers. The Administrator shall take such action concerning a Termination
Event or an Unmatured Termination Event as may be directed by the Majority
Purchaser Agents (unless such action otherwise requires the consent of all
Purchasers, all Purchaser Agents or all LC Banks), but until the Administrator
receives such directions, the Administrator may (but shall not be obligated to)
take such action, or refrain from taking such action, as the Administrator deems
advisable and in the best interests of the Purchasers and the Purchaser Agents.
Section 4.13    Non-Reliance on Administrator, Purchaser Agents and other
Purchasers; Administrators and Affiliates.
(a)    Each Purchaser and Purchaser Agent expressly acknowledges that none of
the Administrator and the Purchaser Agents, in the case of such Purchaser, and
none of the Administrator or any other Purchaser Agent, in the case of such
Purchaser Agent, nor in either case any of their respective officers, directors,
employees, agents, attorneys-in-fact or Affiliates has made any representations
or warranties to it and that no act by the Administrator or any Purchaser Agent
hereafter taken, including any review of the affairs of any Celanese Party,
shall be deemed to constitute any representation or warranty by the
Administrator or such Purchaser Agent. Each Purchaser and Purchaser Agent
represents and warrants to the Administrator and such Purchaser’s Purchaser
Agent, in the case of such Purchaser, and the Administrator, in the case of such
Purchaser Agent, that it has, independently and without reliance upon the
Administrator, any LC Bank, any





--------------------------------------------------------------------------------





Purchaser Agent or any Purchaser and based on such documents and information as
it has deemed appropriate, made and will continue to make its own appraisal of
any investigation into the business, operations, property, prospects, financial
and other conditions and creditworthiness of any Celanese Party, and made its
own evaluation and decision to enter into this Agreement. Except for items
specifically required to be delivered hereunder, the Administrator shall not
have any duty or responsibility to provide any Purchaser or Purchaser Agent, and
no Purchaser Agent have any duty or responsibility to provide any Purchaser,
with any information concerning the Seller, the Servicer or the Originators or
any of their Affiliates that comes into the possession of the Administrator or
such Purchaser Agent, respectively, or any of their respective officers,
directors, employees, agents, attorneys-in-fact or Affiliates.
(b)    Each of the Purchasers, the Purchaser Agents and the Administrator and
any of their respective Affiliates may extend credit to, accept deposits from
and generally engage in any kind of banking, trust, debt, entity or other
business with any Celanese Party or any of their Affiliates. Each of the
Purchaser Agents and the Administrator shall have the same rights and powers
under this Agreement as any other Purchaser and may exercise the same as though
it were not such an agent, and the terms “Purchaser” and “Purchasers” shall
include, to the extent applicable, each of the Purchaser Agents and the
Administrator in their individual capacities.
Section 4.14    Indemnification.
Each LC Bank and Related Committed Purchaser agrees to indemnify and hold
harmless the Administrator and its officers, directors, employees,
representatives and agents (to the extent not reimbursed by any Celanese Party
and without limiting the obligation of the Seller, the Servicer, or any
Originator to do so), ratably according to its Pro Rata Share, from and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, settlements, costs, expenses and/or disbursements of any kind or
nature whatsoever (including in connection with any investigative or threatened
proceeding, whether or not the Administrator, any LC Bank or such Person shall
be designated a party thereto) that may at any time be imposed on, incurred by,
or asserted against the Administrator, any LC Bank or such Person as a result
of, or related to, any of the transactions contemplated by the Transaction
Documents or the execution, delivery or performance of the Transaction Documents
or any other document furnished in connection therewith; provided, however, that
no LC Bank or Related Committed Purchaser shall be liable for any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses, or disbursements resulting from the Administrator’s
gross negligence or willful misconduct, as determined by a final non-appealable
judgment of a court of competent jurisdiction.
Section 4.15    Successor Administrator.
The Administrator may resign as Administrator, subject to the following
sentence, (i) by written notice to the Seller, the Purchaser Agents and the
Servicer, if neither the Administrator nor any Affiliate thereof is a party to
this Agreement in the capacity of a Purchaser or a Purchaser Agent or (ii)
otherwise, upon at least thirty (30) days’ prior written notice to the Seller,
the Purchaser Agents and the Servicer. Such resignation shall not become
effective until (a) a successor Administrator is appointed by the Majority
Purchaser Agents and such successor Administrator has accepted such appointment
(provided, if no successor Administrator is appointed within thirty (30)





--------------------------------------------------------------------------------





days of the Administrator’s written notice of resignation delivered in
accordance with the above, the Administrator may appoint a successor
Administrator from among the Purchasers and Purchaser Agents) and (b) so long as
no Termination Event or Unmatured Termination Event has occurred and is
continuing, the Seller and the Servicer shall have consented to such successor
Administrator; provided, such consent by the Seller and the Servicer shall not
be required if the successor Administrator is an existing Purchaser or Purchaser
Agent. Upon such acceptance of its appointment as Administrator hereunder by a
successor Administrator, such successor Administrator shall succeed to and
become vested with all the rights and duties of the resigning Administrator, and
the resigning Administrator shall be discharged from its duties and obligations
under the Transaction Documents. After any retiring Administrator’s resignation
hereunder, the provisions of Sections 3.1 and 3.2 and this Article IV shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was the Administrator.
Section 4.16    Excluded Obligators.
The Servicer may from time to time request (at its discretion but only with
respect to Obligors to be included in a supply-chain finance facility) that one
or more Obligors be designated as Excluded Obligors as of a certain date (the
“Excluded Date”) by delivering an Excluded Obligor Request to the Administrator
and each Purchaser Agent, which Excluded Obligor Request shall (i) list the name
of each such proposed Excluded Obligor, (ii) specify the Excluded Date, (iii)
attach a pro forma Information Package that excludes from the calculation of
Eligible Receivables listed therein any Receivable whose related Obligor is a
proposed Excluded Obligor, and (iv) be delivered no later than (A) five (5)
Business Days prior to the proposed Excluded Date, if delivered pursuant to the
first proviso below and (B) fifteen (15) Business Days prior to the proposed
Excluded Date, if delivered pursuant to the second proviso below; provided, that
if the aggregate Outstanding Balance of such proposed Excluded Obligor
Receivables together with the Receivables of any other Obligors that became
Excluded Obligors in the same calendar month, in each case, as reported in the
most recently delivered Information Package is less than or equal to 10% of the
average aggregate Outstanding Balance of all Pool Receivables for the preceding
twelve (12) calendar months, as reported in such Information Package, then no
consent or approval from the Administrator or any Purchaser Agent shall be
required to designate such Obligors as Excluded Obligors, subject to the
satisfaction of clauses (i) to (iv) above; provided, further, that if such
percentage, calculated in accordance with the foregoing proviso, is greater than
10%, then such designation shall require the consent of the Administrator and
each Purchaser Agent, which consent they may grant or withhold in their sole and
absolute discretion, and which consent (if granted) shall be evidenced by the
Administrator and each Purchaser Agent’s countersignature to such Excluded
Obligor Request, it being understood and agreed that in no event shall any
Obligor be designated as an Excluded Obligor pursuant to this Section 4.16 if
(x) a Termination Event or Unmatured Termination has occurred and is continuing,
or would occur and be continuing due to any such designation or (y) if after
giving effect to any such proposed designation, the Aggregate Capital plus the
Adjusted Aggregate LC Amount exceeds the Purchase Limit, or the Purchased
Interest exceeds 100%. Upon the approval or deemed approval of an Obligor as an
Excluded Obligor in accordance with the terms set forth herein, (i) such Obligor
shall constitute an Excluded Obligor as of the Excluded Date and (ii) the
Administrator (or the Servicer on its behalf) shall file on or promptly after
the Excluded Date one or more UCC-3 financing statement amendments with respect
to UCC-1 financing statements filed





--------------------------------------------------------------------------------





against an Originator in connection with the Transaction Documents, prepared by
or on behalf of the Servicer and consented to in writing by the Administrator,
releasing the Administrator’s security interest in the Receivables created on or
after the related Excluded Date, the Obligor of which is an Excluded Obligor,
and all corresponding Related Security (but no other collateral). In addition,
Seller and Servicer covenant and agree to, and to cause each Originator to,
instruct each Excluded Obligor on or promptly following the applicable Excluded
Date to deliver payments on all such Excluded Receivables to any lock-box or
account other than a Lock-Box or a Lock-Box Account.
Section 4.17    Structuring Agent. Each of the parties hereto hereby
acknowledges and agrees that the Structuring Agent shall not have any right,
power, obligation, liability, responsibility or duty under this Agreement, other
than the Structuring Agent’s right to receive fees pursuant to Section 1.5. Each
Purchaser acknowledges that it has not relied, and will not rely, on the
Structuring Agent in deciding to enter into this Agreement and to take, or omit
to take, any action under any Transaction Document.
ARTICLE V.
MISCELLANEOUS
Section 5.1    Amendments, Etc.
No amendment or waiver of any provision of this Agreement or any other
Transaction Document shall be effective unless in a writing signed by the
Administrator, the Majority Purchaser Agents and, in the case of an amendment,
by the other parties thereto (other than the Structuring Agent); provided,
however, that no such amendment shall, (a) without the consent of each affected
Purchaser, (i) extend the date of any payment or deposit of Collections by the
Seller or the Servicer or decrease the outstanding amount of or rate of Discount
or extend the repayment of or any scheduled payment date for the payment of any
Discount in respect of any Portion of Capital or any Fees owed to a Purchaser;
(ii) reduce any Fees payable pursuant to the Fee Letter; (iii) forgive or waive
or otherwise excuse any repayment of Capital or change either the amount of
Capital of any Purchaser or any Purchaser’s Ratable Share of the Purchased
Interest; (iv) increase the Commitment of any Purchaser; (v) amend or modify the
Pro Rata Share of any LC Bank; (vi) amend or modify the provisions of this
Section 5.1 or the definition of “Adjusted Aggregate LC Amount”, “Adjusted
Exposure”, “Capital”, “Eligible Receivables”, “Exposure”, “Majority Purchaser
Agents”, “Net Receivables Pool Balance”, “Purchased Interest”, “Scheduled
Termination Date” (other than pursuant to an extension thereof in accordance
with Section 1.2(e)), “Termination Date” or “Total Reserves” or (vii) amend or
modify any defined term (or any term used directly or indirectly in such defined
term) used in clauses (i) through (vi) above in a manner that would circumvent
the intention of the restrictions set forth in such clauses and (b) without the
consent of the Majority Purchaser Agents, as applicable, amend, waive or modify
any provision expressly requiring the consent of such Majority Purchaser Agents.
Each such amendment, waiver or consent shall be effective only in the specific
instance and for the specific purpose for which it was given. No failure on the
part of any Purchaser Agent, any Purchaser or the Administrator to exercise, and
no delay in exercising any right hereunder shall operate as a waiver thereof,
nor shall any single or partial exercise of any right hereunder preclude any
other or further exercise thereof or the exercise of any other right.





--------------------------------------------------------------------------------





Section 5.2    Notices, Etc.
All notices and other communications provided for hereunder shall, unless
otherwise stated herein, be in writing (including facsimile or electronic mail
communication) and shall be delivered or sent by facsimile, electronic mail or
by overnight mail, to the intended party at the mailing or electronic mail
address or facsimile number of such party set forth under its name on the
signature pages hereof (or in any other document or agreement pursuant to which
it is or became a party hereto), or at such other address or facsimile number as
shall be designated by such party in a written notice to the other parties
hereto. All such notices and communications shall be effective (i) if delivered
by overnight mail, when received, and (ii) if transmitted by facsimile or
electronic mail, when sent, receipt confirmed by telephone or electronic means.
Section 5.3    Successors and Assigns; Assignability; Participations;
Replacement of Purchasers.
(a)    Successors and Assigns. Unless the context otherwise requires, whenever
in this Agreement any of the parties hereto is referred to, such reference shall
be deemed to include the successors and permitted assigns of such party; all
covenants, promises and agreements by or on behalf of any parties hereto that
are contained in this Agreement shall bind and inure to the benefit of the
parties hereto and their respective successors and permitted assigns. Except as
otherwise provided in Sections 4.1(d) and 4.1(e), neither the Seller nor the
Servicer may assign or transfer any of its rights or delegate any of its duties
hereunder or under any Transaction Document without the prior written consent of
each Purchaser Agent.
(b)    Participations. Any Purchaser may sell participating interests (each
acquirer of a participating interest, a “participant”) in its rights and
obligations pursuant to this Agreement; provided, however, that the selling
Purchaser shall retain all rights and obligations under this Agreement and all
parties to this Agreement shall continue to deal solely with such selling
Purchaser. Except with respect to participations by Conduit Purchasers pursuant
to Section 5.3(i), each agreement between a Purchaser and a participant shall
provide that such Purchaser shall retain the sole right to enforce the
Transaction Documents and to approve any amendment, modification or waiver of
any provision of this Agreement (other than any amendment, modification or
waiver of a provision described in Section 5.1(a) that affects such
participant). The Seller agrees that each participant shall be entitled to the
benefits of the Sections 1.7, 1.8 and 1.10 (subject to the requirements and
limitations therein, including the requirements under Section 1.10; it being
understood that the documentation required under Section 1.10(f) shall be
delivered to the Purchaser who sells the participation rather than to the Seller
or Administrator) to the same extent as if it were a Purchaser and had acquired
its interest by assignment pursuant to this Section 5.3(b), provided that such
participant (A) agrees to be subject to the provisions of the Section 5.3(g) and
5.3(h) as if it were an assignee under this Section and (B) shall not be
entitled to receive any greater payment under the Section 1.7 or Section 1.10,
with respect to any participation, than the Purchaser from whom it acquired the
applicable participation would have been entitled to receive. Each Purchaser
that sells a participation agrees, at the Seller’s request and expense, to use
reasonable efforts to cooperate with the Seller to effectuate the provisions of
Section 5.3(g) with respect to any participant. To the extent permitted by
Applicable Law, each participant also shall be entitled to the benefits of





--------------------------------------------------------------------------------





any set-off rights provided to the Purchasers under this Agreement as though it
were a Purchaser, provided that such Participant agrees to be subject to the
provisions of Section 5.15 as though it were a Purchaser. Each Purchaser that
sells a participation shall, acting solely for this purpose as an agent of the
Seller, maintain a register on which it enters the name and address of each
participant and the principal amounts (and stated Discount) of each
participant’s interest in the Receivables and rights under this Agreement (the
“Participant Register”); provided that no Purchaser shall have any obligation to
disclose all or any portion of the Participant Register (including the identity
of any participant or any information relating to a participant’s interest in
any commitments, loans, letters of credit or its other obligations under this
Agreement) to any Person except to the extent that such disclosure is necessary
to establish that such interest in Receivables and under this Agreement is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Purchaser shall treat each Person whose name is
recorded in the Participant Register as the owner of such participation for all
purposes of this Agreement notwithstanding any notice to the contrary.  For the
avoidance of doubt, the Administrator shall have no responsibility for
maintaining the Participant Register.
(c)    Assignments by Purchasers. Each Purchaser may assign, in whole or in
part, its interests in the Receivables and its rights or obligations pursuant to
this Agreement to any financial or other institution (which, in the case of an
assignment by a Related Committed Purchaser, shall be to a financial institution
with short-term unsecured debt ratings of at least “A-1” by Standard & Poor’s
and “P-1” by Moody’s), pursuant to a supplement hereto, substantially in the
form of Annex F with any changes as have been approved by the parties thereto
(each, a “Transfer Supplement”) executed by each such assignee, such selling
Purchaser, such related Purchaser Agent and the Administrator; provided that, so
long as no Termination Event or Unmatured Termination Event has occurred and is
continuing, any such assignment (other than to another Purchaser or Program
Support Provider within its Purchaser Group or conduit managed or sponsored by
the same Purchaser Agent, or to an Affiliate of Purchaser) shall require the
consent of the Seller (such consent not to be unreasonably withheld or delayed).
No assignment shall be effective until recorded in the Register. The
Administrator, acting solely for this purpose as an agent of the Seller, shall
maintain at one of its offices in New York, NY or such other office designated
by Administrator with notice to the other parties hereto a copy of each Transfer
Supplement delivered to it and a register for the recordation of the names and
addresses of the Purchasers and the Commitments of, and principal amounts (and
stated Discount) of the interests in the Receivables and rights under this
Agreement owing to each Purchaser pursuant to the terms of this Agreement from
time to time (the “Register”).  The entries in the Register shall be conclusive
absent manifest error, and the Seller and the Administrator shall treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Purchaser hereunder for all purposes of this Agreement.  The Register shall be
available for inspection by the Seller and any Purchaser, at any reasonable time
and from time to time upon reasonable prior notice.
(d)    Certain Pledges. Without limiting the right of any Purchaser to sell or
grant interests, security interests or participations to any Person as otherwise
described in this Section 5.3, any Purchaser may pledge, or grant a security
interest in, all or any portion of its rights under this Agreement to secure its
obligations to a Federal Reserve Bank without any notice to, or consent of,





--------------------------------------------------------------------------------





the Seller; provided that no such pledge or grant of a security interest shall
release a Purchaser from any of its obligations under this Agreement or
substitute any such pledgee or grantee for such Purchaser as a party to this
Agreement.
(e)    Agents. Without limiting any other rights that may be available under
Applicable Law, the rights of the Purchasers and each Liquidity Provider may be
enforced through it or by its agents, including its related Purchaser Agents.
(f)    Disclosure; Notice. Each assignor may, in connection with an assignment
permitted hereunder, disclose to the applicable assignee (that shall have agreed
to be bound by an agreement containing a confidentiality undertaking in
substantially the form set forth in Section 5.6) any information relating to the
Servicer, the Seller or the Pool Receivables furnished to such assignor by or on
behalf of the Servicer, the Seller, any Purchaser, any Purchaser Agent or the
Administrator. Such assignor shall give prior written notice to the Seller of
any assignment of such assignor’s rights and obligations (including ownership of
the Purchased Interest) to any Person other than a Program Support Provider.
(g)    Replacement of Purchasers. If (a) the Seller receives a claim for
compensation under Section 1.7 or Section 1.10 of this Agreement from any
Purchaser (or any related Affected Person), (b) any Purchaser is a Defaulting
Purchaser, or (c) any Purchaser does not consent to a request to extend the
Scheduled Termination Date, then the Seller may, at its sole expense and effort,
upon notice to such Purchaser, its related Purchaser Agent and the
Administrator, require such Purchaser, its related Purchaser Agent and any other
Purchaser in such Purchaser’s Purchaser Group to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 5.3(c) or (j), as applicable, of this Agreement),
all of their respective interests, rights (other than their existing rights to
payment under Sections 1.7 and 1.10 of this Agreement) and obligations under
this Agreement and the other Transaction Documents, to a willing assignee that
shall assume such obligations (which assignee may be a member of an existing
Purchaser Group, in any case, only if such Person accepts such assignment in its
sole discretion); provided, however, that the Seller shall be permitted to
require the assignment by (i) the Purchaser Group of which the Administrator is
a member, or (ii) any Purchaser which is administered by the Administrator or an
Affiliate thereof only if, in either case, the Administrator is also replaced
contemporaneously, pursuant to documents reasonably satisfactory to the
Administrator; provided, further, that (i) the assignee financial institution
shall purchase, at par, all Capital, Discount and other amounts owing to such
assigning Purchaser and Purchaser Agent (other than any amounts owing under
Sections 1.7 and 1.10 of this Agreement for which payment is then sought) on or
prior to the date of assignment, (ii) if the replacement financial institution
is not already a member of an existing Purchaser Group, the Seller shall have
received the written consent of the Administrator and the LC Bank (which
consents shall not be unreasonably withheld or delayed) to such assignment,
(iii) until such time as such assignment shall be consummated, the Seller shall
pay all additional amounts required under Sections 1.7 and 1.10, subject to the
terms of this Agreement, (iv) such assignment shall not conflict with Applicable
Law, (v) any such assignment shall not be deemed to be a waiver of any right
that the Seller, the Administrator, any Purchaser Agent or any other Purchaser
shall have against the assignor Purchaser or any member of its Purchaser Group
and (vi) any such assignment by a Related Committed Purchaser shall be to a
financial institution with short-term





--------------------------------------------------------------------------------





unsecured debt ratings of at least A-1 by Standard & Poor’s and “P-1” by
Moody’s. No Purchaser or Purchaser Group may be required to make an assignment
pursuant to this Section 5.3(g) (i) at any time when there is only one Purchaser
Group or (ii) if the condition that gave rise to the Seller’s right to require
such assignment ceases to apply.
(h)    Mitigation Obligations. If any Affected Person requests compensation
under Section 1.7, or if the Seller is required to pay any additional amount to
any Affected Person or any Governmental Authority for the account of any
Affected Person pursuant to Section 1.10, then such Affected Person shall (at
the request of the Seller) use reasonable efforts to designate a different
office for funding or booking its Purchases hereunder or to assign its rights
and obligations hereunder to another of its offices, branches or Affiliates, if,
in the judgment of such Affected Person, such designation or assignment (i)
would eliminate or reduce amounts payable pursuant to Section 1.7 or 1.10, as
the case may be, in the future and (ii) would not subject such Affected Person
to any unreimbursed cost or expense and would not otherwise be materially
disadvantageous to such Affected Person. The Seller hereby agrees to pay all
reasonable costs and expenses incurred by any Affected Person in connection with
any such designation or assignment; provided, that such Affected Person is
generally seeking compensation from similarly situated borrowers under similar
trade receivables securitization facilities (to the extent such Affected Person
has the right under such similar facilities to do so).
(i)    Assignments to Liquidity Providers and other Program Support Providers.
Any Conduit Purchaser may at any time grant to one or more of its Liquidity
Providers or other Program Support Providers participating interests in its
portion of the Purchased Interest. In the event of any such grant by such
Conduit Purchaser of a participating interest to a Liquidity Provider or other
Program Support Provider, such Conduit Purchaser shall remain responsible for
the performance of its obligations hereunder. The Seller agrees that each
Liquidity Provider and Program Support Provider shall be entitled to the
benefits of Sections 1.7 and 1.8.
(j)    Other Assignment by Conduit Purchasers. Each party hereto agrees and
consents (i) to any Conduit Purchaser’s assignment, participation, grant of
security interests in or other transfers of any portion of, or any of its
beneficial interest in, the Purchased Interest (or portion thereof), including
without limitation to any collateral agent in connection with its commercial
paper program and (ii) to the complete assignment by any Conduit Purchaser of
all of its rights and obligations hereunder to any Liquidity Provider or Related
Committed Purchaser for such Conduit Purchaser or to any other Person; provided,
that such Conduit Purchaser may not, without the prior consent of its Related
Committed Purchasers and, so long as no Termination Event or Unmatured
Termination Event is continuing, of the Seller (which consent the Seller may
grant or withhold in its sole discretion), make any such assignment of its
rights hereunder unless the assignee (x) is a commercial paper conduit that (i)
is principally engaged in the purchase of assets similar to the assets being
purchased hereunder, (ii) has as its Purchaser Agent the Purchaser Agent of the
assigning Conduit Purchaser and (iii) issues commercial paper or other Notes
with credit ratings substantially comparable to the ratings of the assigning
Conduit Purchaser or (y) is a Related Committed Purchaser or Liquidity Provider
for such Conduit Purchaser. Any assigning Conduit Purchaser shall deliver to any
assignee a Transfer Supplement with any changes as have been approved by the
parties thereto and Seller, duly executed by such Conduit Purchaser, assigning
any portion of its interest





--------------------------------------------------------------------------------





in the Purchased Interest to its assignee. Such Conduit Purchaser shall promptly
(i) notify each of the other parties hereto of such assignment and (ii) take all
further action that the assignee reasonably requests in order to evidence the
assignee’s right, title and interest in such interest in the Purchased Interest
and to enable the assignee to exercise or enforce any rights of such Conduit
Purchaser hereunder. Upon the assignment of any portion of its interest in the
Purchased Interest, the assignee shall have all of the rights hereunder with
respect to such interest (except that the Discount therefor shall thereafter
accrue at the rate, determined with respect to the assigning Conduit Purchaser
unless the Seller, the related Purchaser Agent and the assignee shall have
agreed upon a different Discount). No assignment (excluding a collateral
assignment, pledge or granting of a security interest) shall be effective until
recorded in the Register. Any transfer (excluding a collateral assignment,
pledge or granting of a security interest) other than by assignment shall be
treated as a sale of a participation pursuant to Section 5.3(b).
(k)    Replacement of Downgraded Purchasers.  If, at any time on or prior to the
Termination Date, any Conduit Purchaser’s Notes are no longer rated at least
“A-1” by Standard & Poor’s or “P-1” by Moody’s, respectively, then the Seller
may, at Seller’s sole expense and effort, upon notice to such Conduit
Purchaser’s Purchaser Agent and the Administrator, require such Conduit
Purchaser, any other Purchaser in its Purchaser Group and the related Purchaser
Agent to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 5.3(c) or
(h), as applicable, of this Agreement), all of their respective interests,
rights and obligations under this Agreement and the other Transaction Documents,
to an assignee that shall assume such obligations (which assignee may be a
member of an existing Purchaser Group, if such Person accepts such assignment;
provided, that no Purchaser Group shall be required to take such an assignment);
provided, however, that the Seller shall be permitted to require the assignment
by (i) the Purchaser Group of which the Administrator is a member, or (ii) any
Purchaser which is administered by the Administrator or an Affiliate thereof
only if, in either case, the Administrator is also replaced contemporaneously,
pursuant to documents reasonably satisfactory to the Administrator; provided,
further, that (i) the assignee financial institution shall purchase, at par, all
Capital, Discount and other amounts owing to such assigning Purchaser and
Purchaser Agent on or prior to the date of assignment, (ii) if the replacement
financial institution is not already a member of an existing Purchaser Group,
the Seller shall have received the written consent of the Administrator and the
Majority Purchaser Agents (which consents shall not be unreasonably withheld or
delayed) to such assignment, (iii) such assignment shall not conflict with
Applicable Law, (iv) any such assignment shall not be deemed to be a waiver of
any right that the Seller, the Administrator, any Purchaser Agent or any other
Purchaser shall have against the assignor Purchaser or any member of its
Purchaser Group and (v) any such assignment by a Conduit Purchaser shall be to a
commercial paper conduit, the Notes of which are rated at least “A-1” by
Standard & Poor’s or “P-1” by Moody’s, respectively, and (vi) any such
assignment by a Related Committed Purchaser shall be to a financial institution
with short-term unsecured debt ratings of at least “A-1” by Standard & Poor’s
and “P-1” by Moody’s, respectively.
Section 5.4    Costs and Expenses.
Without limiting any of the Seller’s other obligations hereunder or under any
other Transaction Document (including, without limitation, its obligations under
Sections 1.5, 1.7, 1.8,





--------------------------------------------------------------------------------





1.10, 3.1 or Section 1(e) of Exhibit IV of this Agreement), the Seller will pay
all reasonable and documented out-of-pocket expenses related to execution and
delivery of this Agreement and each of the other Transaction Documents,
including, without limitation, the reasonable and properly documented attorneys’
fees and expenses of the Administrator, the Purchasers and the Purchaser Agents
(it being understood and agreed that prior to the occurrence of a Termination
Event, the Administrator, the Purchaser Agents and the Purchasers shall
collectively seek reimbursement for the legal fees of only one law firm pursuant
to this Section), and the reasonable fees of a consulting firm selected by the
Administrator in conducting the agreed-upon procedures. From the Closing Date
until the Final Payout Date, the Seller shall pay (a) all reasonable and
documented out-of-pocket fees and expenses incurred by the Administrator with
respect to the administration of this Agreement and each of the other
Transaction Documents (including, without limitation, the reasonable and
properly documented attorneys’ fees and expenses of one law firm for the
Administrator), including all reasonable fees and expenses actually incurred in
connection with amendments to this Agreement or any other Transaction Document,
the granting of any waivers under this Agreement or any other Transaction
Document, and audit and due diligence fees (limited as provided in this
Agreement), and (b) during the continuation of a Termination Event, all
reasonable and documented out-of-pocket fees and expenses (including reasonable
and properly documented attorneys’ fees and expenses) incurred by the
Administrator, the Purchasers and the Purchaser Agents in connection with the
enforcement or protection of its rights under this Agreement or any other
Transaction Document.
Section 5.5    No Proceedings; Limitation on Payments.
(a)    Each of the Seller, the Servicer, the Administrator, the Purchaser Agents
and the Purchasers and each assignee of the Purchased Interest or any interest
therein, and each Person that enters into a commitment to purchase the Purchased
Interest or interests therein, hereby covenants and agrees that it will not
institute against, or join any other Person in instituting against, any Conduit
Purchaser any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding, or any other proceeding under any federal or state bankruptcy or
similar law, for one year and one day after the latest maturing Note issued by
such Conduit Purchaser is paid in full. The provisions of this paragraph shall
survive any termination of this Agreement.
(b)    Each of the Servicer, the Administrator, the Purchaser Agents and the
Purchasers and each assignee of the Purchased Interest or any interest therein,
and each Person that enters into a commitment to purchase the Purchased Interest
or interests therein, hereby covenants and agrees that it will not institute
against, or join any other Person in instituting against, the Seller any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceeding,
or any other proceeding under any federal or state bankruptcy or similar law,
for one year and one day after the Final Payout Date; provided, that the
Administrator may take any such action with the prior written consent of the
Majority Purchaser Agents. The provisions of this paragraph shall survive any
termination of this Agreement.
(c)    Notwithstanding any provisions contained in this Agreement to the
contrary, no Conduit Purchaser shall, or shall be obligated to, pay any amount,
if any, payable by it pursuant to this Agreement or any other Transaction
Document unless (i) such Conduit Purchaser has received





--------------------------------------------------------------------------------





funds which may be used to make such payment and which funds are not required to
repay such Conduit Purchaser’s Notes when due and (ii) after giving effect to
such payment, either (x) such Conduit Purchaser could issue Notes to refinance
all of its outstanding Notes (assuming such outstanding Notes matured at such
time) in accordance with the program documents governing such Conduit
Purchaser’s securitization program or (y) all such Conduit Purchaser’s Notes are
paid in full. Any amount which a Conduit Purchaser does not pay pursuant to the
operation of the preceding sentence shall not constitute a claim (as defined in
§101 of the Bankruptcy Code) against or company obligation of such Conduit
Purchaser for any such insufficiency unless and until such Conduit Purchaser
satisfies the provisions of clauses (i) and (ii) above. The provisions of this
paragraph shall survive any termination of this Agreement.
Section 5.6    Confidentiality.
(a)    Unless otherwise required by Applicable Law, each of the Seller and the
Servicer will agree to maintain the confidentiality of the Transaction Documents
(and all drafts thereof) in communications with third parties and otherwise;
provided, that any Transaction Document may be disclosed: (a) to third parties
to the extent such disclosure is made pursuant to a written agreement of
confidentiality in form and substance reasonably satisfactory to the
Administrator and each Purchaser Agent, (b) to the Seller’s legal counsel,
financial advisors and auditors if they agree to hold it confidential, subject
to Applicable Law, (c) in connection with any legal proceeding arising out of or
in connection with this Agreement or any other Transaction Document or the
preservation or maintenance of that party’s rights hereunder or thereunder, (d)
if required to do so by a court of competent jurisdiction whether in pursuance
of any procedure for discovering documents or otherwise, (e) in connection with
a party’s compliance with any law pursuant to which that party is required or
accustomed to act (including applicable SEC requirements) and (f) to the extent
necessary to comply with law or any legal process, or as part of its normal
reporting or review procedures, to any Governmental Authority having
jurisdiction over the Seller or the Servicer, the Originators or the Parent. The
restrictions in the preceding sentence shall not apply to disclosures to any
party to this Agreement by any other party thereto, information already known to
a recipient otherwise than in breach of this confidentiality agreement,
information also received from another source on terms not requiring it to be
kept confidential, or information that is or becomes publicly available
otherwise than in breach of this Section 5.6(a).
(b)    Unless otherwise required by Applicable Law (in which case, the
disclosing Person shall (i) promptly notify the Seller, the Parent, the Servicer
and the Originators in advance of such disclosure, to the extent permitted by
Applicable Law, and (ii) furnish only that portion of the information which in
the good faith determination of the applicable Person is legally required to
disclose), each of the Administrator, the Purchaser Agents and the Purchasers
will agree to maintain the confidentiality of non-public information regarding
the Seller, the Parent, the Servicer and the Originators; provided, that such
information may be disclosed to: (i) third parties to the extent such disclosure
is made pursuant to a written agreement of confidentiality in form and substance
reasonably satisfactory to the Parent, the Servicer, the Seller and the
Originators, (ii) legal counsel and auditors of the Purchasers, the Purchaser
Agents or the Administrator if they agree to hold it confidential, (iii) any
nationally recognized statistical rating organization, (iv) any Program Support
Provider or potential Program Support Provider (if they agree to hold it
confidential), and (v) any





--------------------------------------------------------------------------------





placement agency placing any Conduit Purchaser’s commercial paper notes and (vi)
any Governmental Authority having jurisdiction over the Administrator, any
Purchaser Agent, any Purchaser, or any Program Support Provider.
Section 5.7    GOVERNING LAW AND JURISDICTION.
(a)    THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ANY OTHERWISE APPLICABLE
CONFLICTS OF LAW PRINCIPLES (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK).
(b)    ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT MAY BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES FOR THE
SOUTHERN DISTRICT OF NEW YORK; AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT,
EACH OF THE PARTIES HERETO CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY,
TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH OF THE PARTIES HERETO
IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT PERMITTED BY LAW, ANY OBJECTION,
INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM
NON CONVENIENS, THAT IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION
OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS AGREEMENT OR ANY DOCUMENT
RELATED HERETO. EACH OF THE PARTIES HERETO WAIVES PERSONAL SERVICE OF ANY
SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH SERVICE MAY BE MADE BY ANY OTHER
MEANS PERMITTED BY NEW YORK LAW.
Section 5.8    Execution in Counterparts.
This Agreement may be executed in any number of counterparts, each of which,
when so executed, shall be deemed to be an original, and all of which, when
taken together, shall constitute one and the same agreement.
Section 5.9    Survival of Termination.
The provisions of Sections 1.7, 1.8, 1.10, 1.18, 1.19, 3.1, 3.2, 4.14, 5.4, 5.5,
5.6, 5.7, 5.9, 5.10 and 5.14 shall survive any termination of this Agreement.
Section 5.10    WAIVER OF JURY TRIAL.
EACH OF THE PARTIES HERETO WAIVES ITS RESPECTIVE RIGHTS TO A TRIAL BY JURY OF
ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR RELATED TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY IN ANY ACTION, PROCEEDING OR
OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY OF THE PARTIES AGAINST ANY OTHER
PARTY OR PARTIES, WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS OR
OTHERWISE. EACH OF THE





--------------------------------------------------------------------------------





PARTIES HERETO AGREES THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY A
COURT TRIAL WITHOUT A JURY. WITHOUT LIMITING THE FOREGOING, EACH OF THE PARTIES
HERETO FURTHER AGREES THAT ITS RESPECTIVE RIGHT TO A TRIAL BY JURY IS WAIVED BY
OPERATION OF THIS SECTION AS TO ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING
THAT SEEKS, IN WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF
THIS AGREEMENT OR ANY PROVISION HEREOF. THIS WAIVER SHALL APPLY TO ANY
SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT.
Section 5.11    Entire Agreement.
This Agreement and the other Transaction Documents embody the entire agreement
and understanding between the parties hereto, and supersede all prior or
contemporaneous agreements and understandings of such Persons, verbal or
written, relating to the subject matter hereof and thereof.
Section 5.12    Headings.
The captions and headings of this Agreement and any Exhibit, Schedule or Annex
hereto are for convenience of reference only and shall not affect the
interpretation hereof or thereof.
Section 5.13    Right of Setoff.
Each Purchaser is hereby authorized (in addition to any other rights it may
have), at any time during the continuance of a Termination Event, to setoff,
appropriate and apply (without presentment, demand, protest or other notice
which are hereby expressly waived) any deposits and any other indebtedness held
or owing by such Purchaser (including by any branches or agencies of such
Purchaser) to, or for the account of, the Seller against amounts owing by the
Seller hereunder (even if contingent or unmatured); provided that such Purchaser
shall notify the Seller concurrently with such setoff.
Section 5.14    Purchaser Groups’ Liabilities.
The obligations of the Administrator, each Purchaser Agent and each Purchaser
under the Transaction Documents are solely the corporate obligations of such
Person. No recourse shall be had for any obligation or claim arising out of or
based upon any Transaction Document against any member, employee, officer,
director or incorporator of any such Person.
Section 5.15    Sharing of Recoveries.
Each Purchaser agrees that if it receives any recovery, through set-off,
judicial action or otherwise, on any amount payable or recoverable hereunder in
a greater proportion than should have been received hereunder or otherwise
inconsistent with the provisions hereof, then the recipient of such recovery
shall purchase for cash an interest in amounts owing to the other Purchasers (as
return of Capital or otherwise), without representation or warranty except for
the representation and





--------------------------------------------------------------------------------





warranty that such interest is being sold by each such other Purchaser free and
clear of any Adverse Claim created or granted by such other Purchaser, in the
amount necessary to create proportional participation by the Purchaser in such
recovery. If all or any portion of such amount is thereafter recovered from the
recipient, such purchase shall be rescinded and the purchase price restored to
the extent of such recovery, but without interest.
Section 5.16    USA PATRIOT Act.
Each of the Administrator and each of the Purchasers hereby notifies the Seller
and the Servicer that pursuant to the requirements of the USA PATRIOT Act, Title
III of Pub. L. 107-56 (signed into law October 26, 2001) (the “PATRIOT Act”),
the Administrator, the Purchaser Agents and the Purchasers may be required to
obtain, verify and record information that identifies the Seller, the Servicer,
the Originators and the Parent, which information includes the name, address,
tax identification number and other information regarding the Seller, the
Servicer, the Originators and the Parent that will allow the Administrator, the
Purchaser Agents and the Purchasers to identify the Seller, the Servicer, the
Originators and the Parent in accordance with the PATRIOT Act. This notice is
given in accordance with the requirements of the PATRIOT Act. Each of the Seller
and the Servicer agrees to provide the Administrator, the Purchaser Agents and
the Purchasers, from time to time, with all documentation and other information
required by bank regulatory authorities under “know your customer” and
anti-money laundering rules and regulations, including, without limitation, the
PATRIOT Act.
Section 5.17    Defaulting Purchasers
(a)    Notwithstanding any provision herein or in any Fee Letter to the
contrary, if any Related Committed Purchaser becomes a Defaulting Purchaser, for
so long as such Related Committed Purchaser is a Defaulting Purchaser, the
“Unused Fees” described in the RPA Fee Letter shall cease to accrue on the
undrawn portion (if any) of the Commitment of such Defaulting Purchaser.
(b)    No Defaulting Purchaser shall have any right to approve or disapprove any
amendment, waiver or consent under this Agreement (and any amendment, waiver or
consent which by its terms requires the consent of all Purchasers or each
affected Purchaser may be effected with the consent of the applicable Purchasers
other than Defaulting Purchasers), except that (x) the Commitment of any
Defaulting Purchaser may not be increased or extended without the consent of
such Purchaser and (y) any waiver, amendment or modification requiring the
consent of all Purchasers or each affected Purchaser that by its terms affects
any Defaulting Purchaser more adversely than other affected Purchasers shall
require the consent of such Defaulting Purchaser.
Section 5.18    Construction.
The parties acknowledge and agree that this Agreement shall not be construed
more favorably in favor of any party hereto based upon which party drafted the
same, it being acknowledged that all parties hereto contributed substantially to
the drafting and negotiation of this Agreement.





--------------------------------------------------------------------------------





Section 5.19    Interpretation; Accounting Terms and Principles.
For purposes of this Agreement and all such certificates and other documents
delivered in connection herewith, unless the context otherwise requires or
unless otherwise specifically provided herein: (a) except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time (subject to
the immediately succeeding paragraph); (b) all terms used in Article 9 of the
UCC in the State of New York, and not specifically defined herein, are used
herein as defined in such Article 9; (c) references to any amount as on deposit
or outstanding on any particular date means such amount at the close of business
on such day; (d) the words “hereof,” “herein” and “hereunder” and words of
similar import refer to such agreement (or the certificate or other document in
which they are used) as a whole and not to any particular provision of such
agreement (or such certificate or document); (e) references to any Section,
Annexes, Schedule or Exhibit are references to Sections, Annexes, Schedules and
Exhibits in or to such agreement (or the certificate or other document in which
the reference is made), and references to any paragraph, subsection, clause or
other subdivision within any Section or definition refer to such paragraph,
subsection, clause or other subdivision of such Section or definition; (f) the
term “including” means “including without limitation”; (g) references to any
Applicable Law refer to that Applicable Law as amended from time to time and
include any successor Applicable Law; (h) references to any agreement refer to
that agreement as from time to time amended, restated or supplemented or as the
terms of such agreement are waived or modified in accordance with its terms; (i)
references to any Person include that Person’s permitted successors and assigns;
(j) headings are for purposes of reference only and shall not otherwise affect
the meaning or interpretation of any provision hereof; (k) unless otherwise
provided, in the calculation of time from a specified date to a later specified
date, the term “from” means “from and including”, and the terms “to” and “until”
each means “to but excluding”; (l) terms in one gender include the parallel
terms in the neuter and opposite gender; and (m) the term “or” is not exclusive.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective signatories thereunto duly authorized, as of the date first
above written.


 
CE RECEIVABLES LLC,
 
as the Seller
 
 
 
 
By:
/s/ Chuck B. Kyrish
 
Name:
Chuck B. Kyrish
 
Title:
Vice President and Treasurer
 
 
 
 
Address:
 
CE Receivables LLC
 
 
 
222 W. Las Colinas Blvd., Ste. 900
 
 
 
Irving, TX 75039
 
 
 
 
 
Attention:
 
Chuck B. Kyrish
 
Telephone:
 
972-443-4000
 
Facsimile:
 
972-443-8405
 
Email:
 
chuck.kyrish@celanese.com
 
 
 
 
 
With a copy to:
 
 
 
Dmitry Buriko
 
Telephone: 972-443-4000
 
Email: dmitry.buricko@celanese.com
 
 
 
James R. Peacock III
 
Telephone: 972-443-4000
 
Email: james.peacock@celanese.com



Receivables Purchase Agreement
(CE Receivables LLC)

--------------------------------------------------------------------------------




 
CELANESE INTERNATIONAL
 
CORPORATION,
 
as the initial Servicer
 
 
 
 
By:
/s/ Ronnie D. Berry
 
Name:
Ronnie D. Berry
 
Title:
Vice President, Global Taxes
 
 
 
 
Address:
 
Celanese International Corporation
 
 
 
222 W. Las Colinas Blvd., Ste. 900
 
 
 
Irving, TX 75039
 
 
 
 
 
Attention:
 
Chuck B. Kyrish
 
Telephone:
 
972-443-4000
 
Facsimile:
 
972-443-8405
 
Email:
 
chuck.kyrish@celanese.com
 
 
 
 
 
With a copy to:
 
 
 
Dmitry Buriko
 
Telephone: 972-443-4000
 
Email: dmitry.buricko@celanese.com
 
 
 
James R. Peacock III
 
Telephone: 972-443-4000
 
Email: james.peacock@celanese.com



Receivables Purchase Agreement
(CE Receivables LLC)

--------------------------------------------------------------------------------




 
SUMITOMO MITSUI BANKING
 
CORPORATION, as Related Committed
 
Purchaser and as an LC Bank
 
 
 
 
By:
/s/ Michael Maguire
 
Name:
Michael Maguire
 
Title:
Executive Director
 
 
 
 
Address:
 
277 Park Ave
 
 
 
New York, NY 10172
 
 
 
 
 
Email:
 
michael_maguire@smbcgroup.com



Receivables Purchase Agreement
(CE Receivables LLC)

--------------------------------------------------------------------------------




 
SMBC NIKKO SECURITIES AMERICA, INC.,
 
as Purchaser Agent
 
 
 
 
By:
/s/ Masayoshi Hirabayashi
 
Name:
Masayoshi Hirabayashi
 
Title:
Managing Director & Joint General Manager
 
 
 
 
Address:
 
227 Park Ave.
 
 
 
New York, NY 10172
 
 
 
Attn: Masayoshi Hirabayashi
 
 
 
Tel: 646-424-3242
 
Email:
 
mhirabayashi@smbcnikko-si.com
 
 
 
siasg@smbcnikko-si.com



Receivables Purchase Agreement
(CE Receivables LLC)

--------------------------------------------------------------------------------




 
PNC BANK, NATIONAL ASSOCIATION, as a
 
Related Committed Purchaser, an LC Bank and a
 
Purchaser Agent
 
 
 
 
By:
/s/ Michael Brown
 
Name:
Michael Brown
 
Title:
Senior Vice President
 
 
 
 
Address:
 
PNC Bank, National Association
 
 
 
300 Fifth Avenue
 
 
 
Pittsburgh, PA 15222
 
 
 
Attn: Robyn Reeher
 
 
 
Chuck B. Kyrish
 
 
 
Tel: (412) 768-3090
 
 
 
Fax: (412) 762-9184
 
 
 
 
 
PNC CAPITAL MARKETS LLC, as Structuring
 
Agent
 
 
 
By:
/s/ Michael Brown
 
Name:
Michael Brown
 
Title:
Managing Director



Receivables Purchase Agreement
(CE Receivables LLC)

--------------------------------------------------------------------------------





EXHIBIT I
DEFINITIONS
As used in this Agreement (including its Exhibits, Schedules and Annexes), the
following terms shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined). Unless
otherwise indicated, all Section, Annex, Exhibit and Schedule references in this
Exhibit are to Sections of and Annexes, Exhibits and Schedules to this
Agreement.
“Adjusted Aggregate LC Amount” means, at any time, the Aggregate LC Amount minus
the amount of cash collateral held in the LC Collateral Accounts at such time.
“Adjusted Exposure” means, with respect to any Purchaser Group or any Purchaser
therein, the excess (if any) of such Purchaser Group’s Exposure, over the amount
of cash collateral held in the LC Collateral Account for such Purchaser Group.
“Administrative Services Agreement” means that Administrative Services Agreement
dated as of the date hereof between Celanese International and the Seller.
“Administrator” has the meaning set forth in the preamble to this Agreement.
“Adverse Claim” means a lien, security interest or other charge or encumbrance,
or any other type of preferential arrangement; it being understood that any
thereof in favor of, or assigned to, the Administrator (for the benefit of the
Purchasers) shall not constitute an Adverse Claim.
“Affected Person” means the Administrator, any Purchaser Agent, any Purchaser,
any Program Support Provider.
“Affiliate” means, as to any Person, (a) any Person directly or indirectly
controlling or controlled by, or under direct or indirect common control with,
such Person and (b) in the case of each Conduit Purchaser, the holder(s) of its
capital stock or membership interests, as the case may be. A Person shall be
deemed to control another Person for purposes of this definition if such Person
possesses, directly or indirectly, the power to direct, or cause the direction
of, the management and policies of the other Person, whether through the
ownership of voting securities, common directors, trustees or officers, by
contract or otherwise.
“Aggregate Capital” means at any time the aggregate outstanding Capital of all
Purchasers at such time.
“Aggregate Discount” means, at any time, the sum of the aggregate for each
Purchaser of the accrued and unpaid Discount with respect to each such
Purchaser’s Capital at such time.
“Aggregate LC Amount” means the aggregate amount available to be drawn under all
Letters of Credit issued by all LC Banks.
“Agreement” has the meaning set forth in the preamble to the Receivables
Purchase Agreement to which this Exhibit I is attached and made a part.




--------------------------------------------------------------------------------




“Alternate Rate” means, for any Settlement Period for any Capital (or portion
thereof) funded by any Purchaser other than through the issuance of Notes, an
interest rate per annum equal to: (a) solely with respect to SMBC or PNC, as a
Purchaser, (i) the daily weighted average LMIR for such Settlement Period
(weighed based on the amount of the applicable Purchaser’s outstanding Capital
on each day) or (ii) solely for any Portion of Capital for such Settlement
Period for which LMIR is unavailable as described in Section 1.9, the daily
average Base Rate for such Settlement Period or (b) with respect to any
Purchaser other than SMBC or PNC, (i) the Euro‑Rate for such Settlement Period
or (ii) solely for any Portion of Capital for such Settlement Period for which
the Euro-Rate is unavailable as described in Section 1.9, the daily average Base
Rate for such Settlement Period; provided, however, that the “Alternate Rate”
for any day while a Termination Event has occurred and is continuing shall be an
interest rate equal to the Default Rate.
“Applicable Law” means, with respect to any Person, (x) all provisions of law,
statute, treaty, ordinance, rule, regulation, requirement, restriction, permit,
certificate, decision, directive or order of any Governmental Authority
applicable to such Person or any of its property and (y) all judgments,
injunctions, orders and decrees of all courts and arbitrators in proceedings or
actions in which such Person is a party or by which any of its property is
bound. For the avoidance of doubt, FATCA shall constitute an “Applicable Law”
for all purposes of Section 1.10.
“Approved Third Party Collections” ” means funds deposited into any Lock-Box
Account related to (i) receivables owed by an Obligor to Fortron Industries LLC,
but billed together with certain Receivables of Ticona Polymers, Inc. or (ii)
receivables owed by account debtors and others to Celanese Sales Germany GMBH,
successor to Nutrinova Nutrition Specialties & Food Ingredients GmbH, KEP
Americas Engineering Plastics, LLC, Celanese EVA Performance Polymers LLC,
Celanese Canada ULC or Grupo Celanese, S. de R.L. de C.V.
“Attorney Costs” means the reasonable and properly documented out-of-pocket
fees, charges and disbursements of one counsel for the Administrator and the
other Indemnified Parties taken as a whole and, in the case of any conflict of
interest, one additional counsel to each group of affected Indemnified Parties
similarly situated taken as a whole.
“Bankruptcy Code” means the Title 11 of the United States Code (11 U.S.C. § 101,
et seq.), as amended from time to time.
“Base Rate” means, for any day and any Purchaser Group, a fluctuating interest
rate per annum as shall be in effect from time to time, which rate shall be at
all times equal to the greater of:
(a)    the rate of interest in effect for such day as publicly announced from
time to time by the applicable Purchaser Agent or its Affiliate as its
“reference rate” or “prime rate”, as applicable; provided that such “reference
rate” or “prime rate” is set by the applicable Purchaser Agent or its Affiliate
based upon various factors, including such Person’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above or below such announced
rate, and is not necessarily the lowest rate charged to any customer; and




--------------------------------------------------------------------------------




(b)    0.50% per annum above the latest Federal Funds Rate.
“Beneficial Owner” means, for the Seller, each of the following: (a) each
individual, if any, who, directly or indirectly, owns 25% or more of the
Seller’s Capital Stock; and (b) a single individual with significant
responsibility to control, manage, or direct the Seller.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, New York City or Dallas, Texas, and (i) if this definition of
“Business Day” is utilized in connection with the Euro‑Rate or LMIR, such day is
also a day on which dealings in deposits in U.S. Dollars are conducted by and
between banks in the London interbank eurodollar market and (ii) if this
definition of “Business Day” is utilized in connection with the Canadian
Collection Account or funds on deposit therein, such day is also a day on which
commercial banks are not authorized or required to close under the laws of
Canada (or any province or municipal jurisdiction thereof) applicable to the
Canadian Collection Account and the bank maintaining the Canadian Collection
Account.
“Canadian Collection Account” means deposit account number 2015762005 maintained
by Citibank, N.A. in the name of CNA Holdings LLC.
“Canadian Obligor” means an Obligor which (i) if a natural person, is a resident
of Canada or (ii) if a corporation or other business organization, is organized
under the laws of Canada or any political subdivision thereof, or is a resident
of Canada or any political subdivision thereof.
“Capital” means, with respect to any Purchaser, without duplication, the
aggregate amounts (i) paid to, or on behalf of, the Seller in connection with
all Funded Purchases made by such Purchaser pursuant to Section 1.2(b) of this
Agreement and (ii) with respect to the Purchaser that is an LC Bank, paid by
such LC Bank with respect to all drawings under Letters of Credit to the extent
such drawings have not been reimbursed by the Seller, as reduced from time to
time by Collections distributed to the Purchasers (or their respective Purchaser
Agents on their behalf) and applied on account of such Capital pursuant to
Section 1.4(d) of this Agreement; provided, that if such Capital shall have been
reduced by any distribution and thereafter all or a portion of such distribution
is rescinded or must otherwise be returned for any reason, such Capital shall be
increased by the amount of such rescinded or returned distribution as though it
had not been made.
“Celanese Credit Agreement” means that certain Credit Agreement, dated as of
January 7, 2019, among the Parent, as “Holdings,” CUSH and certain subsidiaries
thereof, as borrowers, Bank of America, N.A., as administrative agent, a swing
line lender and an L/C issuer, and the other lenders from time to time party
thereto, as amended, restated, supplemented or otherwise modified from time to
time.
“Celanese International” has the meaning set forth in the preamble to this
Agreement.
“Celanese Party” means each of the Seller, Celanese International, each
Originator, the Parent and any Affiliate of any of the foregoing that becomes a
party to any Transaction Document.




--------------------------------------------------------------------------------




“Certificate of Beneficial Ownership” means, for the Seller, a certificate in
form and substance acceptable to the Administrative Agent (as amended or
modified by the Administrative Agent from time to time in its sole discretion),
certifying, among other things, the Beneficial Owner of the Seller.
“Change in Control” means the occurrence of any of the following:
(a)    CUSH ceases to own, directly or indirectly, 100% of the issued and
outstanding capital stock, membership interests and all other equity interests
of the Servicer and each Originator free and clear of all Adverse Claims;
(b)    Celanese Sales U.S. Ltd. (as successor to Celanese U.S. Sales LLC), a
Texas limited partnership, ceases to own, directly, 100% of the issued and
outstanding membership interests and all other equity interests of the Seller
free and clear of all Adverse Claims;
(c)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of 50% or more of the equity securities of Parent entitled to vote
for members of the board of directors or equivalent governing body of Parent on
a fully-diluted basis (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option right);
(d)    during any period of 12 consecutive months, a majority of the members of
the board of directors or other equivalent governing body of Parent cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period (ii) whose election or nomination
to that board or equivalent governing body was approved by individuals referred
to in clause (i) above constituting at the time of such election or nomination
at least a majority of that board or equivalent governing body or (iii) whose
election or nomination to that board or other equivalent governing body was
approved by individuals referred to in clauses (i) and (ii) above constituting
at the time of such election or nomination at least a majority of that board or
equivalent governing body; or
(e)    Parent shall fail to own, directly or indirectly, beneficially and of
record, 100% of the issued and outstanding Equity Interests of CUSH.
“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption of any law, rule, regulation or treaty or (b) any
change in any law, rule, regulation or treaty or in the official administration,
interpretation, implementation or application thereof by any Governmental
Authority; provided that notwithstanding anything herein to the contrary, (x)
the




--------------------------------------------------------------------------------




Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to the agreements reached by the Basel
Committee on Banking Supervision in “Basel III: A Global Regulatory Framework
for More Resilient Banks and Banking Systems” (as amended, supplemented or
otherwise modified or replaced from time to time), shall in each case be deemed
to be a “Change in Law”, regardless of the date enacted, adopted or issued.
“Closing Date” means August 28, 2013.
“Code” means the Internal Revenue Code of 1986, as amended.
“Collections” means, with respect to any Pool Receivable: (a) all funds that are
received by any Originator, the Seller, the Servicer, the Parent, any Affiliate
of any of the foregoing or any other Person on their behalf in payment of any
amounts owed in respect of such Receivable (including purchase price, finance
charges, interest and all other charges), or applied to amounts owed in respect
of such Receivable (including insurance payments and net proceeds of the sale or
other disposition of repossessed goods or other collateral or property of the
related Obligor or any other Person directly or indirectly liable for the
payment of such Pool Receivable and available to be applied thereon), (b) all
amounts deemed to have been received pursuant to Section 1.4(e) of this
Agreement, and (c) all other proceeds of such Pool Receivable.
“Commitment” means, with respect to any Related Committed Purchaser or LC Bank,
as applicable, the maximum aggregate amount which such Purchaser is obligated to
pay hereunder on account of all Funded Purchases and all drawings under all
Letters of Credit, on a combined basis, as set forth on Schedule IV or in the
applicable Transfer Supplement or other agreement pursuant to which it became a
Purchaser, as such amount may be modified pursuant to any subsequent assignment
pursuant to Section 5.3 or pursuant to a reduction in the Purchase Limit
pursuant to Section 1.1(b) of this Agreement. If the context so requires,
“Commitment” also refers to a Purchaser’s obligation to make Purchases and/or
issue Letters of Credit hereunder.
“Commitment Percentage” means, for each Related Committed Purchaser or related
LC Bank in a Purchaser Group, the Commitment of such Related Committed Purchaser
or related LC Bank, as the case may be, divided by the total of all Commitments
of all Related Committed Purchasers or related LC Banks, as the case may be, in
such Purchaser Group.
“Concentration Percentage” means (a) except as provided in clause (b) below, (i)
for any Group A Obligor, 12.00%, (ii) for any Group B Obligor, 12.00%, (iii) for
any Group C Obligor, 6.00% and (iv) for any Group D Obligor, 3.00% and (b) for
Henkel Global Supply Chain B.V. and any other Subsidiary of the Henkel Parent
Company pre-approved in writing by each Purchaser Agent (each, a “Special
Obligor”), the Concentration Percentage applicable to such Special Obligor shall
be the Concentration Percentage, as determined pursuant to clause (a) hereof,
then applicable to the Henkel Parent Company (the “Special Concentration
Limit”); provided, however, that if the aggregate Outstanding Balance of Pool
Receivables owing by any Special Obligor that constitute Past Due Receivables is
not less than 25.0% of the aggregate Outstanding Balance of all Pool




--------------------------------------------------------------------------------




Receivables owing by such Special Obligor, then the Special Concentration Limit
with respect to such Special Obligor may be cancelled upon written notice by the
Administrator or any Purchaser Agent, and thereafter, in each case, the
Concentration Percentage for such Special Obligor(s) shall be determined
pursuant to clause (a) above. For purposes of this definition, “Past Due
Receivable” means a Receivable as to which any payment, or part thereof, remains
unpaid for more than sixty (60) days from the original due date for such
payment.
“Conduit Purchaser” means each commercial paper conduit that is or becomes a
party to this Agreement as a “Conduit Purchaser.” As of the Sixth Amendment
Date, there are no Conduit Purchasers.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Contract” means, with respect to any Receivable, any and all contracts,
instruments, agreements, leases, invoices, notes or other writings pursuant to
which such Receivable arises or that evidence such Receivable or under which an
Obligor becomes or is obligated to make payment in respect of such Receivable.
“CP Asset” means (i) any asset acquired by Ticona Polymers, Inc. from Cool
Options, Inc. (successor by merger to Cool Polymers, Inc.) pursuant to that
Asset Purchase Agreement dated on or about October 20, 2014, including any
receivables originated by Cool Options, Inc. or Cool Polymers, Inc. prior to the
purchase thereof by Ticona Polymers, Inc, and (ii) any other asset identified on
the books or records of Ticona Polymers, Inc. that is related to the business
acquired by Ticona Polymers, Inc. from Cool Options, Inc. pursuant to such Asset
Purchase Agreement (whether or not such asset was acquired in connection with
the Asset Purchase Agreement or thereafter, and whether or not acquired from
Cool Options, Inc.).
“CP Rate” means, for any Conduit Purchaser and for any Settlement Period for any
Portion of Capital, (a) the per annum rate equivalent to the weighted average
cost (as determined by the applicable Purchaser Agent and which shall include
commissions of placement agents and dealers, incremental carrying costs incurred
with respect to Notes of such Person maturing on dates other than those on which
corresponding funds are received by such Conduit Purchaser, other borrowings by
such Conduit Purchaser (other than under any Program Support Agreement) and any
other costs associated with the issuance of Notes) of or related to the issuance
of Notes that are allocated, in whole or in part, by the applicable Conduit
Purchaser to fund or maintain such Portion of Capital (and which may be also
allocated in part to the funding of other assets of such Conduit Purchaser);
provided, however, that if any component of such rate is a discount rate, in
calculating the “CP Rate” for such Portion of Capital for such Settlement
Period, the applicable Purchaser Agent shall for such component use the rate
resulting from converting such discount rate to an interest bearing equivalent
rate per annum; provided, further, that notwithstanding anything in this
Agreement or the other Transaction Documents to the contrary, the Seller agrees
that any amounts payable to Conduit Purchasers in respect of Discount for any
Settlement Period with respect to any Portion of Capital funded by such Conduit
Purchasers at the CP Rate shall include an amount equal to the portion of the
face amount of the outstanding Notes issued to fund or maintain such Portion of
Capital that corresponds to the portion of the proceeds of such Notes that was
used to pay the interest




--------------------------------------------------------------------------------




component of maturing Notes issued to fund or maintain such Portion of Capital,
to the extent that such Conduit Purchaser had not received payments of interest
in respect of such interest component prior to the maturity date of such
maturing Notes (for purposes of the foregoing, the “interest component” of Notes
equals the excess of the face amount thereof over the net proceeds received by
such Conduit Purchaser from the issuance of Notes, except that if such Notes are
issued on an interest-bearing basis, its “interest component” will equal the
amount of interest accruing on such Notes through maturity) or (b) any other
rate agreed to by the Seller and such Conduit Purchaser as the “CP Rate” for
such Conduit Purchaser in the document pursuant to which such Person becomes a
party as a Conduit Purchaser to this Agreement, or any other writing or
agreement provided by such Conduit Purchaser to the Seller, the Servicer and the
applicable Purchaser Agent from time to time. The “CP Rate” for any Conduit
Purchaser for any day while a Termination Event has occurred and is continuing
shall be an interest rate equal to the greater of (x) the CP Rate determined
without giving effect to this sentence and (y) the Default Rate.
“Credit and Collection Policy” means the credit and collection policies of the
Celanese Parties in effect, and delivered by the Servicer to the Administrator,
on the Closing Date, as from time to time modified in compliance with this
Agreement.
“CUSH” means Celanese US Holdings LLC, a Delaware limited liability company.
“Days’ Sales Outstanding” means, for any calendar month, an amount computed as
of the last day of such calendar month equal to: (a) the average of the
Outstanding Balance of all Pool Receivables as of the last day of each of the
three most recent calendar months ended on the last day of such calendar month,
divided by (b) (i) the aggregate initial Outstanding Balance of all Pool
Receivables generated by the Originators during the three most recent calendar
months ended on the last day of such calendar month, divided by (ii) 90.
“Debt” means, as to any Person at any time, without duplication, any and all
indebtedness, obligations or liabilities (whether matured or unmatured,
liquidated or unliquidated, direct or indirect, absolute or contingent, or joint
or several) of such Person for or in respect of: (i) borrowed money, (ii) 
bonds, notes, debentures or similar instruments, (iii) reimbursement obligations
under any drawn letter of credit, (iv) any other transaction (including
production payments (excluding royalties), installment purchase agreements,
forward sale or purchase agreements, capitalized leases and conditional sales
agreements) having the commercial effect of a borrowing of money entered into by
such Person to finance its operations or capital requirements (but not including
(x) any earn-out obligation until such obligation becomes a liability on the
balance sheet of such Person in accordance with GAAP and (y) accounts payable
incurred in the ordinary course of such Person’s business payable on terms
customary in the trade), or (v) any Guaranty of any such indebtedness of another
Person.
“Deemed Collections” has the meaning set forth in Section 1.4(e)(ii) of this
Agreement.
“Default Rate” means, at any time, an interest rate per annum equal to: the
greater of (i) LMIR plus 2.00% per annum and (ii) the Base Rate.




--------------------------------------------------------------------------------




“Default Ratio” means the ratio (expressed as a percentage) calculated as of the
last day of each calendar month, of (i) the aggregate Outstanding Balance of all
Defaulted Receivables on such day to (ii) the aggregate Outstanding Balance of
all Receivables on such day.
“Defaulted Receivable” means a Receivable:
(a)    which remains unpaid for more than 120 days from the original due date;
(b)    as to which an Insolvency Proceeding shall have occurred with respect to
the Obligor thereof; or
(c)    which, consistent with the Credit and Collection Policy, would be written
off as uncollectible;
it being understood and agreed that, solely for the purpose of calculating the
Default Ratio, the Outstanding Balance of any Defaulted Receivable shall be
computed without giving effect to any open credit memos or credit balances; and
provided that any Receivable described in clause (b) or (c) above shall only
constitute a Defaulted Receivable for the 30-day period following the date of
commencement of the related Insolvency Proceeding or write-off, as the case may
be.
“Defaulting Purchaser” means any Related Committed Purchaser that (a) has failed
to (i) perform its obligation to fund any portion of its Purchases or (ii) pay
over to the Administrator or any Purchaser any other amount within two Business
Days of the date required to be funded or paid by it hereunder, unless, in the
case of clause (i) above, such Related Committed Purchaser notifies the
Administrator and the Seller in writing that such failure is the result of such
Related Committed Purchaser’s good faith determination that a condition
precedent to funding (specifically identified and including the particular
default, if any) has not been satisfied, (b) has notified the Seller, the
Administrator or any Purchaser in writing, or has made a public statement to the
effect, that it does not intend to comply with any of its funding obligations
under this Agreement or any other Transaction Document or generally under other
agreements in which it commits or extends credit (unless such writing or public
statement relates to such Related Committed Purchaser’s obligation to fund any
portion of its Purchases and states that such position is based on such Related
Committed Purchaser’s good faith determination that a condition precedent to
funding (specifically identified and including the particular default, if any)
has not been satisfied), (c) has failed, within three Business Days after
written request by the Administrator or the Seller, to confirm in writing in a
manner satisfactory to the Administrator and the Seller, that it will comply
with the terms of this Agreement and the other Transaction Documents relating to
its obligations to fund prospective Purchases under this Agreement (provided
that such Related Committed Purchaser shall cease to be a Defaulting Purchaser
pursuant to this clause (c) upon receipt of such written confirmation by the
Administrator and the Seller), (d) has, or has a direct or indirect parent
company that has, (i) become the subject of a proceeding under any bankruptcy or
insolvency proceeding or (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such capacity; provided that, for the
avoidance of doubt, a Related Committed Purchaser




--------------------------------------------------------------------------------




shall not be a Defaulting Purchaser solely by virtue of the ownership or
acquisition of any equity interest in such Related Committed Purchaser or any
direct or indirect parent company thereof by a Governmental Authority so long as
such ownership interest does not result in or provide such Related Committed
Purchaser with immunity from the jurisdiction of courts within the United States
or from the enforcement of judgments or writs of attachment on its assets or
permit such Related Committed Purchaser (or such Governmental Authority) to
reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Related Committed Purchaser.“Dilution” the portion of any Receivable which
is reduced or canceled as a result of any of the events set forth in
Section 1.4(e)(i) of this Agreement.
“Dilution Horizon Ratio” means the ratio (expressed as a percentage), calculated
as of the last day of each calendar month, of (i) the sum of (x) 50.0% of the
aggregate initial Outstanding Balance of all Receivables generated by the
Originators during the calendar month prior to such month plus (y) the aggregate
initial Outstanding Balance of all Receivables generated by the Originators
during such month, to (ii) the Net Receivables Pool Balance as of the last day
of such month.
“Dilution Ratio” means the ratio (expressed as a percentage), calculated as of
the last day of each calendar month, of (i) the aggregate amount of Dilutions
during such month to (ii) the aggregate initial Outstanding Balance of all
Receivables generated by the Originators during the calendar month prior to such
month.
“Dilution Reserve Floor Percentage” means, on any day, a percentage equal to the
product of (a) the Expected Dilution, times (b) the Dilution Horizon Ratio.
“Dilution Spike” means the highest Dilution Ratio for any calendar month during
the twelve (12) most recently ended calendar months.
“Dilution Volatility Ratio” means, on any date, a percentage equal to the
product of (i) the Dilution Spike minus the Expected Dilution and (ii) the
Dilution Spike divided by the Expected Dilution.
“Discount” means:
(a)    for any Portion of Capital for any Settlement Period with respect to any
Purchaser to the extent such Portion of Capital will be funded by such Purchaser
during such Settlement Period through the issuance of Notes:
CPR x C x ED/360
(b)    for any Portion of Capital for any Settlement Period with respect to any
Purchaser to the extent such Portion of Capital will not be funded by such
Purchaser during such Settlement Period through the issuance of Notes or, if an
LC Bank has, or is deemed to have, Capital resulting from any drawing under a
Letter of Credit that has not been reimbursed pursuant to Section 1.14 of this
Agreement:




--------------------------------------------------------------------------------




AR x C x ED/Year
where:
AR
=    the Alternate Rate for such Portion of Capital for such Settlement Period
with respect to such Purchaser,

C
=    the Portion of Capital during such Settlement Period with respect to such
Purchaser,

CPR
=    the CP Rate for the Portion of Capital for such Settlement Period with
respect to such Purchaser,

ED
=    the actual number of days during such Settlement Period, and

Year
=    if such Portion of Capital is funded based upon: (i) the Euro-Rate or LMIR,
360 days, and (ii) the Base Rate, 365 or 366 days, as applicable;

provided, that no provision of this Agreement shall require the payment or
permit the collection of Discount in excess of the maximum permitted by
Applicable Law; and provided further, that Discount for the Portion of Capital
shall not be considered paid by any distribution to the extent that at any time
all or a portion of such distribution is rescinded or must otherwise be returned
for any reason.
“Dynamic Dilution Reserve Percentage” means the ratio (expressed as a
percentage), calculated on any day, of the product of (a) the sum of (i) the
Stress Factor multiplied by Expected Dilution, plus (ii) the Dilution Volatility
Ratio, times (b) the Dilution Horizon Ratio.
“Dynamic Loss Reserve Percentage” means a percentage equal to the product of (i)
Stress Factor, multiplied by (ii) the highest average of the Loss Ratios for any
three consecutive calendar months during the twelve most recent calendar months,
multiplied by (iii) the Loss Horizon Ratio.
“Eligible Receivable” means, at any time, a Pool Receivable that satisfies the
following:
(a)    the Receivable is an “account” or “payment intangible”, each as defined
in Article 9 of the Uniform Commercial Code as in effect from time to time in
the applicable jurisdiction;
(b)    the Obligor of the Receivable is: (i) a U.S. Obligor, Canadian Obligor,
or Foreign Obligor; (ii) not a debtor in any Insolvency Proceeding; (iii) not an
Affiliate of the Seller, the Servicer, any Originator or the Parent and (iv) not
a Sanctioned Person;
(c)    the Receivable is denominated in U.S. dollars and payable in the United
States of America;




--------------------------------------------------------------------------------




(d)    the Receivable is free of all Adverse Claims and freely
transferable/assignable (without requiring the consent of the related Obligor);
(e)    the Receivable represents a bona fide obligation of the Obligor to pay
the stated amount, and the Receivable, together with the related Contract, is
enforceable against the related Obligor in accordance with its terms, except as
such enforceability may be limited by bankruptcy, insolvency, reorganization or
other similar laws affecting the enforcement of creditors’ rights generally and
by general principles of equity, regardless of whether enforceability is
considered in a proceeding in equity or at law;
(f)    for which no Celanese Party has established any offset or netting
arrangements (including customer deposits and advance payments (including
payments relating to unearned revenues)) with the related Obligor in connection
with the ordinary course of payment of such Receivable;
(g)    which together with the Contract related thereto, does not contravene any
Applicable Law (including any applicable laws relating to usury, truth in
lending, fair credit billing, fair credit reporting, equal credit opportunity,
fair debt collection practices and privacy) and with respect to which no party
to the Contract related thereto is in violation of any such Applicable Law if
such violation would materially impair the collectability of such Receivable;
(h)    the Receivable satisfies in all material respects the applicable
requirements of the Credit and Collection Policy;
(i)    the Receivable has been billed and is due within 180 days of its original
billing date;
(j)    the Originator has validly sold or transferred all of its right, title
and interest in and to such Receivable to the Seller, and the Seller owns good
and marketable title to the Receivable, free and clear of any Adverse Claim
(other than any created hereunder);
(k)    the Receivable represents a specified amount earned and payable by the
related Obligor that is not subject to the performance of additional services or
the delivery of additional products or goods by the Seller or the Originators;
(l)    the Receivable is not a Defaulted Receivable;
(m)    the payment terms of the Receivable have not been amended in any material
respect since its creation, except in accordance with the Credit and Collection
Policy or as otherwise permitted in this Agreement;
(n)    the Receivable is not owed by an Obligor of which 25% or more of such
Obligor’s aggregate Receivables balance constitutes Defaulted Receivables;
(o)    the Receivable was not originated by a business line or division of a
Person (other than an Originator) that merged or was consolidated with or into
an Originator




--------------------------------------------------------------------------------




(whether originated before or after such merger or consolidation) unless (x)
such merger or consolidation complied with the applicable terms of the Purchase
and Sale Agreement and (y) the inclusion of such business line’s or division’s
Receivables as Eligible Receivables has been approved in writing by the
Administrator and each Purchaser Agent, such approvals not to be unreasonably
withheld or delayed so long as the Servicer, the Seller and the Originator shall
have provided the Administrator and each Purchaser Agent with such information
with respect to such merger or consolidation, such business line or division and
the affected Receivables as the Administrator or any Purchaser Agent has
reasonably requested;
(p)    the Receivable arises under a Contract that has not been modified,
extended or rewritten in any manner that could reasonably be expected to
adversely affect the collectability of the related Receivable in any material
way;
(q)    the Receivable represents part or all of the price of the sale of
“merchandise,” “insurance” or “services” within the meaning of Section 3(c)(5)
of the Investment Company Act; and
(r)    the purchase of which by Seller under the Purchase and Sale Agreement,
and by the Purchasers under this Agreement, each constitutes a “current
transaction” within the meaning of Section 3(a)(3) of the Securities Act of
1933.
“Equity Interests” of any Person shall mean any and all shares, interests,
rights to purchase, warrants, options, participation or other equivalents of or
interests in (however designated) equity of such Person, including any preferred
stock, convertible preferred equity certificate (whether or not equity under
local law), any limited or general partnership interest and any limited
liability company membership interest.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Parent or a Parent Subsidiary, is treated as a single
employer under Section 414(b) or (c) of the Code, or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414(m) or (o) of the Code.
“ERISA Event” shall mean (a) any Reportable Event; (b) with respect to a Plan,
the failure to satisfy the minimum funding standard of Section 412 of the Code
or Section 302 of ERISA, whether or not waived; (c) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan, the failure to
make by its due date a required installment under Section 430(j) of the Code
with respect to any Plan or the failure to make any required contribution to a
Multiemployer Plan; (d) the incurrence by Parent, any Parent Subsidiary or any
ERISA Affiliate of any liability under Title IV of ERISA with respect to the
termination of any Plan; (e) the receipt by Parent, any Parent Subsidiary or any
ERISA Affiliate from the PBGC or a plan administrator of any notice relating to
an intention to terminate any Plan or to appoint a trustee to administer any
Plan under Section 4042




--------------------------------------------------------------------------------




of ERISA; (f) the incurrence by Parent, Parent Subsidiary or any ERISA Affiliate
of any liability with respect to the withdrawal or partial withdrawal from any
Plan or Multiemployer Plan; or (g) the receipt by Parent, Parent Subsidiary or
any ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from
Parent, Parent Subsidiary or any ERISA Affiliate of any notice, concerning the
imposition of Withdrawal Liability or a determination that a Multiemployer Plan
is, or is expected to be, insolvent or in critical status, within the meaning of
Title IV of ERISA.
“Euro-Rate” means, with respect to any Settlement Period, the interest rate per
annum determined by the Administrator (which determination shall be conclusive
absent manifest error) by dividing (the resulting quotient rounded upwards, if
necessary, to the nearest 1/100th of 1% per annum) (i) the rate appearing on the
Reuters Screen LIBOR01 Page (or on any successor or substitute page of such
service, or any successor to or substitute for such service, in either case,
providing rate quotations comparable to those currently provided on such page of
such service, as selected by the Administrator for purposes of providing
quotations of interest rates applicable to U.S. dollar deposits in the London
interbank market) at or about 11:00 a.m. (London time) on the Business Day which
is two (2) Business Days prior to the first day of such Settlement Period for an
amount comparable to the Portion of Capital to be funded at the Alternate Rate
determined by reference to the Euro-Rate during such Settlement Period, for a
one-month period, by (ii) a number equal to 1.00 minus the Euro-Rate Reserve
Percentage. The Euro-Rate may also be expressed by the following formula:
 
Average of London interbank offered rates
 
as shown on Reuters Screen LIBOR01 Page
 
or appropriate successor
Euro-Rate =
 
 
 
 
1.00 - Euro-Rate Reserve Percentage
 
 
 
 

, where “Euro-Rate Reserve Percentage” means the maximum effective percentage in
effect on such day as prescribed by the Federal Reserve Board for determining
the reserve requirements (including without limitation, supplemental, marginal,
and emergency reserve requirements) with respect to eurocurrency funding
(currently referred to as “Eurocurrency Liabilities”). The Euro-Rate shall be
adjusted with respect to any Portion of Capital funded at the Alternate Rate and
based upon the Euro-Rate that is outstanding on the effective date of any change
in the Euro-Rate Reserve Percentage as of such effective date. The Administrator
shall give prompt notice to the Seller of the Euro-Rate as determined or
adjusted in accordance herewith (which determination shall be conclusive absent
manifest error). Notwithstanding the foregoing, at no time shall the Euro Rate
be less than 0% per annum.
“Excess Concentration” means, without duplication, the sum of the following
amounts:
(a)        the sum of the amounts calculated for each of the Obligors equal to
the excess (if any) of the aggregate Outstanding Balance of the Eligible
Receivables of such Obligor,




--------------------------------------------------------------------------------




over the product of (x) such Obligor’s Concentration Percentage, multiplied by
(y) the aggregate Outstanding Balance of all Eligible Receivables; plus
(b)        the amount (if any) by which the aggregate Outstanding Balance of all
Eligible Receivables, the Obligors of which are Foreign Obligors, exceeds 15.00%
of the aggregate Outstanding Balance of all Eligible Receivables; plus
(c)        the amount (if any) by which the aggregate Outstanding Balance of all
Eligible Receivables, the Obligors of which are Foreign Obligors organized under
the laws of countries that have foreign currency ratings of “A” or better by
Standard & Poor’s and “A2” or better by Moody’s, exceeds 15.00% of the aggregate
Outstanding Balance of all Eligible Receivables; plus
(d)      the amount (if any) by which the aggregate Outstanding Balance of all
Eligible Receivables, the Obligors of which are Foreign Obligors organized under
the laws of countries that have foreign currency ratings of “BBB-” or better
(but less than “A”) by Standard & Poor’s and “Baa3” or better (but less than
“A2”) by Moody’s, exceeds 7.50% of the aggregate Outstanding Balance of all
Eligible Receivables; plus
(e)      the amount (if any) by which the aggregate Outstanding Balance of all
Eligible Receivables, the Obligors of which are Foreign Obligors organized under
the laws of countries that have foreign currency ratings of less than “BBB-” by
Standard & Poor’s or “Baa3 by Moody’s, exceeds 1.50% of the aggregate
Outstanding Balance of all Eligible Receivables; plus
(f)        the amount (if any) by which the aggregate Outstanding Balance of all
Eligible Receivables, the Obligors of which are Canadian Obligors, exceeds 5.00%
of the aggregate Outstanding Balance of all Eligible Receivables; plus
(g)        the amount (if any) by which the aggregate Outstanding Balance of all
Eligible Receivables due more than 90 days after the original billing date
thereof, exceeds 7.50% of the aggregate Outstanding Balance of all Eligible
Receivables; plus
(h)        the amount (if any) by which (x) the aggregate Outstanding Balance of
all Eligible Receivables that are subject to any dispute, counterclaim or hold
back defense, adverse claim, litigation or right of set-off or any offset or
netting arrangement between the related Obligor and any Celanese Party, exceeds
(y) 7.50% of the aggregate Outstanding Balance of all Eligible Receivables;
provided, however, that the Administrator may (in its sole discretion), or shall
at the written direction of the Majority Purchaser Agents, reduce (including to
0.00%) the percentage set forth in clause (y) above by written notice to the
Seller at any time when the Parent’s long-term senior unsecured and
uncredit-enhanced debt securities do not have a rating of “BB” (or better) from
Standard & Poor’s and a rating of “Ba2” (or better) from Moody’s; plus
(i)        the amount (if any) by which the aggregate Outstanding Balance of all
Eligible Receivables, the Obligors of which is a government or governmental
subdivision, agency,




--------------------------------------------------------------------------------




affiliate or group exceeds 5.00% of the aggregate Outstanding Balance of all
Eligible Receivables.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Excluded Date” means, with respect to each Excluded Receivable, the date
designated as such in the related Excluded Obligor Request.
“Excluded Obligor” means each Obligor designated as such and meeting each of the
requirements set forth in Section 4.16 of this Agreement.
“Excluded Obligor Request” means a request, in substantially the form of Annex G
to this Agreement, made by or on behalf of the Servicer pursuant to Section 4.16
of this Agreement.
“Excluded Receivable” means any Receivable (without giving effect to the proviso
regarding “Excluded Receivables” set forth in the definition thereof) (i)
subject to an Excluded Obligor Request, (ii) originated on or after the Excluded
Date specified in such Excluded Obligor Request and (iii) meeting each of the
requirements set forth in Section 4.16 of this Agreement.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
an Affected Person or required to be withheld or deducted from a payment to an
Affected Person: (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes and branch profits Taxes, in each case, (i)
imposed as a result of such Affected Person being organized under the laws of,
or having its principal office or, in the case of any Purchaser, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Purchaser, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Purchaser with respect to an applicable interest in the
Purchased Interest, Capital or Commitment pursuant to a law in effect on the
date on which (i) such Purchaser acquires such interest in such Purchased
Interest, Capital or Commitment or (ii) such Purchaser changes its lending
office, except in each case to the extent that, pursuant to Section 1.10,
amounts with respect to such Taxes were payable either to such Purchaser’s
assignor immediately before such Purchaser became a party hereto or to such
Purchaser immediately before it changed its lending office, (c) Taxes
attributable to such Affected Person’s failure to comply with Section 1.10(f)
and (d) any U.S. federal withholding Taxes imposed pursuant to FATCA.
“Exiting Purchaser Group” has the meaning set forth in Section 1.4(b)(ii) of
this Agreement.
“Expected Dilution” means the average of the Dilution Ratios for the twelve most
recently ended calendar months.
“Expected LC Fees” means, on any day, the aggregate amount of all LC Fees that
are scheduled to accrue on all outstanding Letters of Credit over the period
beginning on such day and ending for each Letter of Credit on the date that such
Letter of Credit is scheduled to have expired in accordance with its terms
(assuming that no such Letter of Credit will be drawn or extended, except to the
extent already extended or required to be extended in accordance with its
terms).




--------------------------------------------------------------------------------




“Exposure” means, with respect to any Purchaser Group or any Purchaser therein,
the sum of (i) the aggregate outstanding Capital of all Purchasers in such
Purchaser Group, plus (ii) the aggregate amount available to be drawn under all
Letters of Credit issued by the LC Bank(s) in such Purchaser Group, plus (iii)
on any Termination Day or on any day when such Purchaser Group is an Exiting
Purchaser Group, the amount of all Expected LC Fees with respect to Letters of
Credit issued by an LC Bank in such Purchaser Group.
“Exposure Percentage” means, with respect to any Purchaser Group or any
Purchaser therein, a fraction, expressed as a percentage, (a) the numerator of
which is such Purchaser Group’s Exposure, and (b) the denominator of which is
the aggregate Exposure of all Purchaser Groups.
“FATCA” means Sections 1471 through 1474 of the Code, as of the Closing Date (or
any amended or successor version that is substantively comparable and not
materially more onerous to comply with) together with any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.
“Federal Funds Rate” means, for any day, the per annum rate set forth in the
weekly statistical release designated as H.15(519), or any successor
publication, published by the Federal Reserve Board (including any such
successor, “H.15(519)”) for such day opposite the caption “Federal Funds
(Effective).” If on any relevant day such rate is not yet published in H.
15(519), the rate for such day will be the rate set forth in the daily
statistical release designated as the Composite 3:30 p.m. Quotations for U.S.
Government Securities, or any successor publication, published by the Federal
Reserve Bank of New York (including any such successor, the “Composite 3:30 p.m.
Quotations”) for such day under the caption “Federal Funds Effective Rate.” If
on any relevant day the appropriate rate is not yet published in either
H.15(519) or the Composite 3:30 p.m. Quotations, the rate for such day will be
the arithmetic mean as determined by the Administrator of the rates for the last
transaction in overnight Federal funds arranged before 9:00 a.m. (New York City
time) on that day by each of three leading brokers of Federal funds transactions
in New York City selected by the Administrator.
“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any entity succeeding to any of its principal functions.
“Fee Letter” has the meaning set forth in Section 1.5 of this Agreement.
“Fees” means the fees payable by the Seller pursuant to the Fee Letter.
“Final Payout Date” means the date on or after the Termination Date when (i) all
amounts owed to the Administrator, the Purchaser Agents, the Purchasers and the
LC Banks by the Celanese Parties under this Agreement and the other Transaction
Documents have been paid; (ii) the Aggregate Capital is reduced to zero and
(iii) no Letters of Credit remain outstanding (or other arrangements with
respect to any outstanding Letters of Credit that are satisfactory to the LC
Banks have been made).
“Foreign Obligor” means an Obligor organized under the laws of a country other
than the United States of America or Canada.




--------------------------------------------------------------------------------




“Funded Purchase” shall mean a Purchase that is made pursuant to Section 1.2(b)
(other than the issuance of a Letter of Credit).
“GAAP” means generally accepted accounting principles as in effect in the United
States as set forth from time to time in the opinions and pronouncements of the
Accounting Principles Board and the American Institute of Certified Public
Accountants and statements and pronouncements of the Financial Accounting
Standards Board (or agencies with similar functions of comparable stature and
authority within the U.S. accounting profession), which are applicable to the
circumstances as of the date of determination.
“Governmental Acts” means any act or omission, whether rightful or wrongful, of
any present or future de jure or de facto Governmental Authority.
“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
“Group A Obligor” means an Obligor (or its parent or majority owner, as
applicable, if such parent or majority owner is a guarantor on the related
Contract) with a short-term rating of at least: (a) “A-1” by Standard & Poor’s,
or if such Obligor does not have a short-term rating from Standard & Poor’s, a
rating of “A+” or better by Standard & Poor’s on such Obligor’s (or, if
applicable, its parent’s or its majority owner’s) long-term senior unsecured and
uncredit-enhanced debt securities, and (b) “P‑1” by Moody’s, or if such Obligor
does not have a short-term rating from Moody’s, a rating of “Al” or better by
Moody’s on such Obligor’s (or, if applicable, its parent’s or its majority
owner’s) long-term senior unsecured and uncredit-enhanced debt securities;
provided, however, that if such Obligor is rated by Standard & Poor’s but not by
Moody’s, then only clause (a) above shall apply, and if such Obligor is rated by
Moody’s but not by Standard & Poor’s, then only clause (b) above shall apply;
provided, that if an Obligor (or its parent or majority owner, as applicable, if
such parent or majority owner is a guarantor on the related Contract) receives a
split rating from Standard & Poor’s and Moody’s, then such Obligor (or its
parent or majority owner, as applicable) shall be deemed to have the lower of
the two ratings. Notwithstanding the foregoing, any Obligor that is a Subsidiary
or an Affiliate of an Obligor that satisfies the definition of “Group A Obligor”
shall be deemed to be a Group A Obligor and shall be aggregated with the Obligor
that satisfies such definition for the purposes of determining the amount in
clause (a) of the definition of “Concentration Percentage” and “Excess
Concentration” for such Obligors, unless such deemed Obligor separately
satisfies the definition of “Group A Obligor”, “Group B Obligor”, or “Group C
Obligor”, in which case such Obligor shall be separately treated as a Group A
Obligor, a Group B Obligor or a Group C Obligor, as the case may be, and shall
be aggregated and combined for such purposes with any of its Subsidiaries that
are Obligors.
“Group B Obligor” means an Obligor (or its parent or majority owner, as
applicable, if such parent or majority owner is a guarantor on the related
Contract) that is not a Group A Obligor and that has a short-term rating of at
least: (a) “A‑2” by Standard & Poor’s, or if such Obligor does not have a
short-term rating from Standard & Poor’s, a rating of “BBB+” or better by
Standard &




--------------------------------------------------------------------------------




Poor’s on such Obligor’s (or, if applicable, its parent’s or its majority
owner’s) long-term senior unsecured and uncredit-enhanced debt securities, and
(b) “P‑2” by Moody’s, or if such Obligor does not have a short-term rating from
Moody’s, a rating of “Baal” or better by Moody’s on such Obligor’s (or, if
applicable, its parent’s or its majority owner’s) long-term senior unsecured and
uncredit-enhanced debt securities; provided, however, that if such Obligor is
rated by Standard & Poor’s but not by Moody’s, then only clause (a) above shall
apply, and if such Obligor is rated by Moody’s but not by Standard & Poor’s,
then only clause (b) above shall apply; provided, that if an Obligor (or its
parent or majority owner, as applicable, if such parent or majority owner is a
guarantor on the related Contract) receives a split rating from Standard &
Poor’s and Moody’s, then such Obligor (or its parent or majority owner, as
applicable) shall be deemed to have the lower of the two ratings.
Notwithstanding the foregoing, any Obligor that is a Subsidiary or Affiliate of
an Obligor that satisfies the definition of “Group B Obligor” shall be deemed to
be a Group B Obligor and shall be aggregated with the Obligor that satisfies
such definition for the purposes of determining the amount in clause (a) of the
definition of “Concentration Percentage” and “Excess Concentration” for such
Obligors, unless such deemed Obligor separately satisfies the definition of
“Group A Obligor”, “Group B Obligor”, or “Group C Obligor”, in which case such
Obligor shall be separately treated as a Group A Obligor, a Group B Obligor or a
Group C Obligor, as the case may be, and shall be aggregated and combined for
such purposes with any of its Subsidiaries that are Obligors.
“Group C Obligor” means an Obligor (or its parent or majority owner, as
applicable, if such parent or majority owner is a guarantor on the related
Contract) that is not a Group A Obligor or a Group B Obligor and that has a
short-term rating of at least: (a) “A‑3” by Standard & Poor’s, or if such
Obligor does not have a short-term rating from Standard & Poor’s, a rating of
“BBB-”or better by Standard & Poor’s on such Obligor’s (or, if applicable, its
parent’s or its majority owner’s) long-term senior unsecured and
uncredit-enhanced debt securities, and (b) “P‑3” by Moody’s, or if such Obligor
does not have a short-term rating from Moody’s, a rating of “Baa3” or better by
Moody’s on such Obligor’s (or, if applicable, its parent’s or its majority
owner’s) long-term senior unsecured and uncredit-enhanced debt securities;
provided, that if an Obligor (or its parent or majority owner, as applicable, if
such parent or majority owner is a guarantor on the related Contract) receives a
split rating from Standard & Poor’s and Moody’s, then such Obligor (or its
parent or majority owner, as applicable) shall be deemed to have the lower of
the two ratings; provided, however, that if such Obligor is rated by Standard &
Poor’s but not by Moody’s, then only clause (a) above shall apply, and if such
Obligor is rated by Moody’s but not by Standard & Poor’s, then only clause (b)
above shall apply; provided, further, that if an Obligor (or its parent or
majority owner, as applicable, if such parent or majority owner is a guarantor
on the related Contract) is rated by either Standard & Poor’s or Moody’s, but
not both, and satisfies either clause (a) or clause (b) above, then such Obligor
(or its parent or majority owner, as applicable) shall be deemed to be a Group D
Obligor. Notwithstanding the foregoing, any Obligor that is a Subsidiary or
Affiliate of an Obligor that satisfies the definition of “Group C Obligor” shall
be deemed to be a Group C Obligor and shall be aggregated with the Obligor that
satisfies such definition for the purposes of determining the amount in clause
(a) of the definition of “Concentration Percentage” and “Excess Concentration”
for such Obligors, unless such deemed Obligor separately satisfies the
definition of “Group A Obligor”, “Group B Obligor”, or “Group C Obligor”, in
which case such Obligor shall be separately treated as a Group A Obligor, a
Group B Obligor or a Group C Obligor, as the case




--------------------------------------------------------------------------------




may be, and shall be aggregated and combined for such purposes with any of its
Subsidiaries that are Obligors.
“Group Capital” means, with respect to any Purchaser Group, an amount equal to
the aggregate outstanding Capital of all Purchasers within such Purchaser Group.
“Group Commitment” means, with respect to any Purchaser Group at any time, the
aggregate Commitments of all Related Committed Purchasers within such Purchaser
Group.
“Group D Obligor” means any Obligor that is not a Group A Obligor, Group B
Obligor or Group C Obligor; provided, that any Obligor (or its parent or
majority owner, as applicable, if such Obligor is unrated) that is not rated by
Moody’s and is not rated by Standard & Poor’s shall be a Group D Obligor.
Notwithstanding the foregoing, any Group D Obligors that are Subsidiaries or
Affiliates of each other shall be aggregated and combined for purposes of
determining the amount in clause (a) of the definition of “Concentration
Percentage” and “Excess Concentration” for such Obligors.
“Guaranty” of any Person means any obligation of such Person guarantying or in
effect guarantying any liability or obligation of any other Person in any
manner, whether directly or indirectly, including any such liability arising by
virtue of partnership agreements, including any agreement to indemnify or hold
harmless any other Person, any performance bond or other suretyship arrangement
and any other form of assurance against loss, except endorsement of negotiable
or other instruments for deposit or collection in the ordinary course of
business.
“Henkel Parent Company” means Henkel AG & Company, KGaA.
“Indemnified Amounts” has the meaning set forth in Section 3.1 of this
Agreement.
“Indemnified Party” has the meaning set forth in Section 3.1 of this Agreement.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Seller or any other Celanese Party under any Transaction Document, and (b) to
the extent not otherwise described in clause (a) above, Other Taxes.
“Independent Director” has the meaning set forth in paragraph 3(c) of Exhibit IV
to this Agreement.
“Indebtedness” has the meaning assigned to such term in the Celanese Credit
Agreement as amended in accordance with the terms thereof from time to time;
provided, however, that if at any time, the Majority Purchaser Agents (in their
individual capacities) or their Affiliates shall cease to be parties to the
Celanese Credit Agreement as lenders thereunder or if the Celanese Credit
Agreement is terminated or ceases to define “Indebtedness”, then, in any such
case for purposes of this Agreement, “Indebtedness” shall be deemed to be
“defined in the Celanese Credit Agreement” as defined therein immediately prior
to such event; and provided, further,




--------------------------------------------------------------------------------




however, that “Indebtedness” of the Seller shall include (without limitation)
all Debt of the Seller.
“Information Package” means a report, in substantially the form of Annex A to
this Agreement, furnished to the Administrator and each Purchaser Agent pursuant
to this Agreement, reflective of the Receivables Pool as of the end of the most
recently ended calendar month.
“Insolvency Proceeding” means (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors of a Person,
or any composition or marshaling of assets for creditors of a Person, or other
similar arrangement in respect of a Person’s creditors generally or any
substantial portion of a Person’s creditors, in each of cases (a) and (b)
undertaken under U.S. Federal, state or foreign law, including the Bankruptcy
Code.
“LC Bank” means each Person listed as such for each Purchaser Group on the
signature pages of this Agreement or in the applicable Transfer Supplement or
other agreement pursuant to which it became a party hereto as an LC Bank, other
than any such Person that ceases to be a party hereto pursuant to a Transfer
Supplement.
“LC Collateral Account” means, with respect to each LC Bank and Letters of
Credit issued thereby, the account at any time designated by the Administrator
as such LC Collateral Account, which shall be an account established and
maintained by the Administrator or its designee (for the benefit of such LC
Bank), which designee may, for the avoidance of doubt, be the applicable LC
Bank.
“LC Fees” has the meaning set forth in the RPA Fee Letter.
“LCR Security” means any commercial paper or security (other than equity
securities issued to Holdings or any Originator that is a consolidated
subsidiary of Holdings under GAAP) within the meaning of Paragraph
__.32(e)(viii) of the final rules titled Liquidity Coverage Ratio: Liquidity
Risk Measurement Standards, 79 Fed. Reg. 197, 61440 et seq. (October 10, 2014).
“Letter of Credit” means any stand-by letter of credit issued by an LC Bank at
the request of the Seller pursuant to this Agreement.
“Letter of Credit Application” has the meaning set forth in Section 1.12(a) of
this Agreement.
“LIBOR” has the meaning set forth in Section 1.9(b).
“LIBOR Termination Date” has the meaning set forth in Section 1.9(b).
“Liquidity Agent” means any bank or other financial institution acting as agent
for the various Liquidity Providers under each Liquidity Agreement.




--------------------------------------------------------------------------------




“Liquidity Agreement” means any agreement entered into in connection with this
Agreement pursuant to which a Liquidity Provider agrees to make purchases or
advances to, or purchase assets from, any Conduit Purchaser in order to provide
liquidity for such Conduit Purchaser’s Purchases.
“Liquidity Provider” means each bank or other financial institution that
provides liquidity support to any Conduit Purchaser pursuant to the terms of a
Liquidity Agreement.
“LMIR” means for any day during any Settlement Period, the one‑month eurodollar
rate for U.S. dollar deposits as reported on the Reuters Screen LIBOR01 Page or
any other page that may replace such page from time to time for the purpose of
displaying offered rates of leading banks for London interbank deposits in
United States dollars, as of 11:00 a.m. (London time) on such day, or if such
day is not a Business Day, then the immediately preceding Business Day (or if
not so reported, then as determined by the Administrator from another recognized
source for interbank quotation), in each case, changing when and as such rate
changes.
“Lock-Box” means each locked postal box with respect to which a Lock-Box Bank
that has executed a Lock-Box Agreement pursuant to which it has been granted
exclusive access for the purpose of retrieving and processing payments made on
the Receivables and which is listed on Schedule II to this Agreement (as such
schedule may be modified from time to time in connection with the addition or
removal of any Lock-Box in accordance with the terms hereof).
“Lock-Box Account” means each account listed on Schedule II to this Agreement
(as such schedule may be modified from time to time in connection with the
closing or opening of any Lock-Box Account in accordance with the terms hereof)
(in each case, maintained in the name of Seller) and maintained at a bank or
other financial institution acting as a Lock-Box Bank pursuant to a Lock-Box
Agreement for the purpose of receiving Collections.
“Lock-Box Agreement” means each deposit account control agreement or similar
agreement, in form and substance satisfactory to the Administrator, among the
Seller, the Servicer (if applicable), the Administrator and a Lock-Box Bank,
governing the terms of the related Lock-Box Accounts, as the same may be
amended, restated, supplemented or otherwise modified from time to time.
“Lock-Box Bank” means any of the banks or other financial institutions holding
one or more Lock-Box Accounts.
“Loss Horizon Ratio” means the ratio (expressed as a percentage), calculated as
of the last day of each calendar month, of (i) the aggregate initial Outstanding
Balance of all Receivables generated by the Originators during the six and
two-thirds (62/3) most recent calendar months (or such other number of calendar
months as may be agreed by the Administrator and the Servicer following an audit
of the Servicer), to (ii) the Net Receivables Pool Balance as of the last day of
the most recent calendar month.
“Loss Ratio” means the ratio (expressed as a percentage) and calculated as of
the last day of each calendar month of (a) the aggregate Outstanding Balance of
all Pool Receivables that first




--------------------------------------------------------------------------------




became Defaulted Receivables during such calendar month, to (b) the aggregate
initial Outstanding Balance of all Receivables originated in the fifth calendar
month preceding such calendar month.
“Loss Reserve Floor Percentage” means, at any time of determination, the greater
of (i) the largest of: (a) the sum of the four (4) largest Obligor Percentages
of the Group D Obligors, (b) the sum of the two (2) largest Obligor Percentages
of the Group C Obligors, and (c) the largest Obligor Percentage of the Group B
Obligors and (ii) 10.50%.
“Majority Purchaser Agents” means, at any time, the Purchaser Agents for the
Purchaser Groups with Related Committed Purchasers whose Commitments aggregate
more than 50% of the aggregate of all Group Commitments; provided, however, that
so long as there are only two Purchaser Groups, Majority Purchaser Agents shall
mean all Purchaser Agents acting unanimously.
“Material Adverse Effect” means relative to any Person (provided that if no
particular Person is specified, “Material Adverse Effect” shall be deemed to be
relative to the Seller, the Servicer, the Parent and the Originators,
individually and in the aggregate) with respect to any event or circumstance, a
material adverse effect on:
(a)    the assets, operations, business or financial condition of such Person;
(b)    the ability of any such Person to perform its obligations under this
Agreement or any other Transaction Document to which it is a party;
(c)    the validity or enforceability of this Agreement or any other Transaction
Document, or the validity, enforceability or collectability of any material
portion of the Pool Receivables; or
(d)    the status, perfection, enforceability or priority of the
Administrator’s, any Purchaser’s or the Seller’s interest in the Pool Assets.
“Material Subsidiary” means each Celanese Party and each other Person that is a
“Material Subsidiary” as such term is defined in the Celanese Credit Agreement
as amended in accordance with the terms thereof from time to time; provided,
however, that if at any time, the Majority Purchaser Agents (in their individual
capacities) or their Affiliates shall cease to be parties to the Celanese Credit
Agreement as lenders thereunder or if the Celanese Credit Agreement is
terminated or ceases to define “Material Subsidiary”, then, in any such case for
purposes of this Agreement, “Material Subsidiary” shall be deemed to be “defined
in the Celanese Credit Agreement” as defined therein immediately prior to such
event.
“Monthly Settlement Date” means the 20th calendar day of each calendar month (or
if such day is not a Business Day, the next occurring Business Day).
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a nationally recognized statistical rating organization.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA to which any Celanese Party or any ERISA Affiliate is making or
accruing an obligation to




--------------------------------------------------------------------------------




make contributions, has within any of the preceding six plan years made or
accrued an obligation to make contributions or with respect to which any
Celanese Party or any ERISA Affiliate otherwise has liability or contingent
liability.
“Net Receivables Pool Balance” means, at any time: (a) the aggregate Outstanding
Balance of all Eligible Receivables then in the Receivables Pool, minus (b) the
Excess Concentration.
“Net Worth” means, at any time,  an amount equal to (i) the Outstanding Balance
at such time of all Pool Receivables that (A) an Insolvency Proceeding has not
have occurred with respect to the applicable Obligor thereof, (B) consistent
with the Credit and Collection Policy, neither have nor should have been written
off as uncollectible and (C) are then owned by the Seller, minus (ii) the sum of
(A) Aggregate Capital at such time, plus (B) the Adjusted Aggregate LC Amount,
plus (C) the aggregate accrued and unpaid Discount and Fees at such time, plus
(D) the aggregate outstanding principal balance of all Subordinated Notes at
such time, plus (E) the aggregate accrued and unpaid interest on the
Subordinated Notes at such time, plus (F) the aggregate amount of all other
accrued and unpaid obligations of the Seller at such time.
“Non-Extension Day” has the meaning set forth in Section 1.4(b)(ii).
“Notes” means short-term promissory notes issued, or to be issued, by any
Conduit Purchaser to fund its investments in accounts receivable or other
financial assets.
“Notice Date” has the meaning set forth in Section 1.12(b).
“Obligations” has the meaning set forth in Section 1.2(d).
“Obligor” means, with respect to any Receivable, the Person obligated to make
payments pursuant to the Contract relating to such Receivable.
“Obligor Percentage” means, at any time of determination, for each Obligor, a
fraction, expressed as a percentage, (a) the numerator of which is the aggregate
Outstanding Balance of the Eligible Receivables of such Obligor and its
Affiliates (to the extent that such Obligor’s and such Affiliates’ Concentration
Percentage is jointly determined) of such are less the amount (if any) then
included in the calculation of the Excess Concentration with respect to such
Obligor and its Affiliates (to the extent that such Obligor’s and such
Affiliates’ Concentration Percentage is jointly determined) and (b) the
denominator of which is the aggregate Outstanding Balance of all Eligible
Receivables at such time.
“OFAC”  means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
“Order” has the meaning set forth in Section 1.19 of this Agreement.
“Originator” and “Originators” have the meaning set forth in the Purchase and
Sale Agreement, as the same may be modified from time to time by adding new
Originators or removing Originators, in each case in accordance with the terms
thereof. As of the Sixth Amendment Date, the Originators are (i) Celanese Ltd.,
a Texas limited partnership, (ii) Celanese Sales U.S. Ltd., a Texas limited
partnership, and (iii) Ticona Polymers, Inc., a Delaware corporation.




--------------------------------------------------------------------------------




“Other Connection Taxes” means, with respect to any Recipient or Affected
Person, Taxes imposed as a result of a present or former connection between such
Recipient or Affected Person and the jurisdiction imposing such Tax (other than
connections arising from such Recipient or Affected Person having executed,
delivered, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Transaction Document, or sold or
assigned an interest in any Purchase or Transaction Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, this Agreement and the other Transaction Documents, except any
such Taxes that are Other Connection Taxes imposed with respect to an assignment
or participation.
“Outstanding Balance” of any Receivable at any time means the then outstanding
principal balance thereof.
“Parent” means Celanese Corporation, a Delaware corporation.
“Parent Subsidiary” means each corporation, partnership, joint venture, limited
liability company or other business entity (i) of which a majority of the shares
of securities or other interests having ordinary voting power for the election
of directors or other governing body (other than securities or interests having
such power only by reason of the happening of a contingency) are at the time
beneficially owned, or (ii) the management of which is otherwise controlled,
directly, or indirectly through one or more intermediaries, or both, by the
Parent; provided that, (x) for the avoidance of doubt, Fairway Methanol LLC
(“Fairway”) shall not constitute a Parent Subsidiary and (y) any Person that the
Parent or any of its Subsidiaries invests in after the date hereof which does
not satisfy the requirement of clause (i) above and for which the direct or
indirect control rights of the Parent are no greater, taken as a whole, than
such control rights with respect to Fairway as of the date hereof, as reasonably
determined by the Administrator, shall not constitute a Parent Subsidiary.
“Participant Register” has the meaning set forth in Section 5.3(b) of this
Agreement.
“Paydown Notice” has the meaning set forth in Section 1.4(f)(i) of this
Agreement.
“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.
“Performance Guaranty” means the Performance Guaranty, dated as of the Closing
Date, by CUSH in favor of the Administrator for the benefit of the Purchasers
and the Purchaser Agents, as the same may be amended, restated, supplemented or
otherwise modified from time to time.
“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.




--------------------------------------------------------------------------------




“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code and in
respect of which Parent, any Parent Subsidiary or any ERISA Affiliate is (or, if
such plan were terminated, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.
“PNC” means PNC Bank, National Association and its successors and assigns.
“Pool Assets” has the meaning set forth in Section 1.2(d) of this Agreement.
“Pool Receivable” means a Receivable in the Receivables Pool.
“Portion of Capital” means, with respect to any Purchaser and its related
Capital, the portion of such Capital being funded or maintained by such
Purchaser by reference to a particular interest rate basis.
“Pro Rata Share” shall mean, (i) as to any LC Bank, a fraction, the numerator of
which equals the Commitment of such LC Bank at such time and the denominator of
which equals the aggregate of the Commitments of all LC Banks at such time and
(ii) as to any Related Committed Purchaser, a fraction, the numerator of which
equals the Commitment of such Related Committed Purchaser at such time and the
denominator of which equals the aggregate of the Commitments of all Related
Committed Purchaser at such time.
“Program Support Agreement” means and includes any Liquidity Agreement and any
other agreement entered into by any Program Support Provider providing for:
(a) the issuance of one or more letters of credit for the account of any Conduit
Purchaser, (b) the issuance of one or more surety bonds for which any Conduit
Purchaser is obligated to reimburse the applicable Program Support Provider for
any drawings thereunder, (c) the sale by any Conduit Purchaser to any Program
Support Provider of the Purchased Interest (or portions thereof) maintained by
such Conduit Purchaser and/or (d) the making of loans and/or other extensions of
credit to any Conduit Purchaser in connection with such Conduit Purchaser’s
receivables securitization program contemplated in this Agreement, together with
any letter of credit, surety bond or other instrument issued thereunder.
“Program Support Provider” means and includes, with respect to any Conduit
Purchaser, any Liquidity Provider and any other Person (other than any customer
of such Conduit Purchaser) now or hereafter extending credit or having a
commitment to extend credit to or for the account of, or to make purchases from,
such Conduit Purchaser pursuant to any Program Support Agreement.
“Purchase” has the meaning set forth in Section 1.1(a) of this Agreement.
“Purchase Account” means the account identified as such on Schedule V of this
Agreement.
“Purchase and Sale Agreement” means the Amended and Restated Purchase and Sale
Agreement, dated as of February 2, 2015 among the Servicer, the Originators and
the Seller, as such agreement may be amended, supplemented or otherwise modified
from time to time.
“Purchase Date” means the date on which a Funded Purchase or a reinvestment is
made pursuant to this Agreement.




--------------------------------------------------------------------------------




“Purchase Facility” means the receivables purchase facility evidenced by this
Agreement.
“Purchase Limit” means $120,000,000, as such amount may be reduced from time to
time pursuant to Section 1.1(b). References to the unused portion of the
Purchase Limit shall mean, at any time, an amount equal to (x) the Purchase
Limit at such time, minus (y) the sum of the Aggregate Capital plus the
Aggregate LC Amount.
“Purchase Notice” has the meaning set forth in Section 1.2(a) of this Agreement.
“Purchased Interest” means, at any time, the undivided percentage ownership
interest in: (a) each and every Pool Receivable now existing or hereafter
arising, (b) all Related Security with respect to such Pool Receivables and
(c) all Collections with respect to, and other proceeds of, such Pool
Receivables and Related Security. Such undivided percentage interest shall be
computed as:
Aggregate Capital + Adjusted Aggregate
LC Amount + Total Reserves
Net Receivables Pool Balance


The Purchased Interest shall be determined from time to time pursuant to
Section 1.3 of this Agreement.
“Purchaser” means each Conduit Purchaser, each Related Committed Purchaser and
each LC Bank, as applicable.
“Purchaser Agent” means each Person acting as agent on behalf of a Purchaser
Group and designated as a Purchaser Agent for such Purchaser Group on the
signature pages to this Agreement or any other Person who becomes a party to
this Agreement as a Purchaser Agent in accordance with this Agreement.
“Purchaser Group” means, (i) for any Conduit Purchaser, such Conduit Purchaser,
together with such Conduit Purchaser’s Related Committed Purchasers, related
Purchaser Agent and related LC Banks and (ii) for any other Purchaser that does
not have a related Conduit Purchaser, such Purchaser, together with its
Purchaser Agent and each other Purchaser for which such Purchaser Agent acts as
a Purchaser Agent hereunder. Each Purchaser Group party to this Agreement as of
the Closing Date is identified on Schedule IV.
“Purchasers’ Share” of any amount, at any time, means such amount multiplied by
the Purchased Interest at such time.
“Ratable Share” means, for each Purchaser Group, such Purchaser Group’s Group
Commitment divided by the aggregate Group Commitments of all Purchaser Groups.
“Rating Agency” means each of Standard & Poor’s, Moody’s and each of the other
nationally recognized statistical rating organizations (and each other rating
agency then rating the Notes of any Conduit Purchaser).




--------------------------------------------------------------------------------




“Receivable” means any indebtedness and other obligations owed to any Originator
or the Seller (as assignee of an Originator), or any right of the Seller or any
Originator to payment from or on behalf of, an Obligor, whether constituting an
account, chattel paper, payment intangible, instrument or general intangible, in
each instance arising in connection with the sale of chemicals or other goods
and the rendering of services in the ordinary course of the applicable
Originator’s business, and includes, without limitation, the obligation to pay
any finance charges, fees and other charges with respect thereto. Indebtedness
and other obligations arising from any one transaction, including, without
limitation, indebtedness and other obligations represented by an individual
invoice or agreement, shall constitute a Receivable separate from a Receivable
consisting of the indebtedness and other obligations arising from any other
transaction, provided however, “Receivable” shall not include (i) any portion of
an invoice of Ticona Polymers, Inc. that relates to a product code indicating
that such product is supplied by Fortron Industries LLC, which shall be a
receivable of Fortron Industries LLC, (ii) any receivable or portion of an
invoice of Ticona Polymers, Inc. that is a CP Asset or is primarily derived from
a CP Asset or (iii) any Excluded Receivable.
“Receivables Pool” means, at any time, all of the then outstanding Receivables
sold or contributed (or purported to be sold or contributed) to the Seller
pursuant to the Purchase and Sale Agreement prior to the Termination Date
excluding any Receivable subsequently repurchased by the applicable Originator
in accordance with the terms of Section 3.4 of the Purchase and Sale Agreement.
“Recipient” means the Administrator, a Purchaser, a Purchaser Agent or any other
recipient of any payment to be made by or on account of any obligation of the
Seller (or otherwise) under this Agreement.
“Register” has the meaning set forth in Section 5.3(c) of this Agreement.
“Reimbursement Date” has the meaning set forth in Section 1.14(a) of this
Agreement.
“Reimbursement Obligation” has the meaning set forth in Section 1.14(a) of this
Agreement.
“Related Committed Purchaser” means each Person listed as such for each
Purchaser Group on the signature pages of this Agreement or in the applicable
Transfer Supplement or other agreement pursuant to which it became party hereto
as a Related Committed Purchaser, other than any such Person that ceases to be a
party hereto pursuant to a Transfer Supplement.
“Related Rights” has the meaning set forth in Section 1.1 of the Purchase and
Sale Agreement.
“Related Security” means, with respect to any Receivable:
(a)    all of the Seller’s and each Originator’s interest in any goods
(including returned goods), and documentation of title evidencing the shipment
or storage of any goods (including returned goods), the sale of which gave rise
to such Receivable;
(b)    all instruments and chattel paper that may evidence such Receivable;




--------------------------------------------------------------------------------




(c)    all other security interests or liens and property subject thereto from
time to time purporting to secure payment of such Receivable, whether pursuant
to the Contract related to such Receivable or otherwise, together with all UCC
financing statements or similar filings relating thereto;
(d)    all of the Seller’s and each Originator’s rights, interests and claims
under the related Contracts and all guaranties, indemnities, insurance and other
agreements (including the related Contract) or arrangements of whatever
character from time to time supporting or securing payment of such Receivable or
otherwise relating to such Receivable, whether pursuant to the Contract related
to such Receivable or otherwise; and
(e)    all of the Seller’s rights, interests and claims under the Purchase and
Sale Agreement and the other Transaction Documents.
“Reportable Event” means any reportable event as defined in Section 4043(c) of
ERISA or the regulations issued thereunder, other than those events as to which
the 30-day notice period referred to in Section 4043(b) of ERISA has been
waived, with respect to a Plan.
“Required Capital Amount” has the meaning set forth in the Purchase and Sale
Agreement.
“Restricted Payments” has the meaning set forth in Section 1(l) of Exhibit IV of
this Agreement.
“Sanctioned Country” means a country or territory that is, or whose government
is, the subject of territorial-based Sanctions.
“Sanctioned Person”  means a Person that is, or is owned or controlled by
Persons that are: (i) the subject of any Sanctions, or (ii) located, organized
or resident in a Sanctioned Country.
“Sanctions” means any sanctions administered or enforced by any Governmental
Authority of the United States of America, including, without limitation, the
U.S. Department of Treasury’s Office of Foreign Assets Control and the U.S.
Department of State.
“Scheduled Termination Date” means July 6, 2020, subject to the extension
thereof with respect to any Purchaser pursuant to Section 1.2(e).
“SEC” shall mean the U.S. Securities and Exchange Commission or any successor
thereto.
“Seller” has the meaning set forth in the preamble to this Agreement.
“Seller’s Share” of any amount means the greater of: (a) $0 and (b) such amount
minus the Purchasers’ Share.
“Servicer” has the meaning set forth in the preamble to this Agreement.




--------------------------------------------------------------------------------




“Servicer Replacement Conditions” has the meaning set forth in Section 4.1(e) of
this Agreement.
“Servicing Fee” shall mean the fee referred to in Section 4.6 of this Agreement.
“Servicing Fee Rate” shall mean the rate referred to in Section 4.6 of this
Agreement.
“Settlement Date” means with respect to any Portion of Capital for any
Settlement Period, (i) prior to the Termination Date, the Monthly Settlement
Date and (ii) on and after the Termination Date, each Business Day selected from
time to time by the Administrator (it being understood that the Administrator
may select such Settlement Date to occur as frequently as daily), or, in the
absence of such selection, the Monthly Settlement Date.
“Settlement Period” means: (a) before the Termination Date: (i) initially the
period commencing on the date of the initial purchase pursuant to Section 1.2 of
this Agreement (or in the case of any fees payable hereunder, commencing on the
Closing Date) and ending on (but not including) August 31, 2013, and
(ii) thereafter, each calendar month, and (b) on and after the Termination Date,
such period (including a period of one day) as shall be selected from time to
time by the Administrator or, in the absence of any such selection, each
calendar month.
“Sixth Amendment Date” means July 8, 2019.
“SMBC” means Sumitomo Mitsui Banking Corporation and its successors and assigns.
“SMBC Nikko” means SMBC Nikko Securities America, Inc. and its successors and
assigns.
“Standard & Poor’s” means Standard & Poor’s Ratings Services, a Standard &
Poor’s Financial Services LLC business and any successor thereto that is a
nationally recognized statistical rating organization.
“Stress Factor” means 2.00.
“Structuring Agent” means PNC Capital Markets LLC, a Pennsylvania limited
liability company.
“Subordinated Note” has the meaning set forth in the Purchase and Sale
Agreement.
“Sub-Servicer” has the meaning set forth in Section 4.1(d) of this Agreement.
“Subsidiary” means, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock of each class or
other interests having ordinary voting power (other than stock or other
interests having such power only by reason of the happening of a contingency) to
elect a majority of the Board of Directors or other managers of such entity are
at the time owned, or management of which is otherwise controlled: (a) by such
Person, (b) by one or more Subsidiaries of such Person or (c) by such Person and
one or more Subsidiaries of such Person.




--------------------------------------------------------------------------------




“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority and
all interest, penalties, additions to tax and any similar liabilities with
respect thereto.
“Termination Date” means, the earliest to occur of: (a) the Scheduled
Termination Date, (b) the date determined pursuant to Section 2.2 of this
Agreement, and (c) the date specified by the Seller upon 3 Business Days’ prior
written notice to the Administrator and the Purchaser Agents pursuant to
Section 1.1(b).
“Termination Day” means: (a) each day on which any of the conditions set forth
in Section 2 of Exhibit II to this Agreement are not satisfied and (b) each day
that occurs on or after the Termination Date.
“Termination Event” has the meaning specified in Exhibit V to this Agreement.
For the avoidance of doubt, any Termination Event that occurs shall be deemed to
be continuing unless and until such Termination Event has been waived in
accordance with the terms of this Agreement.
“Threshold Amount” means $100,000,000; provided, however, that solely with
respect to Indebtedness of the Seller, “Threshold Amount” shall mean $15,775.
“Total Reserves” means an amount, as of any date of calculation, equal to the
product of (i) the sum of (a) the higher of (x) the sum of the Loss Reserve
Floor Percentage and Dilution Reserve Floor Percentage and (y) the sum of the
Dynamic Loss Reserve Percentage and Dynamic Dilution Reserve Percentage and (b)
the Yield and Servicing Fee Reserve Percentage and (ii) the Net Receivables Pool
Balance.
“Transaction Documents” means this Agreement, the Purchase and Sale Agreement,
the Subordinated Notes, the Fee Letter, the Performance Guaranty, the Lock-Box
Agreements, the Administrative Services Agreement, the Seller’s limited
liability company agreement and all other certificates, instruments, UCC
financing statements, reports, notices, agreements and documents executed or
delivered under or in connection with this Agreement, in each case as the same
may be amended, supplemented or otherwise modified from time to time in
accordance with this Agreement.
“Transaction Information” means any information provided to any Rating Agency in
connection with such Rating Agency providing or proposing to provide a rating of
any Conduit Purchaser’s commercial paper notes or monitoring any such rating,
including, without limitation, such information regarding the Seller, the
Servicer, any Originator, the Parent, any of their respective Affiliates or the
Receivables; provided, however, that, “Transaction Information” shall not
include any information provided by the Parent or any of its Affiliates to any
nationally recognized statistical rating organization (other than information
solely related to the Receivables subject to this Agreement) in connection with
such rating organization providing a rating or proposing to provide a rating to,
or monitoring an existing rating of the Parent or any of its Affiliates or any
debt securities of any of the foregoing.
“Transfer Supplement” has the meaning set forth in Section 5.3(c).




--------------------------------------------------------------------------------




“UCC” means the Uniform Commercial Code as from time to time in effect in the
applicable jurisdiction.
“Unmatured Termination Event” means an event that, with the giving of notice or
lapse of time, or both, would constitute a Termination Event.
“U.S. Obligor” means an Obligor which (i) if a natural person, is a resident of
the United States (or of a U.S. territory (including, without limitation, Puerto
Rico and the U.S. Virgin Islands)) or (ii) if a corporation or other business
organization, is organized under the laws of the United States (or of a U.S.
territory (including, without limitation, Puerto Rico and the U.S. Virgin
Islands)) or any political subdivision thereof, or is a resident of the United
States (or of a U.S. territory (including, without limitation, Puerto Rico and
the U.S. Virgin Islands)) or any political subdivision thereof.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
“Withholding Agent” means the Seller, the Servicer and the Administrator.
“Yield and Servicing Fee Reserve Percentage” means at any time:
1.50 x DSO x (BR + SFR)
         360
where:
BR
=    the daily average Base Rate computed for the most recent Settlement Period,

DSO
=    the Days' Sales Outstanding, and

SFR
=    the Servicing Fee Rate.







--------------------------------------------------------------------------------





EXHIBIT II
CONDITIONS OF PURCHASES
1.    Conditions Precedent to Effectiveness. The effectiveness of this Agreement
is subject to the condition precedent that the Administrator shall have
received, on or before the Closing Date, each of the following, each in form and
substance (including the date thereof) reasonably satisfactory to the
Administrator and each Purchaser Agent:
(a)    Counterparts of (i) this Agreement, duly executed by the parties hereto,
and (ii) the Lock-Box Agreements, the Fee Letter, the Purchase and Sale
Agreement, the Performance Guaranty and each of the other Transaction Documents,
duly executed by the parties thereto.
(b)    Copies of: (i) the resolutions or unanimous written consents of the board
of directors (or equivalent governing body) of each of CUSH, the Seller, the
Servicer and each Originator authorizing the execution, delivery and performance
by CUSH, the Seller, the Servicer and such Originator, as the case may be, of
this Agreement and the other Transaction Documents to which it is a party;
(ii) all documents evidencing other necessary corporate or organizational action
and governmental approvals, if any, with respect to this Agreement and the other
Transaction Documents and (iii) the certificate of incorporation (or equivalent
organizational document) and by-laws (or equivalent governing document) of CUSH,
the Seller, each Originator and the Servicer, in each case, certified by the
Secretary or Assistant Secretary (or equivalent authorized person) of the
applicable party.
(c)    A certificate of the Secretary or Assistant Secretary (or equivalent
authorized person) of each of CUSH, the Seller, the Servicer and each Originator
certifying as to the names and true signatures of its officers who are
authorized to sign this Agreement and the other Transaction Documents to which
it is a party. Until the Administrator receives a subsequent incumbency
certificate from CUSH, the Seller, the Servicer or such Originator, as the case
may be, the Administrator shall be entitled to rely on the last such certificate
delivered to it by CUSH, the Seller, the Servicer or such Originator, as the
case may be.
(d)    Proper financing statements (Form UCC‑1), duly authorized and suitable
for filing under the UCC of all jurisdictions that the Administrator may
reasonably deem necessary or desirable in order to perfect the interests of the
Seller and the Administrator (for the benefit of the Purchasers) contemplated by
the Purchase and Sale Agreement and this Agreement, as applicable.
(e)    Proper financing statement amendments (Form UCC‑3), duly authorized and
suitable for filing under the UCC of all jurisdictions that the Administrator
may reasonably deem necessary or desirable to evidence the release of all
security interests and other rights of any Person in the Receivables, Contracts
or Related Security previously granted by any Originator or the Seller.
(f)    Completed UCC search reports, dated on or shortly before the Closing
Date, listing the financing statements filed with the Secretary of State (or
similar official) in all applicable jurisdictions that name the Originators or
the Seller as debtor, together with copies of such financing statements, and
similar search reports with respect to judgment liens, federal tax liens and
liens of




--------------------------------------------------------------------------------




the PBGC in such jurisdictions, as the Administrator may reasonably request,
showing no Adverse Claims on any Pool Assets other than those which are released
as of the Closing Date.
(g)    Favorable opinions, addressed to the Administrator, each Purchaser Agent
and each Purchaser, in form and substance reasonably satisfactory to the
Administrator, from Andrews Kurth LLP, counsel for CUSH, the Seller, the
Originators and the Servicer, and internal counsel for CUSH, the Seller, the
Originators and the Servicer, covering such matters as the Administrator may
reasonably request, including, without limitation, certain organizational and
New York enforceability matters, certain bankruptcy matters and certain UCC
matters.
(h)    A pro forma Information Package representing the performance of the
Receivables Pool for the calendar month of July, 2013.
(i)    Evidence of payment by the Seller of all accrued and unpaid fees
(including those contemplated by the Fee Letter), costs and expenses to the
extent then due and payable on the Closing Date, including, to the extent
invoices have been presented to the Seller at least one (1) Business Day prior
to the Closing Date, any such costs, fees and expenses arising under or
referenced in Section 5.4 of this Agreement and the Fee Letter.
(j)    Certificates of existence or good standing with respect to each of the
Seller, the Originators and the Servicer issued by the Secretary of State (or
similar official) of the jurisdiction of each such Person’s organization or
formation.
(k)    All information with respect to the Receivables as the Administrator or
the Purchasers may reasonably request.
(l)    Such other approvals, opinions or documents as the Administrator or the
Purchasers may reasonably request.
2.    Conditions Precedent to All Funded Purchases, Issuances of Letters of
Credit and Reinvestments. Each Funded Purchase (including the initial Funded
Purchase) and the issuance of any Letters of Credit and each reinvestment shall
be subject to the further conditions precedent that:
(a)    in the case of each Funded Purchase and the issuance of any Letters of
Credit, the Servicer shall have delivered to the Administrator and each
Purchaser Agent on or before such purchase or issuance, as the case may be, in
form and substance reasonably satisfactory to the Administrator and each
Purchaser Agent, a completed pro forma Information Package to reflect the level
of Aggregate Capital, the Aggregate LC Amount and related reserves and the
calculation of the Purchased Interest after such purchase or issuance, as the
case may be, and a completed Purchase Notice in the form of Annex B; and
(b)    on the date of such Funded Purchase, issuance of any Letters of Credit or
reinvestment, as the case may be, the following statements shall be true (and
acceptance of the proceeds of such Funded Purchase, issuance or reinvestment
shall be deemed a representation and warranty by the Seller that such statements
are then true):




--------------------------------------------------------------------------------




(i)
the representations and warranties contained in Exhibit III to this Agreement
are true and correct in all material respects on and as of the date of such
Funded Purchase, issuance or reinvestment as though made on and as of such date
except for representations and warranties that are expressly made as of an
earlier date (in which case such representations and warranties shall be true
and correct in all material respects as of such earlier date);

(ii)
no event has occurred and is continuing, or would result immediately after
giving effect to such Funded Purchase, issuance or reinvestment, that
constitutes a Termination Event or an Unmatured Termination Event;

(iii)
the Aggregate Capital plus the Aggregate LC Amount, immediately after giving
effect to any such Funded Purchase, issuance or reinvestment, as the case may
be, does not exceed the Purchase Limit;

(iv)
the Purchased Interest, immediately after giving effect to any such Funded
Purchase, issuance or reinvestment, as the case may be, does not exceed 100%;
and

(v)
the Termination Date has not occurred.







--------------------------------------------------------------------------------





EXHIBIT III
REPRESENTATIONS AND WARRANTIES
1.    Representations and Warranties of the Seller. The Seller represents and
warrants to the Administrator, each Purchaser Agent and each Purchaser on the
Closing Date and on the date of each Funded Purchase, reinvestment and issuance
of a Letter of Credit under this Agreement that:
(a)    Existence and Power. The Seller (i) is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
Delaware, (ii) has the limited liability company power and authority to transact
the business in which it is engaged and proposes to engage and (iii) is duly
qualified and in good standing in each jurisdiction where the ownership, leasing
or operation of property or the conduct of its business requires such
qualification, except where the failure to be so qualified and in good standing
would not reasonably be expected to have a Material Adverse Effect.
(b)    Company and Governmental Authorization, Contravention. The execution,
delivery and performance by the Seller of this Agreement and each other
Transaction Document to which it is a party (i) are within the Seller’s limited
liability company powers, (ii) have been duly authorized by all necessary
limited liability company action, (iii) require no authorization, consent,
license or exemption from, or filing or registration with, any governmental
body, agency or official, except (A) such approvals which have been obtained
prior to the Closing Date and remain in full force and effect, (B) the filing of
UCC financing statements and continuation statements and (C) such approvals, the
absence of which would not reasonably be expected have a Material Adverse
Effect, (iv) do not contravene, or constitute a default under, (A) any provision
of Applicable Law or any judgment, injunction, order or decree binding upon the
Seller, (B) any provision of the limited liability company agreement of the
Seller, (C) any covenant, indenture or agreement of or affecting the Seller or
any of its property, in each case, where such contravention or default,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect, and (v) do not result in the creation or imposition of
any lien prohibited by the Transaction Documents on any property of the Seller.
(c)    Binding Effect of Agreement. This Agreement and each other Transaction
Document to which it is a party constitute the legal, valid and binding
obligation of the Seller enforceable against the Seller in accordance with its
respective terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, fraudulent conveyance or other similar laws
affecting creditors’ rights generally and by general principles of equity,
regardless of whether enforceability is considered in a proceeding in equity or
at law.
(d)    Accuracy of Information. Each Information Package and all other
information (including, without limitation, any financial statements) furnished
by or on behalf of the Seller in writing (or, in the case of any Information
Package, by or on behalf of the Servicer) to the Administrator, any Purchaser
Agent or any Purchaser for purposes of or in connection with this Agreement or
any other Transaction Document is true and accurate in all material respects on
the date such information is stated or certified; provided that to the extent
any such information was based upon or constitutes a forecast or projection, the
Seller represents only that it acted in good




--------------------------------------------------------------------------------




faith and utilized assumptions reasonable at the time made (it being understood
and agreed that any information set forth in any Information Package shall not
constitute a forecast or projection for purposes of this proviso).
(e)    Actions, Suits. There is no litigation, arbitration or governmental
proceeding pending or, to the knowledge of the Seller, threatened in writing
against the Seller that (i) purports to adversely affect the legality, validity
or enforceability of this Agreement or any other Transaction Document or (ii)
would reasonably be expected to have a Material Adverse Effect.
(f)    Accuracy of Exhibits; Account Arrangements. The names and addresses of
all the Lock-Box Banks together with the account numbers of the Lock-Box
Accounts and Lock-Boxes at such Lock-Box Banks, are specified in Schedule II to
this Agreement (or at such other Lock-Box Banks and/or with such other Lock-Box
Accounts and Lock-Boxes as have been notified to the Administrator), and each
Lock-Box Account and Lock-Box is subject to a Lock-Box Agreement. All
information on each Exhibit, Schedule or Annex to this Agreement or the other
Transaction Documents is true and complete. The Seller has not granted any
interest in any Lock-Box Account (or any related Lock-Box) to any Person other
than the Administrator and the Administrator has control (within the meaning of
Section 9-104 of the UCC) of each Lock-Box Account.
(g)    No Material Adverse Effect. Since the date of formation of the Seller as
set forth in its certificate of formation, there has been no Material Adverse
Effect.
(h)    Names and Location. The Seller has not used any corporate names, trade
names or assumed names other than its name set forth on the signature pages of
this Agreement. The Seller is “located” (as such term is defined in the
applicable UCC) in Delaware. The office where the Seller keeps its records
concerning the Receivables is at the address set forth in the notice provision
of this Agreement.
(i)    Margin Stock. The Seller is not engaged in the business of extending
credit for the purpose of purchasing or carrying margin stock (within the
meaning of Regulations T, U and X, as issued by the Federal Reserve Board), and
no proceeds of any purchase or reinvestment under this Agreement will be used to
purchase or carry any margin stock or to extend credit to others for the purpose
of purchasing or carrying any margin stock.
(j)    Eligible Receivables. Each Pool Receivable listed as an Eligible
Receivable in any Information Package or any other report delivered by the
Seller or the Servicer to the Administrator or included as an Eligible
Receivable in the calculation of the Net Receivables Pool Balance on any date is
an Eligible Receivable as of the effective date of the information reported in
such Information Package or other report or as of the date of such calculation,
as the case may be.
(k)    Credit and Collection Policy. The Seller has complied, or has caused the
compliance, in all material respects with the Credit and Collection Policy with
regard to each Pool Receivable.
(l)    Investment Company Act; Volcker Rule. The Seller is not required to be
registered as an “investment company” under the Investment Company Act of 1940,
as amended (the “Investment Company Act”). The Seller is not a “covered fund”
under Section 13 of the U.S. Bank




--------------------------------------------------------------------------------




Holding Company Act of 1956, as amended, and the applicable rules and
regulations thereunder (the “Volcker Rule”).  In determining that the Seller is
not a “covered fund” under the Volcker Rule, although other exemptions or
exclusions under the Investment Company Act may apply, the Seller relies on the
exemption from the definition of “investment company” set forth in Section
3(c)(5) of the Investment Company Act and does not rely solely on the exemption
from the definition of “investment company” set forth in Section 3(c)(1) and/or
3(c)(7) of the Investment Company Act.
(m)    No Other Obligations. The Seller does not have outstanding any security
of any kind except membership interests issued to Celanese Sales U.S. Ltd. (as
successor to Celanese U.S. Sales LLC), a Texas limited partnership, in
connection with its organization and the Subordinated Notes, and has not
incurred, assumed, guaranteed or otherwise become directly or indirectly liable
for, or in respect of, any Debt and no Person has any commitment or other
arrangement to extend credit to the Seller, in each case, except pursuant to the
terms of the Transaction Documents.
(n)    Anti-Terrorism Laws, Anti-Corruption Laws and Sanctions.
(i)To the extent applicable, each of the Celanese Parties and its Subsidiaries
is in compliance with (i) the Trading with the Enemy Act, as amended, and each
of the foreign assets control regulations of the United States Treasury
Department (31 CFR Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto and (ii) the PATRIOT Act, except
for such non-compliance that could not, based upon the facts and circumstances
existing at the time, reasonably be expected to (x) result in a Material Adverse
Effect or (y) result in material liability to any Affected Person. No part of
the proceeds of the Purchases or any Letters of Credit will be used, directly
or, to the knowledge of the Celanese Parties, indirectly, for any payments to
any governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.
(ii)None of the Celanese Parties, their respective Subsidiaries, nor, to the
knowledge of any Celanese Party, any director, officer, agent, employee or
Affiliate of a Celanese Party or any of its Subsidiaries, (i) is a person on the
list of "Specially Designated Nationals and Blocked Persons" or (ii) is
currently subject to any U.S. sanctions administered by OFAC; and no Celanese
Party will directly or, to its knowledge, indirectly use the proceeds of the
Purchases or Letters of Credit or otherwise knowingly make available such
proceeds to any person, (x) for the purpose of financing the activities of any
person currently subject to any U.S. sanctions administered by OFAC, or to do
business in a country or territory that is the subject of U.S. sanctions
administered by OFAC, if such activities would be prohibited for a U.S. person
pursuant to OFAC, or (y) for the purpose of financing the activities of any
person that is currently subject to any applicable sanctions administered by the
European Union or any member country thereof or in a country




--------------------------------------------------------------------------------




or territory that is the subject of any applicable sanctions administered by the
European Union or any member country thereof.
(o)    Tax Status.
(i)    The Seller has (i) timely filed all material tax returns (federal, state
and local) required to be filed by it and (ii) paid, or caused to be paid, all
material taxes, assessments and other governmental charges, which are shown to
be due and payable by it in such returns, other than taxes, assessments and
other governmental charges being contested in good faith, except where the
failure to do so would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect. Adequate provisions in accordance with
GAAP for taxes on the books of the Seller have been made for all open years and
for the current fiscal period.
(ii)    The Seller is, and shall at all relevant times continue to be, a
“disregarded entity” within the meaning of U.S. Treasury Regulation § 301.7701-3
that is wholly owned by a U.S. Person.
(p)    Bulk Sales Act. No transaction contemplated by this Agreement requires
compliance by it with any bulk sales act or similar law.
(q)    Ordinary Course of Business. Each remittance of Collections by or on
behalf of the Seller to the Purchasers under this Agreement will have been (i)
in payment of a debt incurred by the Seller in the ordinary course of business
or financial affairs of the Seller and (ii) made in the ordinary course of
business or financial affairs of the Seller.
(r)    The Receivables.
(i)    Creation. This Agreement creates a valid and continuing security interest
(as defined in the applicable UCC) in the Pool Receivables in favor of the
Administrator (for the benefit of the Purchasers), which security interest is
prior to all other Adverse Claims and is enforceable as such as against
creditors of and purchasers from the Seller.
(ii)    Ownership of Receivables. The Seller has acquired, for fair
consideration and reasonably equivalent value, all of the right, title and
interest of the applicable Originator in each Pool Receivable, together with the
Related Security. Each Pool Receivable, together with the Related Security, is
owned by the Seller free and clear of any Adverse Claim.
(iii)    Perfection and Related Security. All appropriate financing statements
have been filed in the proper filing office in the appropriate jurisdictions
under Applicable Law in order to perfect the sale of the Receivables and Related
Security from the Originators to the Seller pursuant to the Purchase and Sale
Agreement, and the sale and security interest therein from the Seller to the
Administrator under this Agreement.




--------------------------------------------------------------------------------




(s)    The Lock-Box Accounts.
(i)    Nature of Lock-Box Accounts. Each Lock-Box Account constitutes a “deposit
account” within the meaning of the applicable UCC.
(ii)    Ownership. Each Lock-Box Account is in the name of the Seller, and each
Lock-Box Account is free and clear of any Adverse Claim (other than the interest
of the Lock-Box Bank as set forth in the applicable Lock-Box Agreement and the
Administrator). The Canadian Collection Account is in the name of CNA Holdings
LLC, and the Canadian Collection Account is free and clear of any Adverse Claim
(other than the interest of Citibank, N.A. (solely in its capacity as the bank
maintaining such account and not as a lender or trade creditor of CNA Holdings
LLC or any other Celanese Party) the Seller and the Administrator).
(iii)    Perfection. The Seller has delivered to the Administrator a fully
executed Lock-Box Agreement relating to each Lock-Box Account, pursuant to which
each applicable Lock-Box Bank has agreed, following notice by the Administrator
that it is exercising its right to assume exclusive control of such Lock-Box
Account, to comply only with all instructions originated by the Administrator
(on behalf of the Purchasers) directing the disposition of funds in such
Lock-Box Account without further consent by the Seller or the Servicer.
(t)    Priority.
(i)    Other than the transfer of the Receivables to the Seller under the
Purchase and Sale Agreement, and by the Seller under this Agreement and/or the
security interest granted to the Administrator pursuant to this Agreement,
neither the Seller nor any Originator has pledged, assigned, sold, granted a
security interest in, or otherwise conveyed any of the Receivables transferred
or purported to be transferred under the Transaction Documents, the Lock-Box
Accounts, the Canadian Collection Account or any subaccount of a Lock-Box
Account or the Canadian Collection Account. Neither the Seller nor any
Originator has authorized the filing of, or is aware of any financing statements
against any of the Seller or such Originator that purport to perfect a security
interest in Receivables or include a description of Receivables transferred or
purported to be transferred under the Transaction Documents, the Lock-Box
Accounts, the Canadian Collection Account or any subaccount of a Lock-Box
Account or the Canadian Collection Account, other than any financing statement
(i) relating to the sale thereof by such Originator to the Seller under the
Purchase and Sale Agreement, and (ii) relating to the security interest granted
to the Administrator under this Agreement.
(ii)    Neither the Seller nor the Servicer has consented to any bank
maintaining any Lock-Box Account to comply with instructions of any person other
than the Seller, the Servicer and the Administrator.




--------------------------------------------------------------------------------




(iii)Neither the Seller nor the Servicer nor CNA Holdings LLC has consented to
the bank maintaining the Canadian Collection Account to comply with instructions
of any person other than the Seller, the Servicer, the Administrator or CNA
Holdings LLC.
(u)    Nature of Pool Receivables. All Pool Receivables:  (i) were originated by
the applicable Originator in the ordinary course of its business, (ii) were sold
to Seller for fair consideration and reasonably equivalent value and (iii)
represent all, or a portion of the purchase price of goods, insurance or
services within the meaning of Section 3(c)(5)(A) of the Investment Company Act
of 1940.  The purchase of Pool Receivables with the proceeds of commercial paper
notes would constitute a “current transaction” for purposes of Section 3(a)(3)
of the Securities Act of 1933, as amended.
(v)Liquidity Coverage Ratio. The Seller has not issued any LCR Security. The
Seller further represents and warrants that its assets and liabilities are
consolidated with the assets and liabilities of the Parent for purposes of GAAP.
(w)Tax Status.
(i)The Seller shall (i) timely file all material tax returns (federal, state and
local) required to be filed by it and (ii) pay, or cause to be paid, all
material taxes, assessments and other governmental charges, which are shown to
be due and payable by it in such returns, other than taxes, assessments and
other governmental charges being contested in good faith, except where the
failure to do so would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect. Adequate provisions in accordance with
GAAP for taxes on the books of the Seller shall be made for all open years and
for the current fiscal period.
(ii)The Seller shall take (and shall permit) no action that would cause
(iii)(and shall not omit to take any action which omission would cause) the
seller to be treated as other than a “disregarded entity” within the meaning of
U.S. Treasury Regulation § 301.7701-3 that is wholly owned by a U.S. Person.
(x)Beneficial Ownership Regulation. As of the Closing Date, the Seller is an
entity that is organized under the laws of the United States or of any State,
and at least 51% of Seller’s Equity Interests is owned directly or indirectly by
a company listed on the New York Stock Exchange or the American Stock Exchange
or designated as a NASDAQ National Market Security listed on the NASDAQ stock
exchange and is excluded on that basis from the definition of “Legal Entity
Customer” as defined in the Beneficial Ownership Regulation.
2.    Representations and Warranties of the Servicer. The Servicer represents
and warrants to the Administrator, each Purchaser Agent and each Purchaser on
the Closing Date and on the date of each Funded Purchase, reinvestment and
issuance of a Letter of Credit under this Agreement that:




--------------------------------------------------------------------------------




(a)    Existence and Power. The Servicer (i) is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware,
(ii) has the corporate power and authority to transact the business in which it
is engaged and proposes to engage and (iii) is duly qualified and in good
standing in each jurisdiction where the ownership, leasing or operation of
property or the conduct of its business requires such qualification, except
where the failure to be so qualified and in good standing would not reasonably
be expected to have a Material Adverse Effect.
(b)    Company and Governmental Authorization, Contravention. The execution,
delivery and performance by the Servicer of this Agreement and each other
Transaction Document to which it is a party (i) are within the Servicer’s
corporate powers, (ii) have been duly authorized by all necessary corporate
action, (iii) require no authorization, consent, license or exemption from, or
filing or registration with, any governmental body, agency or official, except
(A) such approvals which have been obtained prior to the Closing Date and remain
in full force and effect and (B) such approvals, the absence of which would not
reasonably be expected have a Material Adverse Effect, (iv) do not contravene,
or constitute a default under, (A) any provision of Applicable Law or any
judgment, injunction, order or decree binding upon the Servicer, (B) any
provision of the certificate of incorporation or bylaws of the Servicer, (C) any
covenant, indenture or material agreement of or affecting the Servicer or any of
its property, in each case, where such contravention or default, individually or
in the aggregate, would reasonably be expected to have a Material Adverse
Effect, and (v) do not result in the creation or imposition of any lien
prohibited by the Transaction Documents any property of the Servicer or any of
its Subsidiaries.
(c)    Binding Effect of Agreement. This Agreement and each other Transaction
Document to which it is a party constitute the legal, valid and binding
obligation of the Servicer enforceable against the Servicer in accordance with
its respective terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, fraudulent conveyance or other similar
laws affecting creditors’ rights generally and by general principles of equity,
regardless of whether enforceability is considered in a proceeding in equity or
at law.
(d)    Accuracy of Information. Each Information Package and all other
information (including, without limitation, any financial statements) furnished
by (or on behalf of) the Servicer in writing to the Administrator, any Purchaser
Agent or any Purchaser for purposes of or in connection with this Agreement or
any other Transaction Document is true and accurate in all material respects on
the date such information is stated or certified; provided that to the extent
any such information was based upon or constitutes a forecast or projection, the
Servicer represents only that it acted in good faith and utilized assumptions
reasonable at the time made (it being understood and agreed that any information
set forth in any Information Package shall not constitute a forecast or
projection for purposes of this proviso).
(e)    Actions, Suits. There is no litigation, arbitration or governmental
proceeding pending or, to the knowledge of the Servicer, threatened in writing
against the Servicer that (i) purports to adversely affect the legality,
validity or enforceability of this Agreement or any other Transaction Document
(other than such litigation that the Administrator has reasonably determined to
be frivolous) or (ii) would reasonably be expected to have a Material Adverse
Effect.




--------------------------------------------------------------------------------




(f)    No Material Adverse Effect. Since December 31, 2012, there has been no
Material Adverse Effect.
(g)    Credit and Collection Policy. The Servicer has complied in all material
respects with the Credit and Collection Policy with regard to each Receivable.
(h)    Investment Company Act. The Servicer is not required to be registered as
an “investment company” under the Investment Company Act of 1940, as amended.
(i)    Anti-Terrorism Laws, Anti-Corruption Laws and Sanctions.
(i)To the extent applicable, each of the Celanese Parties and its Subsidiaries
is in compliance with (i) the Trading with the Enemy Act, as amended, and each
of the foreign assets control regulations of the United States Treasury
Department (31 CFR Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto and (ii) the PATRIOT Act, except
for such non-compliance that could not, based upon the facts and circumstances
existing at the time, reasonably be expected to (x) result in a Material Adverse
Effect or (y) result in material liability to any Affected Person. No part of
the proceeds of the Purchases or any Letters of Credit will be used, directly
or, to the knowledge of the Celanese Parties, indirectly, for any payments to
any governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.
(ii)None of the Celanese Parties or any of their respective Subsidiaries nor, to
the knowledge of any Celanese Party, any director, officer, agent, employee or
Affiliate of a Celanese Party, or any of its Subsidiaries, (i) is a person on
the list of "Specially Designated Nationals and Blocked Persons" or (ii) is
currently subject to any U.S. sanctions administered by OFAC; and no Celanese
Party will directly or, to its knowledge, indirectly use the proceeds of the
Purchases or Letters of Credit or otherwise knowingly make available such
proceeds to any person, (x) for the purpose of financing the activities of any
person currently subject to any U.S. sanctions administered by OFAC, or to do
business in a country or territory that is the subject of U.S. sanctions
administered by OFAC, if such activities would be prohibited for a U.S. person
pursuant to OFAC, or (y) for the purpose of financing the activities of any
person that is currently subject to any applicable sanctions administered by the
European Union or any member country thereof or in a country or territory that
is the subject of any applicable sanctions administered by the European Union or
any member country thereof.
(j)    Financial Condition. The unaudited interim consolidated balance sheet of
the Parent and its Subsidiaries as of June 30, 2013, the related unaudited
interim consolidated statement of operations for the fiscal quarter then ended
and the related unaudited interim consolidated statement of equity for the
elapsed portion of the fiscal year ended with the last day of such fiscal
quarter,




--------------------------------------------------------------------------------




copies of which have been furnished to the Administrator and each Purchaser
Agent, present fairly in all material respects the consolidated financial
position of the Parent and its Subsidiaries for the period ended on such date,
all in accordance with GAAP consistently applied except as noted therein.
(k)    Tax Status. The Servicer has (i) timely filed all material tax returns
(federal, state and local) required to be filed by it and (ii) paid, or caused
to be paid, all material taxes, assessments and other governmental charges,
which are shown to be due and payable by it in such returns, other than taxes,
assessments and other governmental charges being contested in good faith, except
where the failure to do so would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect. Adequate provisions
in accordance with GAAP for taxes on the books of the Servicer have been made
for all open years and for the current fiscal period.
(l)    ERISA.
(i)    Each Plan is in compliance with the applicable provisions of ERISA, the
Code and other Applicable Law, and each of Parent and the Parent Subsidiaries
and the ERISA Affiliates is in compliance with the applicable provisions of
ERISA, the Code and other Applicable Law with respects to the Plans, in each
case, except for such noncompliance that would not reasonably be expected to
have a Material Adverse Effect. No Reportable Event has occurred during the past
five years other than a Reportable Event that would not reasonably be expected
to have a Material Adverse Effect. The excess of the present value of all
benefit liabilities under each Plan of Parent and Parent Subsidiaries and the
ERISA Affiliates (based on the assumptions used to determine required minimum
contributions under Section 412 of the Code with respect to such Plan), over the
value of the assets of such Plan, determined as of the most recent annual
valuation date applicable thereto for which a valuation has been completed,
would not reasonably be expected to have a Material Adverse Effect, and the
excess of the present value of all benefit liabilities of all underfunded Plans
(based on the assumptions used to determine required minimum contributions under
Section 412 of the Code with respect to each such Plan) over the value of the
assets of all such under funded Plans, determined as of the most recent annual
valuation dates applicable thereto for which valuations have been completed,
would not reasonably be expected to have a Material Adverse Effect. No ERISA
Event has occurred or is reasonably expected to occur that, individually or when
taken together with all other such ERISA Events which have occurred or for which
liability is reasonably expected to occur, would reasonably be expected to
result in a Material Adverse Effect. None of Parent, the Parent Subsidiaries or
the ERISA Affiliates has received any written notification that any
Multiemployer Plan is in critical status, insolvent, or has been terminated
within the meaning of Title IV of ERISA, or has knowledge that any Multiemployer
Plan is reasonably expected to be in critical status, insolvent or to be
terminated, where such critical status, insolvency or termination has had or
would reasonably be expected to have, through increases in the contributions
required to be made to such Plan or otherwise, a Material Adverse Effect.




--------------------------------------------------------------------------------




(ii)    Each of Parent and the Parent Subsidiaries is in compliance (i) with all
applicable provisions of law and all applicable regulations and published
interpretations thereunder with respect to any employee pension benefit plan
governed by the laws of a jurisdiction other than the United States and (ii)
with the terms of any such plan, except, in each case, for such noncompliance
that would not reasonably be expected to have a Material Adverse Effect.






--------------------------------------------------------------------------------





EXHIBIT IV
COVENANTS
1.    Covenants of the Seller. At all times from the Closing Date until the
Final Payout Date:
(a)    Financial Reporting. The Seller will maintain a system of accounting
established and administered in accordance with GAAP, and the Seller (or the
Servicer on its behalf) shall furnish to the Administrator and each Purchaser
Agent:
(i)    Annual Financial Statements of the Seller. Promptly upon completion and
in no event later than 90 days after the close of each fiscal year of the
Seller, annual unaudited financial statements of the Seller certified by a
designated financial or other officer of the Seller.
(ii)    Information Packages. Not later than 3 Business Days prior to each
Settlement Date, an Information Package as of the most recently completed
calendar month.
(iii)    Quarterly Financial Statements of the Parent. As soon as available and
in no event later than 45 days following the end of each of the first three
fiscal quarters in each of the Parent’s fiscal years, (A) the unaudited interim
consolidated balance sheet of the Parent and its Subsidiaries as at the end of
such fiscal quarter, the related unaudited interim consolidated statements of
operations for such fiscal quarter and for the elapsed portion of the fiscal
year ended with the last day of such fiscal quarter and the related unaudited
interim statement of cash flows for the elapsed portion of the fiscal year ended
with the last day of such fiscal quarter, in each case setting forth comparative
figures for the corresponding fiscal quarter in the prior fiscal year, all of
which shall be certified by the chief financial officer, the treasurer or any
financial officer (including a controller) of the Parent that they fairly
present in all material respects, in accordance with GAAP, the financial
condition of the Parent and its Subsidiaries as of the dates indicated and the
results of their operations for the periods indicated, subject to normal
year-end audit adjustments and the absence of footnotes, and (B) management’s
discussion and analysis of the important operational and financial developments
during such fiscal quarter.
(iv)    Annual Financial Statements of the Parent. Within 90 days after the
close of each of the Parent’s fiscal years, the consolidated balance sheet of
the Parent and its Subsidiaries as at the end of such fiscal year and the
related consolidated statements of operations for such fiscal year setting forth
comparative figures for the preceding fiscal year, all reported on by
independent certified public accountants of recognized national standing
(without a “going concern” or like qualification or exception) to the effect
that such consolidated financial statements present fairly in all material
respects the financial condition and results of operations of the Parent and its
Subsidiaries on a consolidated basis in accordance with GAAP.




--------------------------------------------------------------------------------




(v)    Other Reports and Filings. Promptly (but in any event within ten days)
after the filing or delivery thereof, copies of all financial information, proxy
materials and reports, if any, which the Parent or any of its consolidated
Subsidiaries shall publicly file with the SEC.
(vi)    Other Information. Such other information (including non-financial
information) as the Administrator or any Purchaser Agent may from time to time
reasonably request.
(vii)    Sanctions-Related Notices. Concurrently with the delivery of financial
statements under sub-clauses (i), (iii) or (iv) above, notice in the event that
net sales from business in any particular country or territory that is the
subject of (x) U.S. sanctions administered by OFAC or (y) any applicable
sanctions administered by the European Union or any member country thereof
exceeds 5% of the consolidated net sales of the Parent and its Subsidiaries, as
applicable, for the fiscal period to which such financial statements relate.
Documents required to be delivered pursuant to Sections 1(a)(iii), 1(a)(iv) and
1(a)(v) of this Exhibit IV (to the extent any such documents are included in
materials otherwise filed with the SEC) may be delivered electronically and if
so delivered, shall be deemed to have been delivered on the date (i) (A) on
which the Parent posts such documents, or provides a link thereto on the
Parent’s website on the Internet at celanese.com, or such documents are posted
to the SEC’s website at www.sec.gov; or (B) on which such documents are posted
on the Parent’s behalf on IntraLinks/IntraAgency or another relevant website, if
any, to which each Purchaser Agent and the Administrator have access (whether a
commercial, third-party website or whether sponsored by the Administrator), and
(ii) on which the Seller notifies (which may be by facsimile or electronic mail)
the Administrator and each Purchaser Agent of the posting of any such documents.
(b)    Notice of Termination Events or Unmatured Termination Events. The Seller
(or the Servicer on its behalf) will notify the Administrator and each Purchaser
Agent in writing promptly upon (but in no event later than five (5) Business
Days after) a financial or other officer learning of the occurrence of a
Termination Event or Unmatured Termination Event. Such notice shall be given by
the chief financial officer or chief accounting officer of the Seller and shall
describe such Termination Event or Unmatured Termination Event, and if
applicable, the steps being taken by the Person(s) affected with respect
thereto.
(c)    Conduct of Business. The Seller will carry on and conduct its business in
substantially the same manner and in substantially the same fields of enterprise
as it is presently conducted and will do all things necessary to remain duly
organized, validly existing and in good standing as a domestic organization in
its jurisdiction of organization and maintain all requisite authority to conduct
its business in each jurisdiction in which its business is conducted, except, in
each case, where the failure to do so would not reasonably be expected to have a
Material Adverse Effect; provided, however, that nothing in this paragraph (c)
shall prevent any transaction permitted by paragraph (i) below or not otherwise
prohibited by this Agreement or any other Transaction Document.




--------------------------------------------------------------------------------




(d)    Compliance with Laws. The Seller will comply in all material respects
with the requirements of all laws, rules, orders, writs, judgments, injunctions,
decrees or awards to which it may be subject and regulations applicable to its
property or business operations.
(e)    Furnishing of Information and Inspection of Receivables. The Seller will
furnish or cause to be furnished to the Administrator and each Purchaser Agent
from time to time such information with respect to the Pool Receivables as the
Administrator or any Purchaser Agent may reasonably request. The Seller will, at
the Seller’s expense, during regular business hours upon reasonable prior
written notice, permit the Administrator and/or any Purchaser Agent or their
agents or representatives to (i) examine and make copies of and abstracts from
the books and records relating to the Pool Receivables or other Pool Assets,
(ii) visit the offices and properties of the Seller for the purpose of examining
such books and records (subject to applicable restrictions or limitations on
access to any facility or information that is classified or restricted by
contract (so long as any such contractual restrictions are not created in
contemplation of preventing the inspection rights under this provision) or by
law, regulation or governmental guidelines and in accordance with applicable
safety procedures), and (iii) discuss matters relating to the Pool Receivables,
other Pool Assets or the Seller’s performance under the Transaction Documents to
which it is a party with any of the officers of the Seller and (only during the
continuance of a Termination Event) its independent accountants, in each case,
having knowledge of such matters; provided, that unless a Termination Event has
occurred and is continuing, (A) the Seller shall be required to reimburse the
Administrator and Purchaser Agents, together, for only one (1) such audit in any
twelve-month period and (B) the Administrator and the Purchaser Agents hereby
agree to coordinate their audits.
(f)    Payments on Receivables, Lock-Box Accounts. The Seller (or the Servicer
on its behalf) will, and will cause each Originator to, at all times, instruct
all Obligors to deliver payments on the Pool Receivables to a Lock-Box Account,
a Lock-Box or, solely with respect to Canadian Obligors, to the Canadian
Collection Account, a Lock-Box Account or a Lock-Box. The Seller (or the
Servicer on its behalf) shall cause all cash, checks and other remittances
received in a Lock-Box to be deposited directly to a Lock-Box Account. The
Seller (or the Servicer on its behalf) will cause each Lock-Box Bank to comply
with the terms of each applicable Lock-Box Agreement. If any payments on the
Pool Receivables or other Collections are received by any Celanese Party, the
Seller shall hold (or cause such Celanese Party to hold) such payments in trust
for the benefit of the Administrator, the Purchaser Agents and the Purchasers
and, except with respect to Collections received in the Canadian Collection
Account, promptly (but in any event within two (2) Business Days after receipt)
remit such funds into a Lock-Box Account. The Seller shall cause all payments on
the Pool Receivables or other Collections that are received in the Canadian
Collection Account to be transferred to a Lock-Box Account (x) on the last
Business Day of each calendar month and (y) not later than three (3) Business
Days after the amount of such payments and other Collections then on deposit in
the Canadian Collection Account equals or exceeds $1,000,000. The Seller shall
(or shall cause the Servicer to) maintain books and records sufficient to
identify, and to segregate from other funds, all such payments and other
Collections received in the Canadian Collection Account and shall not permit
such payments and Collections to be transferred to any Person or account, other
than to a Lock-Box Account for application in accordance with this Agreement.
The Seller shall not permit funds other than Collections on Pool Receivables and
other Pool Assets to be deposited into any Lock-Box Account or the Canadian
Collection Account; provided, however,




--------------------------------------------------------------------------------




that the Seller and the Servicer may permit Approved Third Party Collections to
be received in the Lock-Box Accounts in accordance with the terms hereof. If
such funds are nevertheless deposited into any Lock-Box Account or the Canadian
Collection Account, and with respect to any Approved Third Party Collections
received in the Lock-Box Accounts, the Seller (or the Servicer on its behalf)
will within three (3) Business Days transfer such funds out of the Lock-Box
Account or the Canadian Collection Account, as the case may be, to (or pursuant
to the instructions of) the Person entitled to such funds. The Seller shall only
add a Lock-Box Account (or the related Lock-Box), or a Lock-Box Bank to those
listed on Schedule II to this Agreement, if the Administrator has received
notice of such addition and an executed and acknowledged copy of a Lock-Box
Agreement in form and substance acceptable to the Administrator from any such
new Lock-Box Bank. The Seller shall only terminate a Lock-Box Bank or close a
Lock-Box Account (or the related Lock-Box) or the Canadian Collection Account
with the prior written consent of the Administrator, and unless no Termination
Event or Unmatured Termination Event has occurred and is continuing, all funds
related to the related Lock-Box Accounts or Canadian Collection Account are
transferred to another Lock-Box Account and all Obligors have been instructed to
make payments on Pool Receivables and other Collections to an active Lock-Box
Account or related Lock-Box.
The Seller shall (or shall cause the Servicer to) maintain systems and records
sufficient to promptly identify any Approved Third Party Collections received in
the Lock-Box Accounts from time to time. Within three (3) Business Days of
receiving any Approved Third Party Collections in any Lock-Box Account, the
Seller shall (or shall cause the Servicer to) identify such Approved Third Party
Collections and transfer such Approved Third Party Collections out of the
Lock-Box Account to (or pursuant to the instructions of) the Person entitled to
such funds. If so instructed by the Administrator following the occurrence of a
Termination Event, the Seller shall (or shall cause the Servicer to) promptly
(but not later than 2 Business Days following such instruction from the
Administrator) instruct all payors of Approved Third Party Collections in
writing to cease paying Approved Third Party Collections to the Lock-Boxes and
Lock-Box Accounts, which instructions shall also notify such payors of the
Seller’s and the Administrator’s ownership and security interests in the
Lock-Box Accounts and funds on deposit therein.
(g)    Sales, Liens, etc. Except as otherwise provided herein, the Seller will
not sell, assign (by operation of law or otherwise) or otherwise dispose of, or
create or suffer to exist any Adverse Claim upon (including, without limitation,
the filing of any financing statement) or with respect to, any Pool Receivable
or other Pool Asset, or assign any right to receive income in respect thereof.
(h)    Extension or Amendment of Pool Receivables. Except as otherwise permitted
under Section 4.2 of this Agreement, the Seller will not, and will not permit
the Servicer to, alter the delinquency status or adjust the Outstanding Balance
or otherwise modify the terms of any Pool Receivable in any material respect, or
amend, modify or waive, in any material respect, any term or condition of any
related Contract. The Seller shall at its expense, timely and fully perform and
comply in all material respects with all provisions, covenants and other
promises required to be observed by it under the Contracts related to the Pool
Receivables, and timely and fully comply with the Credit and Collection Policy
with regard to each Pool Receivable and the related Contract.




--------------------------------------------------------------------------------




(i)    Fundamental Changes. The Seller shall not, without the prior written
consent of the Administrator and the Majority Purchaser Agents, permit itself
(i) to merge or consolidate with or into, or convey, transfer, lease or
otherwise dispose of (whether in one transaction or in a series of transactions)
all or substantially all of its assets (whether now owned or hereafter acquired)
to, any Person or (ii) to be owned by any Person other than Celanese Sales U.S.
Ltd. (as successor to Celanese U.S. Sales LLC). Subject to the limitations
imposed by paragraph (o), the Seller shall provide the Administrator at least 30
days’ prior written notice before making any change in the Seller’s name,
location or making any other change in the Seller’s identity or entity structure
that could impair or otherwise render any UCC financing statement filed in
connection with this Agreement “seriously misleading” as such term (or similar
term) is used in the applicable UCC; each notice to the Administrator pursuant
to this sentence shall set forth the applicable change and the proposed
effective date thereof. The Seller will also maintain and implement (or cause
the Servicer to maintain and implement) administrative and operating procedures
(including an ability to recreate records evidencing Pool Receivables and
related Contracts in the event of the destruction of the originals thereof), and
keep and maintain (or cause the Servicer to keep and maintain) all documents,
books, records, computer tapes and disks and other information reasonably
necessary or advisable for the collection of all Pool Receivables (including
records adequate to permit the daily identification of each Pool Receivable and
all Collections of and adjustments to each existing Pool Receivable).
(j)    Ownership Interest, Etc. The Seller shall (and shall cause the Servicer
to), at its expense, take all action necessary or reasonably desirable to
establish and maintain a valid and enforceable undivided percentage ownership or
security interest, to the extent of the Purchased Interest, in the Pool
Receivables, the Related Security and Collections with respect thereto, and a
first priority perfected security interest in the Pool Assets, in each case free
and clear of any Adverse Claim, in favor of the Administrator (on behalf of the
Purchasers), including taking such action to perfect, protect or more fully
evidence the interest of the Administrator (on behalf of the Purchasers) as the
Administrator or any Purchaser Agent may reasonably request.
(k)    Certain Agreements. Without the prior written consent of the
Administrator and the Majority Purchaser Agents, the Seller will not (and will
not permit the Originators to) amend, modify, waive, revoke or terminate any
Transaction Document to which it is a party or any provision of the Seller’s
organizational documents which requires the consent of the “Independent
Director” (as such term is used in the Seller’s limited liability company
agreement).
(l)    Restricted Payments.
(i)    Except pursuant to clause (ii) below, the Seller will not: (A) purchase
or redeem any of its membership interests, (B) declare or pay any dividend or
set aside any funds for any such purpose, (C) prepay, purchase or redeem any
Debt, (D) lend or advance any funds or (E) repay any loans or advances to, for
or from any of its Affiliates (the amounts described in clauses (A) through (E)
being referred to as “Restricted Payments”).
(ii)    Subject to the limitations set forth in clause (iii) below, the Seller
may make Restricted Payments so long as such Restricted Payments are made only
in




--------------------------------------------------------------------------------




one or more of the following ways: (A) the Seller may make cash payments
(including prepayments) on the Subordinated Notes in accordance with their
respective terms (it being understood that the foregoing shall not restrict any
adjustment to the balance of any Subordinated Note pursuant to the Purchase and
Sale Agreement as a result of the issuance or expiration of any Letter of
Credit), and (B) the Seller may declare and pay dividends and distributions if,
both immediately before and immediately after giving effect thereto, the
Seller’s Net Worth is equal to or greater than the Required Capital Amount.
(iii)    The Seller may make Restricted Payments only out of the funds, if any,
it receives pursuant to Sections 1.2(b), 1.4(b)(ii) and (iv) and 1.4(d) of this
Agreement. Furthermore, the Seller shall not pay, make or declare any Restricted
Payment (including any dividend) if, after giving effect thereto, any
Termination Event or Unmatured Termination Event shall have occurred and be
continuing.
(m)    Other Business. The Seller will not: (i) engage in any business other
than the transactions contemplated by the Transaction Documents, (ii) create,
incur or permit to exist any Debt of any kind (or cause or permit to be issued
for its account any letters of credit (excluding, for the avoidance of doubt,
Letters of Credit issued under this Agreement) or bankers’ acceptances) other
than pursuant to this Agreement or the Subordinated Notes, or (iii) form any
Subsidiary or make any investments in any other Person.
(n)    Use of the Seller’s Share of Collections. The Seller shall apply the
Seller’s Share of Collections to make payments in the following order of
priority: (i) to the extent not otherwise paid in accordance with Section 1.4 of
this Agreement, the payment of its expenses (including all obligations payable
to the Purchasers, Purchaser Agents and the Administrator under this Agreement
and under the Fee Letter), (ii) the payment of principal and accrued and unpaid
interest on the Subordinated Notes and (iii) other legal and valid purposes.
(o)    Further Assurances; Change in Name or Jurisdiction of Origination, etc.
(i)    The Seller hereby authorizes and hereby agrees from time to time, at its
own expense, promptly to execute (if necessary) and deliver all further
instruments and documents, and to take all further actions, that the
Administrator may reasonably request, to perfect, protect or more fully evidence
the purchases or issuances made under this Agreement and/or security interest
granted pursuant to this Agreement or any other Transaction Document, or to
enable the Administrator (on behalf of the Purchasers) to exercise and enforce
the Purchaser Agents’ and the Purchasers’ rights and remedies under this
Agreement and any other Transaction Document. Without limiting the foregoing,
the Seller hereby authorizes, and will, upon the request of the Administrator,
at the Seller’s own expense, execute (if necessary) and file such financing or
continuation statements, or amendments thereto, and such other instruments and
documents, that may be necessary or desirable, or that the Administrator may
reasonably request, to perfect, protect or evidence any of the foregoing.




--------------------------------------------------------------------------------




(ii)    The Seller authorizes the Administrator to file financing or
continuation statements, and amendments thereto and assignments thereof,
relating to the Receivables and the Related Security, the related Contracts and
the Collections with respect thereto and the other collateral subject to a lien
under any Transaction Document without the signature of the Seller. A photocopy
or other reproduction of this Agreement shall be sufficient as a financing
statement where permitted by law.
(iii)    The Seller shall at all times be organized under the laws of the State
of Delaware and shall not take any action to change its jurisdiction of
organization.
(iv)    Subject to clause (iii) above, the Seller will not change its name,
location, identity or entity structure unless (x) the Seller, at its own
expense, shall have taken all action necessary or appropriate to perfect or
maintain the perfection of the lien under this Agreement (including, without
limitation, the filing of all financing statements and the taking of such other
action as the Administrator may request in connection with such change or
relocation), and (y) if requested by the Administrator, the Seller shall cause
to be delivered to the Administrator, an opinion, in form and substance
satisfactory to the Administrator as to such UCC perfection and priority matters
as such Person may request at such time.
(p)    Anti-Terrorism Laws, Anti-Corruption Laws, and Sanctions. Each of the
Celanese Parties will, and each Celanese Party will cause each of its
Subsidiaries to, (i) refrain from knowingly doing business in a country or
territory that is the subject of (x) U.S. sanctions administered by OFAC or with
a Person that is on the list of "Specially Designated Nationals and Blocked
Persons", if such business would be prohibited for a U.S. person pursuant to
OFAC (unless such business is generally or specifically licensed by OFAC or
otherwise permitted by U.S. sanctions law) or (y) any applicable sanctions
administered by the European Union or any member country thereof or with a
Person with whom dealings are prohibited under any applicable sanctions
administered by the European Union or any member country thereof, (ii) provide,
to the extent commercially reasonable, such information and take such actions as
are reasonably requested by the Administrator, any Purchaser Agent, or any
Purchaser in order to assist the Administrator, the Purchaser Agents, and the
Purchasers in maintaining compliance with the PATRIOT Act and (iii) refrain from
using any proceeds of the Purchases or any Letters of Credit, directly or, to
the knowledge of any Celanese Party, indirectly, for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.
(q)    Transaction Information. None of the Seller, any Affiliate of the Seller
or any third party with which the Seller or any Affiliate thereof has
contracted, shall deliver, in writing or orally, to any Rating Agency, any
Transaction Information without providing such Transaction Information to the
applicable Purchaser Agent prior to delivery to such Rating Agency and will not
participate in any oral communications with respect to Transaction Information
with any Rating Agency without the participation of such Purchaser Agent.




--------------------------------------------------------------------------------




(r)    Seller’s Net Worth. The Seller shall not permit its Net Worth to be less
than the Required Capital Amount.
(s)    Liquidity Coverage Ratio. The Seller shall not issue any LCR Security.
2.    Covenants of the Servicer. At all times from the Closing Date until the
Final Payout Date:
(a)    Financial Reporting. The Servicer will maintain a system of accounting
established and administered in accordance with GAAP, and the Servicer shall
furnish to the Administrator and each Purchaser Agent:
(i)    Compliance Certificates. A compliance certificate not later than 10
Business Days after the Seller’s delivery of the Parent’s quarterly and annual
financial statements, in each case, substantially in the form of Annex D to this
Agreement and signed by the Servicer’s chief accounting officer or treasurer
solely in its capacity as officers of the Servicer, which certificate shall
state that no Termination Event or Unmatured Termination Event has occurred and
is continuing, or if any Termination Event or Unmatured Termination Event has
occurred and is continuing, stating the nature and status thereof.
(ii)    Information Packages. Not later than 3 Business Days prior to each
Settlement Date, an Information Package as of the most recently completed
calendar month.
(iii)    Quarterly Financial Statements of the Parent. As soon as available and
in no event later than 45 days following the end of each of the first three
fiscal quarters in each of the Parent’s fiscal years, (A) the unaudited interim
consolidated balance sheet of the Parent and its Subsidiaries as at the end of
such fiscal quarter, the related unaudited interim consolidated statements of
operations for such fiscal quarter and for the elapsed portion of the fiscal
year ended with the last day of such fiscal quarter and the related unaudited
interim statement of cash flows for the elapsed portion of the fiscal year ended
with the last day of such fiscal quarter, in each case setting forth comparative
figures for the corresponding fiscal quarter in the prior fiscal year, all of
which shall be certified by the chief financial officer, the treasurer or any
financial officer (including a controller) of the Parent that they fairly
present in all material respects, in accordance with GAAP, the financial
condition of the Parent and its Subsidiaries as of the dates indicated and the
results of their operations for the periods indicated, subject to normal
year-end audit adjustments and the absence of footnotes, and (B) management’s
discussion and analysis of the important operational and financial developments
during such fiscal quarter.
(iv)    Annual Financial Statements of the Parent. Within 90 days after the
close of each of the Parent’s fiscal years, the consolidated balance sheet of
the Parent and its Subsidiaries as at the end of such fiscal year and the
related consolidated statements of operations for such fiscal year setting forth
comparative figures for




--------------------------------------------------------------------------------




the preceding fiscal year, all reported on by independent certified public
accountants of recognized national standing (without a “going concern” or like
qualification or exception) to the effect that such consolidated financial
statements present fairly in all material respects the financial condition and
results of operations of the Parent and its Subsidiaries on a consolidated basis
in accordance with GAAP.
(v)    Other Reports and Filings. Promptly (but in any event within ten days)
after the filing or delivery thereof, copies of all financial information, proxy
materials and reports, if any, which the Parent or any of its consolidated
Subsidiaries shall publicly file with the SEC.
(vi)    Other Information. Such other information (including non-financial
information) as the Administrator or any Purchaser Agent may from time to time
reasonably request.
(vii)    Sanctions-Related Notices. Concurrently with the delivery of financial
statements under sub-clauses (iii) or (iv) above, notice in the event that net
sales from business in any particular country or territory that is the subject
of (x) U.S. sanctions administered by OFAC or (y) any applicable sanctions
administered by the European Union or any member country thereof exceeds 5% of
the consolidated net sales of the Parent and its Subsidiaries for the fiscal
period to which such financial statements relate.
Documents required to be delivered pursuant to Section 2(a)(iii), 2(a)(iv) and
2(a)(v) of this Exhibit IV (to the extent any such documents are included in
materials otherwise filed with the SEC) may be delivered electronically and if
so delivered, shall be deemed to have been delivered on the date (i) (A) on
which the Parent posts such documents, or provides a link thereto on the
Parent’s website on the Internet at celanese.com, or such documents are posted
to the SEC’s website at www.sec.gov; or (B) on which such documents are posted
on the Parent’s behalf on IntraLinks/IntraAgency or another relevant website, if
any, to which each Purchaser Agent and the Administrator have access (whether a
commercial, third-party website or whether sponsored by the Administrator), and
(ii) on which the Seller notifies (which may be by facsimile or electronic mail)
the Administrator and each Purchaser Agent of the posting of any such documents.
(b)    Notice of Termination Events or Unmatured Termination Events. The
Servicer will notify the Administrator and each Purchaser Agent in writing
promptly upon (but in no event later than five (5) Business Days after) a
financial or other officer learning of the occurrence of a Termination Event or
Unmatured Termination Event. Such notice shall be given by the chief financial
officer or chief accounting officer of the Servicer and shall describe such
Termination Event or Unmatured Termination Event, and if applicable, the steps
being taken by the Person(s) affected with respect thereto.
(c)    Conduct of Business. The Servicer will carry on and conduct its business
in substantially the same manner and in substantially the same fields of
enterprise as it is presently conducted and will do all things necessary to
preserve and keep in full force and effect its existence




--------------------------------------------------------------------------------




and, except where the failure to do so would not reasonably be expected to have
a Material Adverse Effect, its franchises, authority to do business in each
jurisdiction in which its business is conducted, licenses, patents, trademarks,
copyrights and other proprietary rights; provided however, that nothing in this
paragraph (c) shall prevent any transaction permitted by paragraph (m) below or
not otherwise prohibited by this Agreement or any other Transaction Document.
(d)    Compliance with Laws. The Servicer will comply with the requirements of
all laws, rules and regulations applicable to its property or business
operations, except in such instance where (i) any failure to comply therewith,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect or (ii) the requirement to comply therewith is being
contested in good faith.
(e)    Furnishing of Information and Inspection of Receivables. The Servicer
will furnish or cause to be furnished to the Administrator and each Purchaser
Agent from time to time such information with respect to the Pool Receivables as
the Administrator or any Purchaser Agent may reasonably request. The Servicer
will, during regular business hours upon reasonable prior written notice, permit
the Administrator and/or any Purchaser Agent or their agents or representatives
to (i) examine the books and records relating to the Pool Receivables or other
Pool Assets, (ii) visit the offices and properties of the Servicer for the
purpose of examining such books and records (subject to applicable restrictions
or limitations on access to any facility or information that is classified or
restricted by contract (so long as any such contractual restrictions are not
created in contemplation of preventing the inspection rights under this
provision) or by law, regulation or governmental guidelines and in accordance
with applicable safety procedures), and (iii) discuss matters relating to the
Pool Receivables, other Pool Assets or the Servicer’s performance under the
Transaction Documents to which it is a party with any of the officers of the
Servicer and (only during the continuance of a Termination Event) its
independent accountants, in each case, having knowledge of such matters;
provided, that unless a Termination Event has occurred and is continuing, (A)
the Servicer shall be required to reimburse the Administrator and Purchaser
Agents, together, for only one (1) such audit in any twelve-month period and (B)
the Administrator and the Purchaser Agents hereby agree to coordinate their
audits.
(f)    Payments on Receivables, Lock-Box Accounts. The Servicer will, and will
cause each Originator to, at all times, instruct all Obligors to deliver
payments on the Pool Receivables to a Lock-Box Account, a Lock-Box or, solely
with respect to Canadian Obligors, to the Canadian Collection Account, a
Lock-Box Account or a Lock-Box. The Servicer shall cause all cash, checks and
other remittances received in a Lock-Box to be deposited directly to a Lock-Box
Account. The Servicer will cause each Lock-Box Bank to comply with the terms of
each applicable Lock-Box Agreement. If any payments on the Pool Receivables or
other Collections are received by any Celanese Party, the Servicer shall hold
(or cause such Celanese Party to hold) such payments in trust for the benefit of
the Administrator, the Purchaser Agents and the Purchasers and, except with
respect to Collections received in the Canadian Collection Account, promptly
(but in any event within two (2) Business Days after receipt) remit such funds
into a Lock-Box Account. The Servicer shall cause all payments on the Pool
Receivables or other Collections that are received in the Canadian Collection
Account to be transferred to a Lock-Box Account (x) on the last Business Day of
each calendar month and (y) not later than three (3) Business Days after the
amount of such




--------------------------------------------------------------------------------




payments and other Collections then on deposit in the Canadian Collection
Account equals or exceeds $1,000,000. The Servicer shall maintain books and
records sufficient to identify, and to segregate from other funds, all such
payments and other Collections received in the Canadian Collection Account and
shall not permit such payments and Collections to be transferred to any Person
or account, other than to a Lock-Box Account for application in accordance with
this Agreement. The Servicer shall not permit funds other than Collections on
Pool Receivables and other Pool Assets to be deposited into any Lock-Box Account
or the Canadian Collection Account; provided, however, that the Seller and the
Servicer may permit Approved Third Party Collections to be received in the
Lock-Box Accounts in accordance with the terms hereof. If such funds are
nevertheless deposited into any Lock-Box Account or the Canadian Collection
Account, and with respect to any Approved Third Party Collections received in
the Lock-Box Accounts, the Servicer will within three (3) Business Days transfer
such funds out of the Lock-Box Account or the Canadian Collection Account, as
the case may be, to (or pursuant to the instructions of) the Person entitled to
such funds. The Servicer shall only add a Lock-Box Account (or the related
Lock-Box), or a Lock-Box Bank to those listed on Schedule II to this Agreement,
if the Administrator has received notice of such addition and an executed and
acknowledged copy of a Lock-Box Agreement in form and substance acceptable to
the Administrator from any such new Lock-Box Bank. The Servicer shall only
terminate a Lock-Box Bank or close a Lock-Box Account (or the related Lock-Box)
or the Canadian Collection Account with the prior written consent of the
Administrator, and unless no Termination Event or Unmatured Termination Event
has occurred and is continuing, all funds related to the related Lock-Box
Accounts or Canadian Collection Account are transferred to another Lock-Box
Account and all Obligors have been instructed to make payments on Pool
Receivables and other Collections to an active Lock-Box Account or related
Lock-Box.
The Servicer shall maintain systems and records sufficient to promptly identify
any Approved Third Party Collections received in the Lock-Box Accounts from time
to time. Within three (3) Business Days of receiving any Approved Third Party
Collections in any Lock-Box Account, the Servicer shall identify such Approved
Third Party Collections and transfer such Approved Third Party Collections out
of the Lock-Box Account to (or pursuant to the instructions of) the Person
entitled to such funds. If so instructed by the Administrator following the
occurrence of a Termination Event, the Servicer shall promptly (but not later
than two (2) Business Days following such instruction from the Administrator)
instruct all payors of Approved Third Party Collections in writing to cease
paying Approved Third Party Collections to the Lock-Boxes and Lock-Box Accounts,
which instructions shall also notify such payors of the Seller’s and the
Administrator’s ownership and security interests in the Lock-Box Accounts and
funds on deposit therein.
(g)    Extension or Amendment of Pool Receivables. Except as otherwise permitted
in Section 4.2 of this Agreement, the Servicer will not alter the delinquency
status or adjust the Outstanding Balance or otherwise modify the terms of any
Pool Receivable in any material respect, or amend, modify or waive, in any
material respect, any term or condition of any related Contract. The Servicer
shall at its expense, timely and fully perform and comply in all material
respects with all provisions, covenants and other promises required to be
observed by it under the Contracts related to the Pool Receivables, and timely
and fully comply with the Credit and Collection Policy with regard to each Pool
Receivable and the related Contract.




--------------------------------------------------------------------------------




(h)    Change in Credit and Collection Policy. The Servicer will not make any
material change in the Credit and Collection Policy without the prior written
consent of the Administrator and the Majority Purchaser Agents (such consent not
to be unreasonably withheld, conditioned or delayed).
(i)    Records. The Servicer will maintain and implement administrative and
operating procedures (including an ability to recreate records evidencing Pool
Receivables and related Contracts in the event of the destruction of the
originals thereof), and keep and maintain all documents, books, records,
computer tapes and disks and other information reasonably necessary or advisable
for the collection of all Pool Receivables (including records adequate to permit
the daily identification of each Pool Receivable and all Collections of and
adjustments to each existing Pool Receivable).
(j)    Ownership Interest, Etc. The Servicer shall, at its expense, take all
action necessary or reasonably desirable to establish and maintain a valid and
enforceable undivided percentage ownership or security interest, to the extent
of the Purchased Interest, in the Pool Receivables, the Related Security and
Collections with respect thereto, and a first priority perfected security
interest in the Pool Assets, in each case free and clear of any Adverse Claim,
in favor of the Administrator (on behalf of the Purchasers), including taking
such action to perfect, protect or more fully evidence the interest of the
Administrator (on behalf of the Purchasers) as the Administrator or any
Purchaser Agent may reasonably request. In order to evidence the interests of
the Administrator (on behalf of the Purchasers) under this Agreement, the
Servicer shall, from time to time take such action, or execute and deliver such
instruments as may be necessary (including, without limitation, such actions as
are reasonably requested by the Administrator) to maintain and perfect, as a
first-priority interest, the Administrator’s security interest in the
Receivables, Related Security and Collections. The Servicer shall, from time to
time and within the time limits established by law, prepare and present to the
Administrator for the Administrator’s authorization and approval, all financing
statements, amendments, continuations or initial financing statements in lieu of
a continuation statement, or other filings necessary to continue, maintain and
perfect the Administrator’s security interest as a first-priority interest. The
Administrator’s approval of such filings shall authorize the Servicer to file
such financing statements under the UCC without the signature of the Seller, any
Originator or the Administrator where allowed by Applicable Law. Notwithstanding
anything else in the Transaction Documents to the contrary, the Servicer shall
not have any authority to file a termination, partial termination, release,
partial release, or any amendment that deletes the name of a debtor or excludes
collateral of any such financing statements filed in connection with the
Transaction Documents, without the prior written consent of the Administrator.
(k)    Further Assurances. The Servicer hereby authorizes and hereby agrees from
time to time, at its own expense, promptly to execute (if necessary) and deliver
all further instruments and documents, and to take all further actions, that may
be necessary or desirable, or that the Administrator may reasonably request, to
perfect, protect or more fully evidence the purchases or issuances made under
this Agreement and/or security interest granted pursuant to this Agreement or
any other Transaction Document, or to enable the Administrator (on behalf of the
Purchasers) to exercise and enforce their respective rights and remedies under
this Agreement or any other Transaction Document.




--------------------------------------------------------------------------------




(l)    Transaction Information. None of the Servicer, any Affiliate of the
Servicer or any third party with which the Servicer or any Affiliate thereof has
contracted, shall deliver, in writing or orally, to any Rating Agency, any
Transaction Information without providing such Transaction Information to the
applicable Purchaser Agent prior to delivery to such Rating Agency and will not
participate in any oral communications with respect to Transaction Information
with any Rating Agency without the participation of such Purchaser Agent.
(m)    Mergers, Sales, Etc. Without the prior written consent of the
Administrator and the Purchaser Agents, the Servicer shall not sell
substantially all of its business or assets and shall not merge or consolidate
with or into any other Person; provided, however, that (i) if no Termination
Event or Unmatured Termination Event has occurred and is continuing or could
result therefrom and (ii) the Servicer is the surviving Person, the Servicer may
merge or consolidate with any other U.S. corporation or limited liability
company.
3.    Separateness Covenants. In order to preserve the bankruptcy-remote status
of the Seller, each of the Seller and the Servicer covenants to take such
actions as shall be necessary in order that:
(a)    Special Purpose Entity. The Seller will be a special purpose limited
liability company whose primary activities are restricted in its limited
liability company agreement to: (i) purchasing or otherwise acquiring from the
Originators, owning, holding, granting security interests or selling interests
in Pool Assets, (ii) entering into agreements for the selling, servicing and
financing of the Receivables Pool (including the Transaction Documents), and
(iii) conducting such other activities as it deems necessary or appropriate to
carry out its primary activities.
(b)    No Other Business or Debt. The Seller shall not engage in any business or
activity except as set forth in the Transaction Documents nor, incur any
indebtedness or liability other than as expressly permitted by this Agreement.
(c)    Independent Director. Not fewer than one member of the Seller’s board of
directors (the “Independent Director”) shall be a natural person who (A) for the
five-year period prior to his or her appointment as Independent Director of the
Seller has not been, and during the continuation of his or her service as
Independent Director of the Seller is not: (i) an employee, director,
stockholder, member, manager, partner or officer of the Seller, the Parent, the
Servicer, any Originator or any of their respective Affiliates (other than his
or her service as an Independent Director of the Seller); (ii) a customer or
supplier of the Seller, the Parent, the Servicer, any Originator or any of their
respective Affiliates (other than his or her service as an Independent Director
of the Seller); or (iii) any member of the immediate family of a person
described in (i) or (ii); (B) has (x) prior experience as an Independent
Director for a corporation or limited liability company whose organizational or
charter documents required the unanimous consent of all Independent Directors
thereof before such corporation or limited liability company could consent to
the institution of bankruptcy or insolvency proceedings against it or could file
a petition seeking relief under any applicable federal or state law relating to
bankruptcy and (y) at least three years of employment experience with one or
more entities that provide, in the ordinary course of their respective
businesses, advisory, management or placement services to issuers of
securitization or structured finance instruments, agreements or securities; and
(C) is either (x) Orlando C. Figueroa (an employee




--------------------------------------------------------------------------------




of Lord Securities Corporation or any Affiliate thereof) or (y) reasonably
acceptable to the Administrator as evidenced in a writing executed by the
Administrator.
The Seller shall (A) give written notice to the Administrator of the election or
appointment, or proposed election or appointment, of a new Independent Director
of the Seller, which notice shall be given not later than 10 Business Days prior
to the date such appointment or election would be effective (except when such
election or appointment is necessary to fill a vacancy caused by the death,
disability, or incapacity of the existing Independent Director, or the failure
of such Independent Director to satisfy the criteria for an Independent Director
set forth in this Section 3(c) of Exhibit IV, in which case the Seller shall
provide written notice of such election or appointment within one Business Day),
and (B) with any such written notice, certify to the Administrator that the
Independent Director satisfies the criteria for an Independent Director set
forth in this Section 3(c) of Exhibit IV.
The Seller’s limited liability company agreement shall provide that: (A) the
Seller’s board of directors shall not approve, or take any other action to cause
the filing of, a voluntary bankruptcy petition with respect to the Seller unless
the Independent Director shall approve the taking of such action in writing
before the taking of such action, and (B) such provision and each other
provision requiring an Independent Director cannot be amended without the prior
written consent of the Independent Director.
The Independent Director shall not at any time serve as a trustee in bankruptcy
for the Seller, the Parent, any Originator, the Servicer or any of their
respective Affiliates.
(d)    Organizational Documents. The Seller shall maintain its limited liability
company agreement and other organizational documents in conformity with this
Agreement, such that it does not amend, restate, supplement or otherwise modify
its ability to comply with the terms and provisions of any of the Transaction
Documents, including, without limitation, paragraph (c) above.
(e)    Conduct of Business. The Seller shall conduct its affairs strictly in
accordance with its organizational documents and observe all necessary,
appropriate and customary company formalities, including, but not limited to,
holding all regular and special members’ and board of directors’ (or managers’)
meetings appropriate to authorize all corporate action, keeping separate and
accurate minutes of its meetings, passing all resolutions or consents necessary
to authorize actions taken or to be taken, and maintaining accurate and separate
books, records and accounts, including, but not limited to, payroll and
intercompany transaction accounts.
(f)    Compensation. Any employee, consultant or agent of the Seller will be
compensated from the Seller’s funds for services provided to the Seller, and to
the extent that the Seller shares the same consultants, agents, officers or
other employees as the Servicer (or the Parent or any other Affiliate thereof),
the salaries and expenses relating to providing benefits to such officers and
other employees shall be fairly allocated among such entities, and each such
entity shall bear its fair share of the salary and benefit costs associated with
such common consultants, agents, officers and employees. The Seller will not
engage any agents other than its attorneys, auditors and other professionals,
and a servicer and any other agent contemplated by the Transaction Documents for




--------------------------------------------------------------------------------




the Receivables Pool, which servicer will be fully compensated for its services
by payment of the Servicing Fee.
(g)    Servicing and Costs. The Seller will contract with the Servicer to
perform for the Seller all operations required on a daily basis to service the
Receivables Pool. Except to the extent contemplated by the Administrative
Services Agreement, the Seller will not incur any indirect or overhead expenses
for items shared with the Servicer (or the Parent or any other Affiliate
thereof) that are not reflected in the Servicing Fee. To the extent, if any,
that the Seller (or any Affiliate thereof) shares items of expenses not
reflected in the Servicing Fee, such as legal, auditing and other professional
services, such expenses will be allocated to the extent practical on the basis
of actual use or the value of services rendered, and otherwise on a basis
reasonably related to the actual use or the value of services rendered.
(h)    Operating Expenses. The Seller’s operating expenses will not be borne by
the Servicer, any Originator, the Parent or any of their Affiliates.
(i)    Stationery. The Seller will have its own separate stationery.
(j)    Books and Records. The Seller’s books and records will be maintained
separately from those of the Servicer, the Originators, the Parent and any of
their Affiliates and in a manner such that it will not be difficult or costly to
segregate, ascertain or otherwise identify the assets and liabilities of the
Seller.
(k)    Disclosure of Transactions. All financial statements of the Servicer, the
Parent, the Originators and any Affiliate thereof that are consolidated to
include the Seller will disclose that (i) the Seller’s sole business consists of
the purchase or acceptance through capital contributions of the Receivables and
Related Rights from the Originators and the subsequent retransfer of or granting
of a security interest in such Receivables and Related Rights to certain
purchasers party to this Agreement, (ii) the Seller is a separate legal entity
with its own separate creditors who will be entitled, upon its liquidation, to
be satisfied out of the Seller’s assets prior to any assets or value in the
Seller becoming available to the Seller’s equity holders and (iii) the assets of
the Seller are not available to pay creditors of the Servicer, the Parent, any
Originator or any Affiliate thereof.
(l)    Segregation of Assets. The Seller’s assets will be maintained in a manner
that permits their identification and segregation from those of the Servicer,
the Parent, the Originators and any Affiliates thereof.
(m)    Corporate Formalities. The Seller will strictly observe corporate
formalities in its dealings with the Servicer, the Parent, the Originators and
any Affiliates thereof, and funds or other assets of the Seller will not be
commingled with those of the Servicer, the Parent, the Originators and any
Affiliates thereof except as permitted by this Agreement in connection with
servicing the Pool Receivables. The Seller shall not maintain joint bank
accounts or other depository accounts to which the Servicer, the Parent, the
Originators and any Affiliates thereof (other than the Servicer solely in its
capacity as such) has independent access, other than the Servicer’s right to
access the Lock-Box Accounts in accordance with this Agreement; provided, that
the Seller may permit Collections from Canadian Obligors to be received in the
Canadian Collection Account in




--------------------------------------------------------------------------------




accordance with the terms hereof. The Seller is not named, and has not entered
into any agreement to be named, directly or indirectly, as a direct or
contingent beneficiary or loss payee on any insurance policy with respect to any
loss relating to the property of the Servicer, the Parent, the Originators or
any Affiliates thereof. The Seller will pay to the appropriate Affiliate (or
will provide in the allocation of overhead described below) the marginal
increase or, in the absence of such increase, the market amount of its portion
of the premium payable with respect to any insurance policy that covers the
Seller and such Affiliate.
(n)    Arm’s-Length Relationships. The Seller will maintain arm’s-length
relationships with the Servicer, the Parent, the Originators and any Affiliates
thereof. Neither the Seller on the one hand, nor the Servicer, the Parent, any
Originator or any Affiliate thereof, on the other hand, will be or will hold
itself out to be responsible for the debts of the other or the decisions or
actions respecting the daily business and affairs of the other. The Seller, the
Servicer, the Parent, the Originators and their respective Affiliates will
immediately correct any known misrepresentation with respect to the foregoing,
and they will not operate or purport to operate as an integrated single economic
unit with respect to each other or in their dealing with any other entity.
(o)    Allocation of Overhead. To the extent that the Seller, on the one hand,
and the Servicer, the Parent, any Originator or any Affiliate thereof, on the
other hand, have offices in the same location, there shall be a fair and
appropriate allocation of overhead costs between them, and the Seller shall bear
its fair share of such expenses, which may be paid through the Servicing Fee or
otherwise.






--------------------------------------------------------------------------------





EXHIBIT V
TERMINATION EVENTS
The occurrence of any of the following shall constitute a “Termination Event”:
(a)    (i) the Seller, any Originator, CUSH or the Servicer shall fail to make
when due any payment or deposit to be made by it under this Agreement or any
other Transaction Document and such failure shall remain unremedied for two (2)
Business Days, (ii) the Seller or the Servicer shall fail to deliver any
Information Package when due pursuant to this Agreement, and such failure shall
continue unremedied for three (3) Business Days, (iii) Celanese International
shall resign as the Servicer and no replacement acceptable to the Majority
Purchaser Agents shall have been appointed in accordance with Section 4.1(e) of
the Agreement or (iv) the Seller, any Originator, CUSH or the Servicer shall
fail to perform or observe any other term, covenant or agreement under this
Agreement or any other Transaction Document and such failure, solely to the
extent capable of cure, shall continue unremedied for 30 days after the Seller,
the Parent, CUSH, any Originator or the Servicer has knowledge or receives
written notice thereof;
(b)    any representation or warranty made or deemed made by the Seller, CUSH,
any Originator or the Servicer (or any of their respective officers) under or in
connection with this Agreement or any other Transaction Document or any
information or report delivered by the Seller, CUSH, any Originator or the
Servicer pursuant to this Agreement or any other Transaction Document, shall
prove to have been incorrect or untrue in any material respect when made or
deemed made or delivered; provided, however, that such circumstance shall not
constitute a Termination Event pursuant to this clause (b) if either (x) such
breach is cured promptly (but not later than five (5) Business Days) after the
Seller, CUSH, any Originator or the Servicer has knowledge or receives notice
thereof or (y) such breach is of a representation or warranty that a Pool
Receivable is an Eligible Receivable and the Purchased Interest will not exceed
100% after excluding such Pool Receivable from the Net Receivables Pool Balance;
(c)    this Agreement or any purchase or reinvestment pursuant to this Agreement
shall for any reason: (i) cease to create, or the Purchased Interest shall for
any reason cease to be, a valid and enforceable first priority perfected
undivided percentage ownership or security interest to the extent of the
Purchased Interest in each Pool Receivable, the Related Security and Collections
with respect thereto, free and clear of any Adverse Claim, or (ii) cease to
create with respect to the Pool Assets, or the interest of the Administrator
with respect to such Pool Assets shall cease to be, a valid and enforceable
first priority perfected security interest, free and clear of any Adverse Claim,
or the Administrator shall cease to have “control” (within the meaning of
Section 9-104 of the UCC) of any Lock-Box Account;
(d)    the Seller, the Parent, CUSH, the Servicer, any Originator or any other
Material Subsidiary shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against the Seller, the
Parent, CUSH, the Servicer, any Originator or any such Material Subsidiary
seeking to adjudicate it as bankrupt or insolvent, or seeking liquidation,
winding up, reorganization, arrangement, adjustment, protection, relief or
composition of it or its debts under any law relating to bankruptcy, insolvency
or reorganization or relief of debtors, or seeking the entry of an order for
relief or the appointment of a receiver, trustee, custodian or other similar
official




--------------------------------------------------------------------------------




for it or for any substantial part of its property and, in the case of any such
proceeding instituted against it (but not instituted by it), either such
proceeding shall remain undismissed or unstayed for a period of 60 consecutive
days, or any of the actions sought in such proceeding (including the entry of an
order for relief against, or the appointment of a receiver, trustee, custodian
or other similar official for, it or for any substantial part of its property)
shall occur; or the Seller, the Parent, CUSH, the Servicer or any Originator
shall take any corporate or organizational action to authorize any of the
actions set forth above in this paragraph;
(e)    the Seller, the Parent, CUSH, the Servicer, any Originator or any
Material Subsidiary shall generally not pay its debts as such debts become due,
or shall admit in writing its inability to pay its debts generally;
(f)    (i) the sum of (A) the Aggregate Capital, plus the Adjusted Aggregate LC
Amount, plus (B) the Total Reserves, exceeds (ii) the sum of (A) Net Receivables
Pool Balance at such time, plus (B) the Purchasers’ Share of the amount of
Collections then on deposit in the Lock-Box Accounts (other than amounts set
aside therein representing accrued Discount and Fees), and such circumstance
shall not have been cured within two (2) Business Days;
(g)    (i) the Parent, CUSH, any Parent Subsidiary or the Seller shall default
in the payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise) of any amount owing in respect of any
Indebtedness in a principal amount in excess of the Threshold Amount and such
default shall continue beyond any applicable grace period; or (ii) the Parent,
CUSH, any Parent Subsidiary or the Seller shall default in the performance or
observance of any obligation or condition with respect to any Indebtedness or
any other event shall occur or condition exist, if the effect of such default,
event or condition is to accelerate the maturity of any such Indebtedness or to
permit the holder or holders thereof, or any trustee or agent for such holders,
to accelerate the maturity of any such Indebtedness, unless, in each case,
waived by such holder or holders, or (iii) any such Indebtedness shall become or
be declared to be due and payable prior to its stated maturity other than as a
result of a regularly scheduled payment, and the principal amount of such
Indebtedness exceeds the Threshold Amount (not including under clause (iii)
secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness or as a result of
a casualty event affecting such property or assets);
(h)    a Change in Control shall occur;
(i)    (A) a Reportable Event or Reportable Events shall have occurred with
respect to any Plan or a trustee shall be appointed by a United States district
court to administer any Plan, (B) the PBGC shall institute proceedings
(including giving notice of intent thereof) to terminate any Plan or Plans, (C)
Parent or any Parent Subsidiary or any ERISA Affiliate shall have been notified
by the sponsor of a Multiemployer Plan that it has incurred or will be assessed
Withdrawal Liability to such Multiemployer Plan and such Person does not have
reasonable grounds for contesting such Withdrawal Liability or is not contesting
such Withdrawal Liability in a timely and appropriate manner, (D) Parent or any
Parent Subsidiary or any ERISA Affiliate shall have been notified by the sponsor
of a Multiemployer Plan that such Multiemployer Plan is in critical status,
insolvent or is being terminated, within the meaning of Title IV of ERISA, or
(E) Parent or any Parent Subsidiary or any ERISA Affiliate shall engage in any
non-exempt “prohibited transaction” (as defined in




--------------------------------------------------------------------------------




Section 406 of ERISA or Section 4975 of the Code) involving any Plan or (F) any
other similar event or condition shall occur or exist with respect to a Plan;
and in each case in clauses (A) through (F) above, such event or condition,
together with all other such events or conditions, if any, would reasonably be
expected to have a Material Adverse Effect;
(j)    either (i) a lien shall arise pursuant to Section 430(k) of the Code or
Section 303(k) of ERISA with regard to any assets of the Seller and such lien
shall not have been released within five (5) days, or (ii) the PBGC shall file
notice of a lien pursuant to Section 4068 of ERISA with regard to any of the
assets of the Seller, or (iii) a judgment lien shall be imposed on the assets of
the Seller in connection with a complete or partial withdrawal from, or a
default, within the meaning of Section 4219(c)(5) of ERISA, with respect to one
or more Plans or Multiemployer Plans;
(k)    the average for three consecutive calendar months of: (A) the Loss Ratio
shall exceed 3.00%, (B) the Default Ratio shall exceed 3.00% or (C) the Dilution
Ratio shall exceed 7.00%;
(l)    the Seller shall fail (i) at any time (other than for ten (10) Business
Days following notice of the death or resignation of any Independent Director)
to have an Independent Director who satisfies each requirement and qualification
specified in Section 3(c) of Exhibit IV to this Agreement for Independent
Directors, on the Seller’s board of directors or (ii) to timely notify the
Administrator of any replacement or appointment of any director that is to serve
as an Independent Director on the Seller’s board of directors as required
pursuant to such Section 3(c);
(m)    any Letter of Credit is drawn upon and is not fully reimbursed by the
Seller as required pursuant to Section 1.14;
(n)    any material provision of this Agreement or any other Transaction
Document shall cease to be in full force and effect or any of the Seller, the
Servicer, the Parent or any Originator shall so state in writing; or
(o)    any judgment or order for the payment of money in an aggregate amount in
excess of the Threshold Amount (to the extent not covered by independent
third-party insurance as to which insurer does not dispute coverage) shall be
rendered against Parent or any Material Subsidiary and the same shall remain
undischarged for a period of 30 consecutive days during which execution (other
than any enforcement proceedings consisting of the mere obtaining and filing of
a judgment lien or obtaining of a garnishment or similar order so long as no
foreclosure, levy or similar execution process in respect of such judgment lien,
or payment over in respect of such garnishment or similar order, has commenced
and is continuing, or has been completed, in respect of any material assets or
properties of Parent or any Material Subsidiary (collectively, “Permitted
Execution Actions”)) shall not be effectively stayed, or any action, other than
a Permitted Execution Action, shall be legally taken by a judgment creditor to
attach or levy upon any material assets or properties of Parent or any Material
Subsidiary to enforce any such judgment or order; provided, however, that with
respect to any such judgment or order that is subject to the terms of one or
more settlement agreements that provide for the obligations thereunder to be
paid or performed over time, such judgment or order shall not be deemed
hereunder to be undischarged unless and until Parent or the relevant Material
Subsidiary, as applicable, shall have failed to pay any amounts due and owing




--------------------------------------------------------------------------------




thereunder (payment of which shall not have been stayed) for a period of 30
consecutive days after the respective final due dates for the payment of such
amounts; or
(p)    a Material Adverse Effect shall occur with respect to any Celanese Party.






--------------------------------------------------------------------------------





SCHEDULE I
RESERVED




--------------------------------------------------------------------------------





SCHEDULE II
LOCK-BOX BANKS, LOCK-BOXES, COLLECTION
ACCOUNT BANKS AND ACCOUNTS
Lock-Box Banks
Lock-Boxes
Lock-Box Accounts
Bank of America, N.A.


P.O. Box 96205
Chicago, Illinois 60693
ABA: 071000039
SWIFT: BOFAU53N
P.O. Box 96205 (CNA)  
Chicago, Illinois 60693
P.O. Box 96332 (KEP)
Chicago, Illinois 60693
7188501034







--------------------------------------------------------------------------------





SCHEDULE III

RESERVED




--------------------------------------------------------------------------------





SCHEDULE IV
PURCHASER GROUPS AND MAXIMUM COMMITMENTS
Purchaser Group of PNC
Party
Capacity
Maximum Commitment
PNC
Related Committed Purchaser and LC Bank
$60,000,000 (in aggregate for both such capacities)
PNC
Purchaser Agent
N/A



Purchaser Group of SMBC
Party
Capacity
Maximum Commitment
SMBC
Related Committed Purchaser and LC Bank
$60,000,000 (in aggregate for both such capacities)
SMBC Nikko
Purchaser Agent
N/A







--------------------------------------------------------------------------------





SCHEDULE V
PAYMENT INSTRUCTIONS


Purchase Account
Beneficiary:
CE Receivables LLC
Bank:
Bank of America, N.A.
P.O. Box 96205
Chicago, Illinois 60693
Account Number:
7188501034
ABA Number:
71000039
SWIFT Number:
BOFAU53N





--------------------------------------------------------------------------------





ANNEX A
to Receivables Purchase Agreement
FORM OF INFORMATION PACKAGE


(Attached)




--------------------------------------------------------------------------------




pncinfo1.jpg [pncinfo1.jpg]




--------------------------------------------------------------------------------




pncinfo2.jpg [pncinfo2.jpg]




--------------------------------------------------------------------------------





ANNEX B
to Receivables Purchase Agreement
FORM OF PURCHASE NOTICE


____________________, 20___
PNC Bank, National Association
[Address]




[Each other Purchaser Agent]


Ladies and Gentlemen:
Reference is hereby made to the Receivables Purchase Agreement, dated as of
August 28, 2013 (as amended, restated, supplemented or otherwise modified, the
“Receivables Purchase Agreement”), among CE Receivables LLC, (“Seller”),
Celanese International Corporation, as Servicer, the various Conduit Purchasers,
Related Committed Purchasers, LC Banks and Purchaser Agents from time to time
party thereto, and PNC Bank, National Association, as administrator (in such
capacity, the “Administrator”). Capitalized terms used in this Purchase Notice
and not otherwise defined herein shall have the meanings assigned thereto in the
Receivables Purchase Agreement.
[This letter constitutes a Purchase Notice pursuant to Section 1.2(a) of the
Receivables Purchase Agreement. Seller desires to sell an undivided percentage
ownership interest in a pool of receivables on ____________________, [20_____],
for a purchase price of $____________________1 (of which $_______ will be funded
by the SMBC Purchaser Group and $_______ will be funded by the PNC Purchaser
Group). Subsequent to this Purchase, the Aggregate Capital will be
$____________________.]2 
[This letter constitutes a Purchase Notice pursuant to Section 1.12(a) of the
Receivables Purchase Agreement. Seller desires that [_______________], as LC
Bank, issue a Letter of Credit with a face amount of $_____ on
____________________, [20_____]3. Subsequent to this purchase, the Aggregate LC
Amount will be $_______ and the Aggregate Capital will be $_____.]4 
_________________________
1 
Such amount shall not be less than $1,000,000 (or such lesser amount as agreed
to by the Administrator and each Purchaser Agent) and shall be in integral
multiples of $100,000 in excess thereof.

2 
In the case of a Cash Purchase Request.

3 
Must be at least two (2) Business Days from the date of this Purchase Notice.

4 
In the case of a request for an issuance of a Letter of Credit.





--------------------------------------------------------------------------------




Seller hereby represents and warrants as of the date hereof, and as of the date
of such Purchase, as follows:
(i) the representations and warranties contained in Exhibit III of the
Receivables Purchase Agreement are true and correct in all material respects on
and as of such dates as though made on and as of such dates and shall be deemed
to have been made on such dates (except for representations and warranties that
are expressly made as of an earlier date, in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date);
(ii) no Termination Event or Unmatured Termination Event has occurred and is
continuing, or would result immediately after giving effect to such purchase;
(iii) immediately after giving effect to the purchase proposed hereby, the
Aggregate Capital plus the Aggregate LC Amount shall not exceed the Purchase
Limit, and the Purchased Interest shall not exceed 100%; and
(iv) the Termination Date shall not have occurred.




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has caused this Purchase Notice to be
executed by its duly authorized officer as of the date first above written.
 
CE RECEIVABLES LLC
 
 
 
 
By:
 
 
Name:
 
 
Title:
 





--------------------------------------------------------------------------------





ANNEX C
to Receivables Purchase Agreement
FORM OF PAYDOWN NOTICE
____________________, 20_____
PNC Bank, National Association
[Address]


[Each other Purchaser Agent]


Celanese International Corporation
222 W. Las Colinas Blvd., Ste. 900    
Irving, TX 75039


Ladies and Gentlemen:


Reference is hereby made to the Receivables Purchase Agreement, dated as of
August 28, 2013 (as amended, restated, supplemented or otherwise modified from
time to time, the “Receivables Purchase Agreement”), among CE Receivables LLC,
as Seller, Celanese International Corporation, as Servicer, the various Conduit
Purchasers, Related Committed Purchasers, LC Banks and Purchaser Agents from
time to time party thereto, and PNC Bank, National Association, as
Administrator. Capitalized terms used in this Paydown Notice and not otherwise
defined herein shall have the meanings assigned thereto in the Receivables
Purchase Agreement.
This letter constitutes a Paydown Notice pursuant to Section 1.4(f)(i) of the
Receivables Purchase Agreement. The Seller desires to reduce the Aggregate
Capital on ________________________, _____ by the application of
$____________________ (of which $________ will reduce Capital funded by the SMBC
Purchaser Group and $________ will reduce Capital funded by the PNC Purchaser
Group in cash to reduce Aggregate Capital by such amount). Subsequent to this
paydown, the Aggregate Capital will be $________________.






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has caused this paydown notice to be
executed by its duly authorized officer as of the date first above written.
 
CE RECEIVABLES LLC
 
 
 
 
By:
 
 
Name:
 
 
Title:
 







--------------------------------------------------------------------------------





ANNEX D
to Receivables Purchase Agreement
FORM OF COMPLIANCE CERTIFICATE
To:    PNC Bank, National Association, as Administrator
[Each Purchaser Agent]
This Compliance Certificate is furnished pursuant to that certain Receivables
Purchase Agreement, dated as of August 28, 2013 (as amended, restated,
supplemented or otherwise modified from time to time, the “Agreement”), among CE
Receivables LLC (“Seller”), Celanese International Corporation (the “Servicer”),
the various Conduit Purchasers, Related Committed Purchasers, LC Banks and
Purchaser Agents from time to time party thereto, and PNC Bank, National
Association (the “Administrator”). Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to them in the
Agreement.
THE UNDERSIGNED HEREBY CERTIFIES THAT:
1.    I am the duly elected ____________________1 of the Servicer.
2.    I have reviewed the terms of the Agreement and I have made, or have caused
to be made under my supervision, a detailed review of the transactions and
condition (financial or otherwise) of Seller during the accounting period
covered by the attached financial statements.
3.    The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes a
Termination Event or an Unmatured Termination Event, as each such term is
defined under the Agreement, during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate, except as set forth in paragraph 4 below.
4.    Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which Seller or the Servicer has taken, is taking, or
proposes to take with respect to each such condition or event:










_________________________
1 
Must be the chief accounting officer or treasurer.





--------------------------------------------------------------------------------




The foregoing certifications and the financial statements delivered with this
Compliance Certificate in support hereof, are made and delivered this _____ day
of ____________________, 20___.
CELANESE INTERNATIONAL CORPORATION
 
 
 
By:
 
 
Name:
 
 
Title:
 
 






ANNEX E
to Receivables Purchase Agreement
FORM OF LETTER OF CREDIT APPLICATION




(Attached)




--------------------------------------------------------------------------------





ANNEX F


FORM OF TRANSFER SUPPLEMENT


Dated as of [_______ __, 20__]


Section 1.
Commitment assigned:    $_________
Assignor’s remaining Commitment:    $_________
Capital allocable to Commitment assigned:    $_________
Assignor’s remaining Capital:    $_________
Discount (if any) allocable to
Capital assigned:    $_________
Discount(if any) allocable to Assignor’s
remaining Capital:    $_________


Section 2.
Effective Date of this Transfer Supplement: [__________]


Upon execution and delivery of this Transfer Supplement by assignee, assignor
and each other party required by Section 5.3(c) of the Receivables Purchase
Agreement (as defined below) and upon the satisfaction of the other conditions
to assignment specified in Section 5.3(c) of the Receivables Purchase Agreement
(as defined below), from and after the effective date specified above, the
transferee shall become a party to, and have the rights and obligations of a
[Related Committed Purchaser] [Conduit Purchaser] under, the Receivables
Purchase Agreement, dated as of August 28, 2013 (as amended, restated,
supplemented or otherwise modified through the date hereof, the “Receivables
Purchase Agreement”), among CE Receivables LLC, as Seller, Celanese
International Corporation, as initial Servicer, the various Conduit Purchasers,
Related Committed Purchasers, LC Banks and Purchaser Agents from time to time
parties thereto, and PNC Bank, National Association, as Administrator.




--------------------------------------------------------------------------------




ASSIGNOR:    [_________]




By:______________________
Name:
Title:     




ASSIGNEE:    [_________]




By:___________________
Name:
Title:
    
[Address]




Accepted as of date first above
written:




[___________], as Purchaser Agent for
the [______] Purchaser Group




By:_________________________     
Name:     
Title:     




[Consented to as of date first above written]:




[CE RECEIVABLES LLC




By:_________________________     
Name:     
Title:     ]1 


_________________________
1 
To be included only if required pursuant to Section 5.3 of the Receivables
Purchase Agreement.





--------------------------------------------------------------------------------




[THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,
as Administrator and as an LC Bank




By:_________________________     
Name:     
Title:     ]2 


















































_________________________
2 
To be included in the case of an assignment by a Related Committed Purchaser.





--------------------------------------------------------------------------------





ANNEX G
to Receivables Purchase Agreement
FORM OF EXCLUDED OBLIGOR REQUEST
____________________, 20_____
PNC Bank, National Association
[Address]


[Each other Purchaser Agent]
Ladies and Gentlemen:
Reference is hereby made to the Receivables Purchase Agreement, dated as of
August 28, 2013 (as amended, restated, supplemented or otherwise modified, the
“Receivables Purchase Agreement”), among CE Receivables LLC (“Seller”), Celanese
International Corporation, as Servicer, the various Conduit Purchasers, Related
Committed Purchasers, LC Banks and Purchaser Agents from time to time party
thereto, and PNC Bank, National Association, as administrator (in such capacity,
the “Administrator”). Capitalized terms used in this Excluded Obligor Request
and not otherwise defined herein shall have the meanings assigned thereto in the
Receivables Purchase Agreement.
This request constitutes an Excluded Obligor Request pursuant to Section 4.16 of
the Receivables Purchase Agreement. The Servicer, on behalf of the Seller,
desires to designate ________________________ as [an] Excluded Obligor[s]
effective as of ________, 20__ (the “Excluded Date”). The aggregate Outstanding
Balance of all Receivables, the Obligor[s] of which [is][are] set forth above,
together with the Receivables of any other Obligor that has become an Excluded
Obligor this calendar month, is [less than or equal to]1 [greater than]2 10% of
the average aggregate Outstanding Balance of all Pool Receivables for the
preceding twelve (12) calendar months.
Attached hereto as Exhibit A [is a copy][are copies] of the UCC-3 financing
statement amendment[s] that the Servicer proposes to be filed by [the
Administrator] [the Servicer] on or promptly following the Excluded Date in
connection with this Request.
Each of Seller and the Servicer hereby represents and warrants, as to itself, to
the Administrator, each Purchaser and each Purchaser Agent, as of the date
hereof, and as of the Excluded Date, as follows:
(i)     the representations and warranties contained in Exhibit III of the
Receivables Purchase Agreement are true and correct in all material respects on
and as of such dates as though
_________________________
1 
Excluded Date must be at least five (5) Business Days following the date of this
Request.

2 
Excluded Date must be at least fifteen (15) Business Days following the date of
this Request.



Annex G-1

--------------------------------------------------------------------------------




made on and as of such dates and shall be deemed to have been made on such dates
(except for representations and warranties that apply solely to an earlier date,
in which case such representations and warranties shall be true and correct in
all material respects as of such earlier date);
(ii)    no Termination Event or Unmatured Termination Event has occurred and is
continuing, or would result from the designation of such Obligor[s] as [an]
Excluded Obligor[s];
(iii)    after giving effect to the proposed designation of such Obligor[s] as
[an] Excluded Obligor[s], the Aggregate Capital plus the Adjusted Aggregate LC
Amount does not exceed the Purchase Limit, and the Purchased Interest does not
exceed 100%; and
(iv)    attached hereto as Exhibit B is a pro forma Information Package after
giving effect to the proposed designation of such Obligor[s] as [an] Excluded
Obligor[s].


[Signature Pages Follow]


Annex G-2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have caused this request to be executed by
their duly authorized officers as of the date first above written.
 
CE RECEIVABLES LLC
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 
 
 
 
 
 
 
CELANESE INTERNATIONAL
 
CORPORATION
 
 
 
 
 
By:
 
 
Name:
 
 
Title:
 



Annex G-3

--------------------------------------------------------------------------------




ACKNOWLEDGED AND AGREED


PNC BANK, NATIONAL ASSOCIATION, as
Administrator and as a Purchaser Agent


By:                     
Name:
Title:


[Each other Purchaser Agent]


Annex G-4

--------------------------------------------------------------------------------




EXHIBIT A




UCC-3 FINANCING STATEMENT AMENDMENT[S]


[Attached]


Annex G-5

--------------------------------------------------------------------------------




EXHIBIT B




PRO FORMA INFORMATION PACKAGE


[Attached]


Annex G-6